UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2011 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Summary Independent Auditors’ Report 4 3 Consolidated Statement of Income 4 Consolidated Statement of Comprehensive Income 5 Consolidated Balance Sheet 6 Consolidated Statement of Changes in Equity 7-8 Consolidated Statement of Cash Flow 9-10 Notes to the Consolidated Financial Statements 1) General information . 11 11 Loans and advances to customers . 87 86 2) Significant accounting practices 11 22) Financial assets and liabilities held for trading 87 3) Risk Management 34 Financial assets available for sale . 93 92 3.1. Credit risk 35 Investments held to maturity . 94 93 3.2. Market risk 44 25) Assets pledged as collateral 94 3.3. Liquidity risk 53 26) Non-current assets held for sale 94 3.4. Fair value of financial assets and liabilities 59 27) Investments in associated companies 95 3.5. Capital management 65 28) Joint ventures 97 3.6. Insurance risk 68 29) Tangible assets 98 4) Estimates and judgments 72 30) Intangible assets 100 5) Business segments 75 31) Other assets 101 6) Net interest income 78 32) Deposits from banks 102 7) Net fee and commission income . 80 79 33) Deposits from customers 102 8) Net gains/(losses) on financial instruments classified as held for trading 80 79 34) Funds from securities issued 103 9) Net gains/(losses) on financial on financial instruments classified as available for sale 79 35) Subordinated debt 105 10) Net gains/(losses) of foreign exchange operations 80 36) Insurance technical provisions and pension plans 107 11) Income from insurance and pension plans 80 37) Supplemental pension plans 115 12) Impairment of loans and advances 81 Provisions . 118 13) Personnel expenses 81 39) Other liabilities 121 14) Other administrative expenses 81 40) Equity 122 Depreciation and amortization . 83 82 41) Transactions with related parties 124 16) Other operating income/(expenses) 82 42) Off-balance sheet commitments 127 17) Income and social contribution taxes 82 43) Standards and interpretations of standards that are not yet effective 128 18) Earnings per share 85 44) Recent Acquisitions 129 19) Cash and balances in banks 85 45) Subsequent events 130 20) Loans and advances to banks 86 46) First Time Adoption of IFRS 131 . 11 2 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Independent Auditors’ Report Independent Auditors’ Report To the Board of Directors Banco Bradesco S.A. We have audited the accompanying consolidated financial statements of Banco Bradesco S.A. and its subsidiaries (the “Bank”), which comprise the consolidated balance sheet as at December 31, 2010 and the consolidated statements of income, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting practices and other explanatory information. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with the International Financial Reporting Standards (IFRS), and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the bank’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the bank’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Banco Bradesco S.A. and its subsidiaries as at December 31, 2010, and their financial performance and their cash flows for the year then ended, in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). São Paulo, April 14, 2011 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 Luís Carlos Matias Ramos Contador CRC 1SP171564/O-1 Bradesco 3 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Consolidated Statement of Income R$ thousand Years ended December 31 Note Interest and similar income 6 63,772,183 55,165,229 Interest and similar expenses 6 (31,000,892) (27,974,717) Net Interest income Fee and commission income 7 9,421,485 7,866,601 Fee and commission expenses 7 (26,947) (19,219) Net fee and commission income Net gains/(losses) on financial instruments classified as held for trading 8 2,212,733 5,983,781 Net gains/(losses) on financial instruments classified as available for sale 9 754,416 757,255 Net gains/(losses) of foreign exchange operations 10 (682,961) (897,638) Income from insurance and pension plans 11 2,577,730 1,778,016 Impairment of loans and advances 12 (5,756,125) (10,809,611) Personnel expenses 13 (8,794,017) (7,334,164) Other administrative expenses 14 (9,761,445) (8,138,058) Depreciation and amortization 15 (1,966,433) (1,516,529) Other operating income/(expenses) 16 (6,002,663) (3,024,640) Operating profit Equity in the earnings of associates 27 577,053 728,867 Income before income taxes Income and social contribution taxes 17 (5,271,924) (4,264,330) Net income for the year Attributable to shareholders: Controlling shareholders 9,939,575 8,283,007 Non-controlling shareholders 112,618 17,836 Basic income per share on the weighted average number of shares attributable to shareholders (expressed in R$ per share): – Earnings per common share 18 2.52 2.12 – Earnings per preferred share 18 2.77 2.34 The Notes are an integral part of the Consolidated Financial Statements. 4 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Consolidated Statement of Comprehensive Income R$ thousand Years ended December 31 Net income for the year Unrealized gains on financial assets available for sale 651,063 3,486,555 Exchange differences on translations of foreign operations (11,708) - Tax effect (255,742) (1,394,623) Total comprehensive income for the year Attributable to shareholders: Controlling shareholders 10,323,188 10,374,939 Non-controlling shareholders 112,618 17,836 The Notes are an integral part of the Consolidated Financial Statements. Bradesco 5 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Consolidated Balance Sheet R$ thousand December 31 January 1, Note Assets Cash and balances with banks 19 80,960,127 24,850,091 22,472,035 Loans and advances to banks 20 64,715,412 82,721,843 61,815,157 Loans and advances to customers 21 210,280,182 174,240,350 167,510,190 Financial assets held for trading 22a 75,234,191 54,480,534 68,281,973 Financial assets available for sale 23 40,179,144 44,046,416 30,091,362 Investments held to maturity 24 3,394,307 3,882,979 4,096,451 Assets pledged as collateral 25 79,700,612 60,072,653 36,124,618 Non-current assets held for sale 26 412,142 455,874 325,980 Investments in associated companies 27 2,298,200 1,431,157 1,033,006 Tangible assets 29 3,669,281 3,404,541 3,179,383 Intangible assets 30 5,412,088 4,721,558 3,285,790 Current income tax assets 1,590,297 2,122,244 1,858,441 Deferred income tax assets 17 12,733,792 12,526,420 12,105,860 Other assets 31 22,374,249 20,727,291 38,209,026 Total assets Liabilities and Equity Deposits from banks 32 171,920,917 120,067,970 100,010,765 Deposits from customers 33 192,475,948 169,946,116 163,428,153 Financial liabilities held for trading 22b 732,967 532,422 2,055,670 Funds from securities issued 34 17,809,765 7,682,798 8,865,666 Subordinated debt 35 26,314,946 23,103,977 19,686,662 Insurance technical provisions and pension plans 36 83,493,046 72,596,897 62,567,683 Provisions 38 13,327,866 10,852,483 9,958,702 Current income tax liabilities 1,923,372 1,245,832 1,009,027 Deferred income tax liabilities 17 1,980,544 1,151,927 388,150 Other liabilities 39 41,816,088 37,856,822 46,886,201 Total liabilities Equity 40 Capital and reserves attributable to shareholders of the parent company Share capital 28,500,000 26,500,000 23,000,000 Treasury shares (10,049) (188,874) (4,853) Capital reserves 87,146 87,146 62,614 Revenue reserves 19,481,986 15,022,670 11,860,287 Additional paid-in capital 70,496 150,032 - Accumulated comprehensive earnings/(losses) 2,219,272 1,835,659 (256,273) Retained earnings 702,383 784,821 630,748 Non-controlling interest Total equity Total liabilities and equity The Notes are an integral part of the Consolidated Financial Statements. 6 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Consolidated Statement of Changes in Equity R$ thousand Share capital Treasury shares Capital reserves Revenue reserves Other reserves Equity of parent company shareholders Non-controlling interest Total Legal Statutory Additional paid-in capital Accumulated other comprehensive income Retained earnings Balance on January 1, 2009 - Net income - 8,283,007 8,283,007 17,836 8,300,843 Financial assets available for sale - 2,091,932 - 2,091,932 - 2,091,932 Comprehensive income Purchase of treasury shares - (184,021) - (184,021) - (184,021) Increase of non-controlling shareholders’ interest - 19,131 19,131 Merger of Odontoprev shares - 150,032 - - 150,032 185,780 335,812 Transfers to reserves - - - 400,614 4,893,586 - - (5,294,200) - - - Capital increase with reserves (2) (3) 2,131,817 - - - (2,131,817) - Capital increase 1,368,183 - 24,532 - 1,392,715 - 1,392,715 Interest on equity - (2,834,734) (2,834,734) (7,564) (2,842,298) Balance on December 31, 2009 Net income - 9,939,575 9,939,575 112,618 10,052,193 Financial assets available for sale - 390,638 - 390,638 - 390,638 Foreign currency translation adjustment - (7,025) - (7,025) - (7,025) Comprehensive income Decrease of non- controlling shareholders’ interest - (79,536) - - (79,536) (429,571) (509,107) Purchase of treasury shares - (14,789) - (14,789) - (14,789) Cancellation of treasury shares - 193,614 - - (193,614) - Transfers to reserves - - - 501,083 6,151,847 - - (6,652,930) - - - Capital increase with reserves 2,000,000 - - - (2,000,000) - Capital increase 1,500,000 - 1,500,000 - 1,500,000 Capital to pay in (1,500,000) - (1,500,000) - (1,500,000) Interest on equity - (3,369,083) (3,369,083) (30,969) (3,400,052) Balance on December 31, 2010 The Notes are part of the Consolidated Financial Statements. Bradesco 7 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Consolidated Statement of Changes in Equity Year ended December 31 Information per share (2) (3) (4) Profits distributed (interest on equity and dividends) - R$ thousand 3,369,083 2,834,734 Common – R$ per share 0.85 0.73 Preferred – R$ per share 0.94 0.80 Consists of unrealized gains from investment securities, classified as available for sale, net of taxes, totaling R$ 1,479,515 thousand (2009 – R$ 1,223,773 thousand and January 1, 2009 – R$ 170,850 thousand). On October 29, 2009, the Special Shareholders’ Meeting approved the merger of Banco Ibi SA upon the issue of 45,662,775 new shares, being 22,831,389 common shares and 22,831,386 preferred shares, to the former’s shareholders of the Banco Ibi S.A., in amount of R$ 1,368,183 thousand and capital increase through the transfer of reserve, without issue new shares, in amount of R$ 131,817 thousand, R$ 65,909 thousand of common shares and R$ 65,908 thousand of preferred shares. On December 18, 2009, the Special Shareholders’ Meeting decided to implement a stock dividend of one new share for each ten held of the same class in order for shareholders to increase their holdings, without owns. Thus, all numbers of shares presented in the previous years were adjusted to reflect the share split in the proportion of one new share for every ten held. The same Meeting decided to increase the capital with reserves in the amount of R$ 2,000,000 thousand – R$ 1,000,000 thousand in common shares and R$ 1,000,000 thousand in preferred shares. On June 10, 2010, the Special Shareholders’ Meeting decided to implement a stock dividend of one new share for each ten held of the same class in order for shareholders to increase their holdings, without owns. Therefore, all the numbers of shares, presented during previous periods were adjusted to reflect the share split in the proportion of one new share for every ten held. The same Meeting decided to increase the capital with reserves in the amount of R$ 2,000,000 thousand – R$ 1,000,000 thousand in common shares and R$ 1,000,000 thousand in preferred shares. On December 17, 2010, the Special Shareholders’ Meeting approved an increase in Share Capital, in the amount of R$ 1,500,000 thousand, raising it from R$ 28,500,000 thousand to R$ 30,000,000 thousand, with the issuance of 62,344,140 new, nominative, book entry shares, with no par value, being 31,172,072 common shares and 31,172,068 preferred shares, based on the private subscription by shareholders during the period from December 29, 2010 to January 31, 2011 in proportion to the shares each one held on the date of the Meeting, to be paid up in cash on February 18, 2011. 8 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Consolidated Statement of Cash Flow R$ thousand Year ended December 31 Operating activities Net income before income tax Adjustments to reconcile net income to net cash flow from operating activities : Impairment of loans and advances 5,756,125 10,809,611 Changes in the technical provisions for insurance and pension plans 14,294,976 12,768,473 Net gains from disposals on assets available for sale (645 (549 Depreciation 956,092 824,899 Amortization of intangible assets 1,010,341 691,630 Impairment of intangible assets 26,493 36,511 Equity in the earnings of associates (577,053) (728,867) Losses on disposal of non-current assets held for sale 292,595 315,248 Net losses from disposal of intangible assets 12,148 14,355 Gains on sale of non-consolidated investments - (2,409,619) Changes in assets and liabilities: Increase in compulsory deposits in the Central Bank (47,273,389) (4,722,952) Increase in loans and advances to financial institutions (29,473,272) (22,935,353) Increase in loans and advances to customers (81,584,730) (44,996,235) (Increase)/decrease in financial assets held for trading (36,900,513) 2,166,148 (Increase)/decrease in current income tax assets 531,947 (263,803) Decrease of deferred tax assets 317,550 452,100 (Increase)/decrease in other assets (1,578,591) 18,752,963 Net increase in deposits from financial institutions 62,708,679 26,705,387 Net increase in deposits from customers 32,148,572 14,716,268 Increase/(decrease) in financial liabilities held for trading 200,545 (1,523,248) Increase in isurance technical provisions and pension plans (3,398,827) (2,739,259) Increase in provisions for contingencies 2,475,383 893,781 Increase/(decrease) in other liabilities 9,209,750 (8,749,105) Decrease in current income tax liabilities (2,178,976) (2,503,302) Increase of deferred tax liabilities 828,617 763,777 Dividend received 496,698 560,965 Interest received 52,844,025 48,030,114 Interest paid (20,474,472) (15,892,066) Income and social contribution taxes paid (3,196,072) (3,791,506) Net cash provided by/ (used in) operating activities 39 Investing activities Acquisitions of subsidiaries, net of cash and cash equivalents paid (226,765) 35,779 Acquisitions of financial assets available for sale (41,287,204) (15,854,009) Proceeds from sale of financial assets available for sale 9,405 754 Acquisitions of financial assets held to maturity - (14,554) Redemption of financial assets held to maturity 89,844 62,828 Disposal of non-current assets held for sale 327,377 324,246 Acquisition of non-consolidated investments (786,688) (339,902) Disposal of non-consolidated investments - 2,519,272 Acquisition of tangible assets (1,409,825) (1,299,292) Disposal of tangible assets 176,845 252,150 Acquisition of intangible assets (1,695,177) (1,058,075) Dividends received 109,200 208,217 Interest received 5,494,551 2,736,771 Net cash used in investing activities Financing activities Funds from securities issued 12,815,608 3,565,694 Payment of funds from securities issued (3,725,745) (3,705,243) Issuance of subordinated debts 1,282,600 2,628,271 Payment of subordinated debts (828,351) - Acquisition of treasury shares (14,789) (184,021) Increase/(decrease) of non-controlling interest (448,060) 19,131 Interest paid (1,611,252) (2,933,162) Interest on equity and dividends paid (2,914,982) (2,829,871) Net cash provided by/(used in) financing activities Increase/(decrease) in cash and cash equivalents Cash and cash equivalents At the beginning of the year 89,359,152 65,207,621 At the end of the year 36,265,611 89,359,152 Increase/(decrease) in cash and cash equivalents Non-cash transactions Credit operations transferred to non-current assets 988,702 1,054,613 Dividends and interest on equity declared but not yet paid 2,029,222 1,548,141 Unrealized gains on securities available for sale (390,638) (2,091,932) Translation adjustment in foreign subsidiary 7,025 - Exchange of shares on acquisition of Odontoprev - 327,302 Bradesco 9 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Consolidated Statement of Cash Flow (continued) The Notes are part of the Consolidated Financial Statements. 10 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements 1) General information Banco Bradesco S.A. (“Bradesco”, the “Bank”, the “Company” or the “Organization”) is a publicly-traded company established according to the laws of the Federative Republic of Brazil and headquartered in the city of Osasco, state of São Paulo, Brazil. Bradesco is a multiple service bank in compliance with the terms of Brazilian banking regulations, operating in two main segments. The banking segment includes a number of areas in the banking activities, serving individual and corporate customers, investment banking, nacional and a international banking operations, asset management operations and consortium administration. The insurance segment covers auto, health, life, accident and property insurance and pension plans as well as certificated savings plans. The retail banking products include demand deposits, savings deposits, time deposits, mutual funds, foreign exchange services and a range of credit operations, including overdrafts, credit cards and loans with repayments in installments. The services provided to corporate entities include fund management and treasury services, foreign exchange operations, corporate finance and investment banking services, hedge and finance operations including working capital financing, leasing and loans with repayments in installments. These services are provided, mainly, in domestic markets, but also include international services on a smaller scale. The Organization was originally listed on the São Paulo Stock Exchange (“BM&FBovespa”) and then subsequently on the New York Stock Exchange (“NYSE”). The consolidated financial statements for the years ended December 31, 2010 and 2009 and as at December 31, 2010, December 31, 2009 and January 1, 2009 were approved by the Board of Directors on April 14, 2011. 2) Significant accounting practices The Organization’s Consolidated Financial Statements for the years ended December 31, 2010 and 2009, were prepared in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) translated to portuguese by the Brazilian Institute of Accountants . These consolidated financial statements comply with IFRS 1 – first time adoption of the international financial reporting standards (“IFRS1 (R)”). For further informations about the preparation of the first consolidated financial statements in compliance with IFRS, please see Note 46 – Transition to IFRS. The consolidated financial statements were prepared on the historic cost basis, adjusted to reflect the fair value of the financial assets available for sale and financial assets and liabilities (including derivative financial instruments) measured at fair value through profit or loss. The consolidated financial statements include the consolidated balance sheets, consolidated statements of income, consolidated statement of comprehensive income, consolidated statement of changes in equity and consolidated statement of cash flows as well as the notes to the financial statements. The Organization has classified its expenses according to their nature. The consolidated cash flows statements show the changes in cash and cash equivalents during the year arising from operating, investing and financing activities. Cash and cash equivalents include highly Bradesco 11 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements liquid investments. Note 19 details the accounts of the consolidated balance sheets comprising cash and cash equivalents. The consolidated cash flows statements are prepared using the indirect method. Accordingly, the income before taxes and the participation of non-controlling interests were adjusted by non-cash itens such as gains or losses, on provisions, depreciation, amortization and losses due to impairment of loans and advances. The interests received and paid are classified as operating cash flows. The preparation of the consolidated financial statements requires the adoption of estimates and assumptions which affect the reported amounts of assets and liabilities, as well as the disclosure of contingent assets and liabilities at the date of the financial statements, and the profit and loss amounts for the year. The consolidated financial statements also reflect various estimates and assumptions, including but not limited to adjustments to the provision for impairment losses of loans and advances, estimates of the fair value of financial instruments, depreciation and amortization, evaluation of losses on assets, the useful life of intangible assets, evaluation of the realization of tax assets, assumptions for the calculation of technical provisions for insurance, supplemental pension plans and certificated savings plans, provisions for contingencies and provisions for potential losses arising from fiscal and tax uncertainties. The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the consolidated financial statements are disclosed in Note 4. The accounting policies listed below were used in all the periods presented and by all the companies of the Organization. a) Consolidation The consolidated financial statements include the financial statements of Bradesco and those of its direct and indirect subsidiaries, including jointly-controlled entities, as well as exclusive mutual funds and special purpose entities. The main entities included in the consolidated financial statements are as follows: Activity Shareholding interest (%) December 31 January 1, Alvorada Cartões, Crédito Financiamento e Investimento S.A. Banking 100.00 100.00 100.00 Banco Alvorada S.A. Banking 99.95 99.94 99.98 Banco Bradesco Financiamentos S.A. Banking 100.00 100.00 100.00 Banco Bankpar S.A Banking 100.00 100.00 100.00 Banco Boavista Interatlântico S.A. Banking 100.00 100.00 100.00 Banco Bradesco Argentina S.A. Banking 99.99 99.99 99.99 Banco Ibi S.A. Banking 100.00 100.00 - Banco Bradesco BBI S.A. Investiment bank 98.35 98.35 98.33 Banco Bradesco Cartões S.A. Cards 100.00 100.00 100.00 Bradesco Administradora de Consórcios Ltda. Consortium Management 100.00 100.00 100.00 Bradseg Participações Ltda. Holding 100.00 100.00 100.00 Bradesco Auto/Re Cia. de Seguros Insurance 100.00 100.00 100.00 Bradesco Capitalização S.A. Saving plans certificated 100.00 100.00 100.00 Odontoprev S.A. Insurance/Dental Health 43.50 43.50 - Bradesco Leasing S.A. Arrendamento Mercantil Leasing 100.00 100.00 100.00 Bradesco S.A. Corretora de Títulos e Valores Mobiliários Broker 100.00 100.00 100.00 Bradesco Saúde S.A. Insurer/Health 100.00 100,00 100,00 Bradesco Seguros S.A. Insurer 100.00 100.00 100.00 Bradesco Vida e Previdência S.A. Pension plan/Insurer 100.00 100.00 100.00 Bradesplan Participações Ltda. Holding 100.00 100.00 100.00 BRAM – Bradesco Asset Management S.A. DTVM Asset Management 100.00 100.00 100.00 Tempo Serviços Ltda. Service Provider 100.00 100.00 100.00 União de Participações Ltda. Holding 100.00 100.00 100.00 Ágora Corretora de Títulos e Valores Mobiliários S.A. Broker 100.00 100.00 100.00 Increase in participation as a result of capital subscription. 12 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements i. Subsidiaries Subsidiaries are all companies over which the Organization has control, i.e., when it has control of the majority of the voting rights. There may still be control when the Organization has direct or indirect power to govern financial and operational policies of the entity so as to obtain benefits from its activities, even if the percentage that the Organization holds in the equity capital is less than 50%. The existence and effect of potential voting rights that are currently exercisable or convertible are considered in assessing whether the Organization controls another entity. The subsidiaries are fully consolidated from the date on which the control is transferred to the Organization and cease to be consolidated from the date that control ceases. The results of the subsidiaries acquired or sold during the years are included in the consolidated financial statements as from the effective acquisition date or up to the effective date on which the control ceases. For acquisitions meeting the definition of a business, the purchase method of accounting is used. The cost of an acquisition is measured as the fair value of the assets given, equity instruments issued and liabilities incurred or assumed at the date of exchange. Identifiable assets acquired and liabilities and contingent liabilities assumed in a business combination are measured initially at their fair values at the acquisition date, irrespective of the extent of any non-controlling interest. The excess of the cost of acquisition over the fair value of the Organization’s share of the identifiable net assets acquired is recorded as goodwill. Any goodwill arising from initial consolidation is tested for impairment at least once a year and whenever events or changes in circumstances may indicate the need for impairment write-down. If the cost of acquisition is less than the fair value of the Organization’s share of the net assets acquired, the difference is recognized directly in the consolidated income statement. For acquisitions not meeting the definition of a business, the Organization allocates the cost between the individual identifiable assets and liabilities. The cost of acquired assets and liabilities is determined by (a) recognizing financial assets and liabilities at their fair value at the acquisition date as measured in accordance with IAS 39, ‘Financial instruments: Recognition and measurement’; and (b) allocating the remaining balance of the cost of purchasing assets and assuming liabilities to individual assets and liabilities, other than financial instruments, based on their relative fair values at the acquisition date. Bradesco 13 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements ii. Associated companies Companies are classified as associated companies if the Organization has significant influence, but not control, over the operating and financial management policy decisions. Normally significant influence is presumed when the Organization holds in excess of 20%, but no more than 50%, of the voting rights. Even if less than 20% of the voting right are held, the Organization could still have significant influence through its participation in the management of the investee or on its Board of Directors, providing it has executive power. Investments in associated companies are recorded in the consolidated financial statements of the Organization using the equity method being initially recognized at cost and subsequently increased (decreased) each year by the Organization’s share of the post-acquisition profit (or loss). The investments in associates include goodwill (net of any impairment losses) identified at the time of acquisition. iii. Joint ventures The Organization has contractual agreements in which one or more parties undertake activities subject to joint control. Joint control is the contractual sharing of control over an activity and it exists only if strategic, financial and operating decisions are made on an unanimous basis by the parties. Investments in joint ventures are recorded in the consolidated financial statements of the Organization using the proportional consolidation method. See Note 28 for summarized financial information about jointly controlled enterprises. iv. Special purpose entities Even if there is no shareholder relationship, special purpose entities (SPEs) are consolidated in accordance with SIC-12 (Consolidation of Special Pourpose Entities), if the Organization controls them from an economic perspective. When assessing whether the Organization controls a SPE, in addition to the criteria in IAS 27, it evaluates a range of factors, including whether: (a) the activities of the SPE are being conducted on the Organization’s behalf according to its specific business needs so that the Organization obtains the benefits from the SPE’s operations; or (b) the Organization has the decision-making power to obtain the majority of the benefits of the activities of the SPE or the Organization has delegated these decision-making powers by setting up an ‘autopilot’ mechanism; or (c) the Organization has the rights to obtain the majority of the benefits from the activities of the SPE and therefore may be exposed to risks incident to the activities of the SPE; or (d) the Organization retains the majority of the residual or ownership risks related to the SPE or its assets in order to obtain the benefits from its activities. Whenever there is a change in the substance of the relationship between the Organization and the SPE, the Organization reassesses the continued appropriateness of consolidation. Indicators for a re-assessment of consolidation are especially changes in ownership of the SPE, changes in contractual arrangements and changes in the financial structure. 14 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements v. Transactions with and interest of non-controlling shareholders The Organization applies a policy of treating transactions with non-controlling interests as transactions with equity owners of the Bank. For purchases of equity from non-controlling interests, the difference between any consideration paid and the share of the carrying value of net assets of the subsidiary acquired is recorded in equity. Gains or losses on disposals to non-controlling interests are also recorded in equity. Profits or losses attributable to non-controlling interests are presented in the consolidated income statements under this title. vi. Balances and transactions eliminated in the consolidation Intra-group transactions and balances are eliminated in the consolidation process, including any unrealized profits or losses resulting from operations between the companies except when unrealized losses indicate an impairment of the asset transferred which should be recognized in the consolidated statements. Consistent accounting policies as well as similar valuation methods for similar transactions, events and circumstances are used throughout the Organization for the purposes of consolidation. b) Foreign currency translation i. Functional and presentation currency Items included in the financial statements of each of the Organization’s entities are measured using the currency of the primary economic environment in which each entity operates (the functional currency). The consolidated financial statements are presented in Brazilian Reais (R$), which is the Organization’s presentation currency. ii. Transactions and balances Foreign currency transactions, which are denominated or settled in a foreign currency, are translated into the functional currency using the exchange rates prevailing on the dates of the transactions. Monetary items denominated in foreign currency are translated at the closing exchange rate as at the reporting date. Non-monetary items measured at historical cost denominated in a foreign currency are translated at the exchange rate on the date of initial recognition; non-monetary items in a foreign currency that are measured at fair value are translated using the exchange rates on the date when the fair value was determined. Foreign exchange gains and losses resulting from the settlement of foreign currency transactions and from the translation at each period exchange rates of monetary assets and liabilities denominated in foreign currencies are recognized in the consolidated income statement. In the case of changes in the fair value of monetary assets denominated in foreign currency classified as available for sale, a distinction is made between translation differences resulting from changes in amortized cost of the security and other changes in the carrying amount of the security. Translation differences related to changes in the amortized cost are recognized in the income statement, and other changes in the carrying amount, except impairment, are recognized in equity. Bradesco 15 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements iii. Organization companies The results and financial position of all Organization entities (none of which has the currency of a hyperinflationary economy) that have a functional currency different from the presentation currency are translated into the presentation currency as follows: · Assets and liabilities for each balance sheet presented are translated at the closing rate at the date of that statement; · Income and expenses for each income statement are translated at average exchange rates (unless this average is not a reasonable approximation of the cumulative effect of the rate prevailing on the transaction dates, in which case income and expenses are translated at the rates in effect on dates of the transactions); and · All resulting exchange differences are recognized in other comprehensive income. Exchange differences arising from the above process are reported in equity as “Foreign currency translation adjustment”. On consolidation, exchange differences arising from the translation of the net investment in foreign entities are taken to ‘Other comprehensive income’. When a foreign operation is parcially sold ou disposed, such exchange differences, wich were recognized in equity, are recognized in the consolidated income statement as part of the gain or loss on sale. c) Cash and cash equivalents Cash and cash equivalents are represented by: cash, bank deposits and other highly liquid short–term investments, with original maturities of three months or less and insignificant risk of change in fair value, used by the Organization to management its short-term commitments. See Note 19 (b) – “Cash and cash equivalents”. d) Sale and repurchase agreements Securities sold subject to repurchase agreements (‘repos’) are reclassified in the financial statements as “Pledged assets” when the puchaser has the right to sell or repledge the asset. The counterparty liability is included in “Deposits from Banks - Funding in the open market”. Securities purchased under agreements to resell (‘reverse repos’) are recorded as loans and advances to other banks or customers, as appropriate. The difference between sale and repurchase price is treated as interest in the consolidated income statement and recognized over the life of the agreements using the effective interest rate method. e) Financial assets and liabilities i. Financial assets The Organization classifies financial assets in the following categories: measured at fair value through profit or loss, available for sale, held to maturity and loans and receivables. The classification depends on the purpose for which the financial assets were acquired. Management determines the classification of financial assets upon initial recognition. 16 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements • Measured at fair value through profit or loss Financial assets are recorded and valued on their fair value and the respective changes to the fair value are recognized immediately in the income statement. These assets can be subdivided into two distinct classifications at the time of original recognition: financial assets designated at fair value through profit or loss and financial assets held for trading. Financial assets designated at fair value through profit or loss The Organization does not have any financial assets designated at fair value through profit or loss. Financial assets held for trading A financial asset is classified as held for trading if it is acquired by Management for the purpose of selling it in the near term or if it is part of a portfolio of identified financial instruments that are managed together for short-term profit or taking a position. Financial derivatives instruments are also categorized as held for trading, unless they are designated as hedging instruments. Financial assets held for trading are initially recongnized in the balance sheet at fair value and the transaction costs are recorded directly in the income statement. Gains and losses arising from changes in fair value are recognized directly in the income statement under “Net gains and losses from financial instruments held for trading.” Interest income and expense on financial assets held for trading are included in ‘Interest and similar income”. · Financial assets available for sale Available-for-sale investments are non-derivative financial assets that are intended to be held for an indefinite period of time, which may be sold in response to needs for liquidity or changes in interest rates, exchange rates or equity prices or that are not classified as loans and receivables, held-to-maturity investments or financial assets at fair value through profit or loss. Available-for-sale financial assets are initially recognized at fair value, which is the cash consideration including any transaction costs and measured, subsequently, at fair value with gains and losses being recognized in the consolidated statement of comprehensive income, except for impairment losses and foreign exchange gains and losses, until the financial asset is derecognized. If an available-for-sale financial asset is determined to be impaired, the cumulative gain or loss previously recognized in the consolidated statement of comprehensive income is recognized in the consolidated income statement. Interest is recognized in the income statement using the effective interest method. Dividends on available-for-sale equity instruments are recognized in the consolidated income statement in ‘Dividend income’ when the Organization’s right to receive payment is established. Exchange gains and losses on investments in debt securities classifield as available for sale are recognized in the income statement, except when they relate to foreign subsidiaries with a functional currency different from that of the Organization. Bradesco 17 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements · Financial assets held to maturity Investments held to maturity are non-derivative financial assets with fixed or determinable payments and fixed term maturities, which the Organization has the positive intention and ability to hold to maturity, and are not designated as at fair value or available for sale and do not meet the definition of loans and receivables. Financial assets held to maturity are recognized initially at fair value including direct and incremental costs, and are subsequently recorded at amortized cost, using the effective interest method. Interest on held-to-maturity investments is included in the consolidated income statement and reported as ‘Interest and similar income’. In the case of impairment, the impairment loss is reported as a deduction from the carrying value of the investment and is recognized in the income statement. · Loans and receivables Loans and receivables are non-derivative financial assets having fixed or determinable payments that are not quoted in an active market and that the Organization has no intention of selling immediately or in the short term. Loans and receivables are initially measured at their fair value plus direct transaction costs and are subsequently valued at amortized cost using the effective interest rate method. Loans and receivables are reported in the balance sheet as loans and advances to banks or customers. Interests on loans are included in income statement and are reported as ‘Interest and similar income’. In the case of impairment, the impairment loss is reported as a deduction in carrying amount of loans, and is recognized in the income statement as loans impairment charges. ii. Financial liabilities The Organization classifies its financial liabilities under the following categories: measured at fair value through profit and loss and amortized cost. · Measured at fair value through profit and loss These financial liabilities are recorded and measured at fair value and the respective changes in fair value are immediately recognized in the income statement. These liabilities can be subdivided into two different classifications upon initial recognition: financial liabilities designated at fair value through profit and loss and financial liabilities held for trading. Financial liabilities designated at fair value through profit and loss The Organization does not have any financial liability classified at fair value through profit and loss in income. 18 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Financial liabilities held for trading Financial liabilities held for trading are those liabilities maintained by the Organization for the purpose of sale or repurchase in the short term, or which it holds as part of a joint managed portfolio for profit in the short term or for taking a position. Derivatives are classified as held for trading unless designated or used as hedge instruments. Liabilities held for trading are initially recognized and valued at fair value in the balance sheet and their costs of transactions are recorded directly in the income statement for the period. All changes in fair value are recognized in the income statement in “Net gains and losses from financial instruments held for trading.” · Financial liabilities at amortized cost These are financial liabilities that are not classified as at fair value through profit or loss, initially, recognized at fair value and, subsequently, are measured at amortized cost. They include deposits from banks and customers, securities issued and subordinated debt securities, among others. iii. Derivative financial instruments and hedge transactions Derivatives are initially recognized at fair value on the date the derivatives contract is signed and are, subsequently, re-measured at their fair values with the changes recognized in the income statement under “Net gains and losses from financial instruments for trading.” The calculation of fair value considers the credit risk of the counterparties. Fair values are obtained from quoted market prices in active markets (for example, for exchange-traded options), including recent market transactions, and valuation techniques (for example for swaps and foreign currency transactions), such as discounted cash flow models and options pricing models, as appropriate. Derivatives are recorded as assets when the fair value is positive and as liabilities when the fair value is negative. The Organization has not designated any transactions as hedges for accounting purposes. Certain derivatives embedded in other financial instruments are treated as separate derivatives when their economic characteristics and risks are not closely related to those of the host contract and the host contract is not recorded at fair value through profit or loss. These embedded derivatives are separately accounted for at fair value, with changes in fair value recognized in the income statement. No embedded derivatives were identified during the year. iv. Recognition Initially, the Organization recognizes loans and advances, deposits, securities issued and subordinated debts at the date on which they are originated. All other financial assets and liabilities (including assets and liabilities at fair value through profit and loss) are recorded on the trade date, in accordance with the contractual provisions of the instrument. Bradesco 19 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements v. Derecognition Financial assets are derecognized when the contractual rights to receive the cash flows from these assets have ceased to exist or the assets have been transferred and, substantially, all the risks and rewards of ownership of the assets are also transferred. Financial liabilities are derecognized when they have been paid, redeemed or otherwise extinguished. vi. Offsetting financial instruments Financial assets and liabilities are offset and the net amount reported in the balance sheet when, and only when, the Organization has the intention and the legal enforceable right to offset the recognized amounts on a net basis or realize the asset and settle the liability simultaneously. vii. Determination of fair value The determination of the fair values of financial assets and liabilities is based on the market price or quotes of securities dealers for financial instruments traded in an active market. The fair value for other instruments is determined using valuation techniques. The valuation techniques include the techniques to calculate the net current value, discounted cash flow method, comparison with other instruments similar to those for which there are observable market prices and valuation models. The Organization uses reputable valuation models to determine the fair value of financial instruments that consider observable market data. For more complex instruments, the Organization uses proprietary models that are usually developed based on standard valuation models. Some of the information included in the models may not be observable in the market and are derived from market prices or rates or may be estimated on the basis of assumptions. The value produced by a model or by a valuation technique is adjusted to reflect various factors, since the valuation techniques do not necessarily reflect all the factors that market participants take into account in a transaction. The valuations are adjusted to consider the risks of the models, differences between the buy and sell price, and liquidity risks, as well as other factors. Management believes that such valuation adjustments are necessary and appropriate for the correct evaluation of the fair value of the financial instruments recorded in the balance sheet. viii. Impairment of financial assets (a) Financial assets recognized as amortized cost At each reporting date, the Organization assesses whether there is objective evidence that financial assets are impaired. The financial assets are impaired and impairment losses are recognized only if there are objective evidences of impairment as a result of one or more events that occurred after the initial recognition of the asset (a ‘loss event’) and that loss event (or events) has an impact on the estimated future cash flows of the financial asset or group of financial assets that can be reliably estimated. The criteria that the Organization uses to determine that there is objective evidence of an impairment include: 20 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements · significant financial difficulty of the issuer or obligor; · a breach of contract, such as a default or delinquency in interest or principal payments; · economic or legal reasons relating to the borrower’s financial difficulty, granting to the borrower a concession that the lender would not otherwise consider; · it becomes probable that the borrower will enter bankruptcy or other financial reorganization; · the disappearance of an active market for that financial asset because of financial difficulties; or · observable data indicating that there is a measurable decrease in the estimated future cash flows from a portfolio of financial assets since the initial recognition of those assets, although the decrease cannot yet be identified with the individual financial assets in the portfolio, including: (i) adverse changes in the payment status of borrowers; and (ii) national or local economic conditions that correlate with defaults on the assets. The Organization takes into consideration evidence of impairment loss for both individually significant assets and groups of assets. All significant financial assets are evaluated to detect specific losses. All significant assets that an assessment indicates have not been specifically impaired are valued as a group to detect any impairment loss that may have occurred, although not yet identified. The financial assets which are not individually significant are valued as a group to detect any collective impairment loss (recorded at the amortized cost) based on similar risk features. Assets that are individually assessed for impairment and for which an impairment loss is recognized are not included in a collective assessment of impairment. The amount of loss is measured as the difference between the asset’s carrying amount and the present value of estimated future cash flows (excluding future credit losses that have not been incurred) discounted at the financial asset’s original effective interest rate. The carrying amount of the asset is reduced and the amount of the loss is recognized in the income statement. The calculation of the present value of the estimated future cash flows of a collateralized financial asset reflects the cash flows that may result from foreclosure less costs for obtaining and selling the collateral, whether or not foreclosure is probable. For the purposes of a collective evaluation of impairment, financial assets are grouped on the basis of similar credit risk characteristics (that is, on the basis of the Organziation’s rating process that considers asset type, market segment, geographical location, collateral type, past-due status and other related factors). Those characteristics are relevant to the estimation of future cash flows for groups of such assets by being indicative of the debtors’ ability to pay all amounts due according to the contractual terms of the assets being evaluated. Future cash flows in a group of financial assets that are collectively evaluated for impairment are estimated on the basis of the contractual cash flows of the assets in the group and historical loss experience for assets with credit risk characteristics similar to those in the group. Historical loss experience is adjusted on the basis of current observable data to reflect the effects of current conditions that did not affect the period on which the historical loss experience is based and to remove the effects of conditions in the historical period that do not currently exist. Bradesco 21 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The methodology and assumptions used for estimating future cash flows are reviewed regularly to mitigate any differences between loss estimates and actual loss experience. Following impairment, interest income is recognized using the effective rate of interest which was used to discount the future cash flows for the purpose of measuring the impairment loss. When a loan is uncollectable, it is written off against the related allowance for loan impairment. Such loans are written off after all the necessary collection procedures have been completed and the amount of the loss has been determined. Subsequent recoveries of amounts previously written off are credited to the income statement. (b) Financial assets classified as available for sale The Organization assesses, at each reporting date, whether there is objective evidence that a financial asset or a group of financial assets is impaired. For debt securities the Organization adopts the assessement described in item (a) above. If, in a subsequent period the fair value increases, for debt instrument classified as available for sale, and the increase can be objectively related to an event occurring after the impairment loss was recognized in profit or loss, the impairment loss is reversed through the income statement. In the case of equity investments classified as available for sale, a significant or prolonged decline in the fair value of the security below its cost is objective evidence of impairment resulting in the recognition of an impairment loss. If any such evidence exists for available-for- sale financial assets, the cumulative loss – measured as the difference between the acquisition cost and the current fair value, less any impairment loss on that financial asset previously recognized in profit or loss – is removed from equity and recognized in the income statement. Impairment losses recognized in the income statement on equity instruments are not reversed through the consolidated income statement. Increases in the fair value of equity instruments after impairment are recognized directly in equity. f) Non-current assets held for sale Under certain circumstances, property is repossessed following the foreclosure on loans that are in default. Repossessed properties are measured at the lower of carrying amount and fair value less costs to sell and reported within ‘Non-current assets held for sale.” g) Assets related to reinsurance Reinsurance cessions are made in the normal course of operations with the purpose of limiting potential losses, by spreading risks. Liabilities related to reinsurance operations are presented gross of their respective asset positions since the existing contract does not preclude us from our obligations with the insured parties. As required by the regulators, reinsurance companies headquartered abroad must have a minimum rating from a risk classification agency, to reinsure Brazilian risks which are for the most part ceded to local reinsurers. Therefore, the risks of impairment are reduced. If there are indications that the amounts recorded will not be realized by its carring amount, these assets will be adjusted for impairment and recognized in the income statement. 22 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements h) Deferred selling expenses These comprise deferred selling expenses including commissions and brokers fees related to the sale of insurance policies. Deferred commissions are allocated to the income statement over the life of the respective policies and the brokers fees over a twelve month period. i) Tangible assets i. Recognition and valuation Tangible assets are valued at cost less accumulated depreciation and impairment losses, if any. The cost includes expenses directly attributable to the acquisition of an asset. The cost of assets constructed by the Organization itself includes the cost of materials and direct labor, as well as any other costs that can be directly allocated and that are necessary for them to function. Software acquired for the operation of the related equipment is recorded as part of the equipment. When different parts of an item have different useful lives, they are recorded as separate items (main components) comprising the tangible asset. The useful life and residual value of tangible asset items are reassessed and adjusted, when necessary, periodically. Gains and losses from the sale of tangible assets are recorded in the consolidated income statement under the heading “Other operating income/ (expenses).” ii. Subsequent costs Expenditure on maintenance and repairs of a tangible asset item is recognized as an asset when it is probable that future economic benefits associated with the items will flow to the Organization and the cost can be measured reliably. All other repairs and maintenance costs are charged to the consolidated income statement during the financial period in which they are incurred. iii. Depreciation Depreciation is recognized in the income statement using the straight-line basis over the estimated useful economic life of the assets. The depreciable amount is the gross carrying amount, less the estimated residual value at the end of the useful economic life. j) Intangible assets Intangible assets comprise separately identifiable non-monetary items, without fisical substance due to business combinations, computer software licenses and other intangible assets. Intangible assets are recognized at cost. The cost of an intangible asset, acquired in a business combination, is its fair value at the date of acquisition. Intangible assets with a definite useful life are amortized using the straight-line method over their estimated useful economic life, generally not exceeding 20 years. Intangible assets with an indefinite useful life are not amortized. Bradesco 23 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Generally, the identified intangible assets of the Organization have a definite useful life. At each reporting date, intangible assets are reviewed for indications of impairment or changes in estimated future economic benefits. If such indications exist, the intangible assets are analyzed to assess whether their carrying amount is fully recoverable. An impairment loss is recognized if the carrying amount exceeds the recoverable amount. i. Goodwill Goodwill (or negative goodwill) arises on the acquisition of subsidiaries, associated companies and joint ventures. Goodwill reflects the excess of the cost of acquisition in relation to the Organization’s share of the net fair value of identifiable assets or liabilities of an acquired subsidiary, associated company or joint venture on the date of acquisition. Goodwill originated from the acquisition of subsidiaries is recognized as “Intangible Assets”, while the goodwill from acquisition of associated companies is included in the carrying amount of the investment (net of any accumulated impairment loss). When the difference is negative (negative goodwill), it is immediately taken to the income statement as a gain on the acquisition date. Goodwill is allocated to cash-generating units or groups of cash-generating units for the purpose of impairment testing. The allocation is made to those cash-generating units or groups of cash-generating units that are expected to benefit from the business combination in which the goodwill arose. Goodwill is tested annually, as well as whenever a trigger event has been observed, for impairment by comparing the present value of the expected future cash flows from a cash generating unit with the carrying value of its net assets, including attributed goodwill, and is carried at cost less impairment losses. Impairment losses on goodwill are not reversed. ii. Software Software acquired by the Organization is recorded at cost, less amortization and impairment losses, if any. Internal software development expenses are recognized as assets when the Organization can demonstrate its intention and capacity to conclude the development, can measure its cost and intends to use the software in order to generate future economic benefits. The capitalized costs of internally developed software include all costs directly allocated to development and are amortized over their useful lives. Internally developed software is recorded at its capitalized cost less amortization and impairment losses. Subsequent software expenses are capitalized only when they increase the future economic benefits incorporated in the specific asset to which it refers. All other expenses are recorded as expenses as incurred. Amortization is recognized in the income statement using the straight-line method during the estimated useful life of the software, beginning on the date that it becomes available for use. The estimated useful life of software is two to five years. 24 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements iii. Other intangible assets Other intangible assets refer basically to the customer portfolio and acquisition of banking service rights. They are recorded at cost less amortization and impairment losses, if any, and are amortized over the period in which the asset is expected to contribute, direct or indirectly, to the future cash flow. These intangible assets are reviewed annually or whenever events, or changes in circumstances, occur which could indicate that the book value of the assets cannot be recovered. If required the associated write-off is immediately recognized in the income statement. k) Leasing The Organization participates in the leasing market as both lessor and lessee. Leases in which a significant part for the risks and benefits of the asset is borne by the lessor are classified as operating leases. For leases in which a significant part of the risks and benefits of the asset is borne by the lessee, the leases are classified as financial leasing. As a lessee, the Organization classifies its leasing operations mainly as operating leases, and the monthly payments are recognized them in the financial statements using the straight-line method over the term of the lease. When an operating lease is terminated before the contract expires, any payment that may be made to the lessor in the form of a fine is recognized as an expense for the period. As a lessor, the Organization has substantially operating and financial lease contracts. i. Finance Lease Finance leasing assets on the balance sheet are initially recognized in the “loans and advances” account at an amount equal to the net investment in the lease. The initial direct costs generally incurred by the Organization are included in the initial measurement of the leasing receivable, decreasing the amount of income recognized over the lease term. These initial costs include amounts for commissions, legal fees and internal costs. The costs incurred in relation to the negotiation, structuring and sales of leases are excluded from the definition of initial direct costs and therefore are recognized as expenses when the profit from the sale of the lease is recognized, which is recognized at the beginning of the lease term. Recognition of financial revenue reflects the constant rate of return on the net investment made by the Organization. The estimated non-guaranteed residual values used in the calculation of the gross investment of the lessor in the lease are reviewed periodically. If there is a decrease in the estimated non-guaranteed residual value, the income allocated over the period of the lease is also reviewed periodically and any decrease in relation to the accumulated values is immediately recognized in the income statement. Bradesco 25 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements ii. Operating leases The assets leased under operating leases are recognized in the balance sheet as fixed assets according to the nature of the item leased. The initial direct costs incurred by the Organization are added to the book value of the leased asset and are recognized as expenses over the period of the lease and on the same basis as the income recognition. Revenue from leasing is recognized using the straight-line method over the term of the lease even if the payments are not made on the same basis. Costs, including depreciation, incurred to produce the income are recognized as expenses. The depreciation policy for leased assets is the same as the depreciation policy used by the Organization for similar assets. l) Impairment of non-financial assets Assets that have an undefined useful life such as goodwill are not subject to amortization and are tested annually to verify the existence of impairment. Assets which are subject to amortization are reviewed to verify impairment whenever events or changes in circumstances indicate that the book value may not be recoverable. An impairment loss is recognized based on the excess of the asset’s book value over its recoverable amount. The recoverable amount is the higher of an asset’s fair value less costs to sell and its value in use. For the purpose of assessing impairment, the assets are grouped at the lowest levels for which there are separate identifiable cash flows (Cash Generation Units (UGC)). The recoverable amount is the higher of an asset’s fair value less costs to sell and value in use. When assessing the value in use, the estimated future cash flows are deducted from the present value using a pre-tax discount rate that reflects the current market conditions of the time value of money and the specific risks of the asset. An impairment of goodwill can not be reversed. With regard to other assets, an impairment recognized in previous periods is reassessed at each balance sheet date to detect indications that the impairment has decreased or no longer exists. An impairment is reversed if there is a change in the estimates used to determine the recoverable amount. An impairment is only reversed to the extent that the book value of the asset does not exceed the book value that would have been determined net of depreciation and amortization, if no impairment had been recognized. m) Deposits, securities issued and subordinated debts Deposits, securities issued and subordinated liabilities are the main sources of funding used by the Organization to finance its operations. They are initially recorded at fair value plus transaction costs and are subsequently measured at amortized cost using the effective interest method. 26 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements n) Provisions, contingent liabilities and contingent assets A provision is recognized when, as a result of a past event, the Organization has a present legal or constructive obligation that can be reliably estimated and will probably require the outflow of economic resources for settlement. Contingent liabilities are disclosed if there is a possible future obligation resulting from past events or if there is a present obligation resulting from a past event. Contingent assets are recorded only when there are real guarantees or favorable and unappealable court decisions, and therefore the gain is practically certain. The contingent assets which expectation outcome is favorable are only disclosed in the financial statements, except when it is probable that these assets will result in an increase in resources, representing economic benefits. The provisions were established taking into account the opinion of the legal advisors, nature of the actions, similarity with previous suits, complexity and positioning of the Courts, whenever there is a probable loss. The liabilities related to a legal obligation under judicial discussion are maintained until the suit has definitely been won, represented by favorable and unappealable court decisions or if the statute of limitations period has expired. o) Classification of insurance contracts and investments A contract under which the Insurer accepts a significant insurance risk from the insured party, agreeing to compensate the insured in the case of an uncertain, specific and adverse future event is classified as an insurance contract. The Organization issues contracts that transfer both insurance risk or financial risk. The Organization understands that both products and also reinsurance involve significant insurance risks and therefore accounts for them as insurance contracts in accordance with IFRS 4. A contract under which the Organization assumes only financial risk is treated as an investment contract and these mainly refer to certificated savings plans. p) Insurance and pension plan technical provisions i. Property damage, group life and health insurance A provision for unearned premiums (PPNG) is calculated on a pro-rata day basis on the net assignment of coinsurance premiums, taking into account reinsurance operations in and corresponding to the unexpired risk period of the insurance contracts. The portion of this provision corresponding to estimated effective risk outstanding is recorded under the PPNG-RVNE. A provision for benefits to be granted (PMBAC) is recorded for the individual health plan portfolio, particularly for the five-year coverage of remission for dependents should the policy holder pass away. The calculation basis for PMBAC considers the expectation that the plan holder will only cease to be part of the plan upon death, at which point the dependants will continue receiving benefits for five years without the payment of premiums. Bradesco 27 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The provision for incurred but not reported claims (IBNR) related to the Company’s own operations is calculated on an actuarial basis considering the amount of claims that have been incurred but not reported by insured/beneficiaries. The methodology uses a projection - based on observed historic behavior – of future claim payments related to events that occurred before the reference date for the calculation. The IBNR provision is calculated by subtracting the expected total of the provision for claims to settle (PSL) from the aforementioned projection, estimated on a case-by-case basis. The provision for claims to settle (PSL) is estabilished based on the estimated claims paid, taking into account all administrative and judicial claims notifications received and unpaid on the balace sheet date and the related costs such as expenses for claim adjustements and legal fees, among others. The provision for benefits granted (PMBC) from the individual health plan portfolio is made up of liabilities resulting from contractual remission clauses of health assistance coverage payments, based on the present value of future estimated expenses with health assistance costs of the dependents of deceased policy holders. A provision for the insufficiency of premiums (PIP) is established to cover the differences between the present values of indemnities expected and related future expenses, and the present value of future premiums in compliance with the methodology provided in a NTA. The supplementary premium provisions (PCP) is recorded on a monthly basis to complete the PPNG and considers estimates of current risks that have yet to be issued (RVNE). The technical provisions related to retrocession operations are established based on the information received from reinsurers. ii. Supplementary pension plan and survivorship life insurance The mathematical provision for benefits to be granted (PMBAC) refers to participants that have yet to begin receiving benefits. For pension plans structured under the Defined Benefit regime, the provision represents the difference between the current value of future benefits and the current value of future contributions, corresponding to liabilities taken on as retirement, disability, pension and estate plans, calculated according to actuarial methods and premises established in agreements. For Deposit Insurance Fund plans, the provision is the balance accumulated up to the reference-date resulting from the participant’s net contributions and respective earnings. Mathematical provisions for benefits to be granted (PMBAC) related to long term life insurance plans (VGBL and PGBL) represent the total amount of contributions made by participants, net of charges and other contractual fees, plus financial yield generated through the investment of resources in investments funds through quotas in specially recorded investment funds (FIEs). The mathematical provision for benefits granted (PMBC) refers to participants that receive benefits and corresponds to the current value of future obligations for the continued payment of benefits, according to technical basis established in the agreement (guaranteed interest rate and biometric table). 28 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The provision for insufficient contributions (PIC) is recorded to meet expected unfavorable variations in technical risks taken on in the mathematical provision for benefits to be granted (PMBAC) and the mathematical provision for benefits granted (PMBC), considering a greater tendency of survival among participants and possible differences in expected interest rates. The provision for incurred but not reported claims (IBNR) for pension plan operations is recorded using benchmark percentages, defined by the insurance market regulatory agency and is applied to historic premiums and claims. These percentages are used as the volume of historic data is not sufficient for the creation of own statistics with an acceptable level of credibility. The provision for unexpired risks (PRNE) is calculated on a pro-rata basis per day, using the installment of contributions/premiums corresponding to the risk periods that have yet to expire, including an estimate of current risks yet to be issued (RVNE). The provision for financial surplus (PEF) corresponds to an installment of financial yield obtained through the application of provisions that exceed the minimum guaranteed yield of pension plans with a clause for the participation in financial surplus. The provision for administrative expenses (PDA) presented under “Other provisions” is recorded to cover the future administrative expenses of plans that include the payment of annual fees and is based on the expected present value of related administrative expenses and expected payment of income. The provision for financial variation (POF) recorded under "Other provisions” is uprecorded up to the 15% limit on the mathematical provision for benefits to be granted for variable-contribution pension plans with guaranteed yield, in order to cover future financial variations. Financial charges credited to technical provisions, as well as the recording and/or reversal of the provision for financial surplus, is classified under “Financial expenses.” iii. DPVAT agreement The provision for claims incurred but not reported for future charges is calculated and notified by head insurer of the DPVAT agreement. An interest rate of 6% per year is provisioned on the values established, against the “Financial expenses” account. iv. Liability Adequacy Test (LAT) Pursuant to IFRS 4 requirements, at each balance date the Organization must conduct a test of the adequacy of liabilities of all agreements that meet the definition of an insurance contract according to IFRS 4 and that are effective on the date of the test. This test is conducted at least every reporting date and considers the net carrying amount of the liabilities of insurance contracts permitted according to IFRS 4, minus deferred selling expenses (DAC). This value is the balance to be compared with the actuarial test laid out by the Liability Adequacy Test. To conduct this test, the Organization uses actuarial methods that consider the estimated present value of all future cash flows, including expenses to settle claims from actuarial premises on the date the test is conducted. In the test, contracts are grouped by similar risk or whether the insurance risk is managed by the Organization. Bradesco 29 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The assumptions related to the claims ratio, administrative and operating expenses, selling expenses, cancellations, future contributions, redemptions and conversion into income adopted for testing purposes, are based on historical records. On the other hand, the assumptions related to mortality and survival follow the biometric tables which are formulated specifically based on Brazilian insurance market experience, BR-EMS, and also consider the continued improvement of life expectancy (known technically as the ‘improvement’ assumption), in accordance with the G Scale of the Sociedade de Atuários(SOA). Other less significant assumptions are used and defined, based either on the Organization historical records, or on market benchmarks. The discount rates used to bring the projected flows to present value are risk-free forward rates, corresponding to the guarantees offered for each product. If any insufficiency is detected, the Organization must record the loss immediately as an expense in the income statement for the year and establish additional provisions for the insurance losses already recorded on the test date. The liability adequacy test did not indicate the need for an adjustment to the Technical Provisions. q) Financial guarantees Financial guarantees are contracts that oblige the Organization to assume specific payments under the guarantee for a loss incurred when a specific debtor fails to make a payment in compliance with the terms of the debt instrument. Financial guarantees are initially recognized in the financial statements at fair value on the date the guarantee was given. The fair value of a financial guarantee at the time of signature is zero because all guarantees are agreed on arm’s length terms and the premium agreed corresponds to the value of the guarantee obligation. No receivable for the future premiums is recognized. Subsequent to initial recognition, the Organization’s obligations under such guarantees are measured at the higher of the initial amount, less payments of fees and the best estimate of the amount required to settle the guarantee. These estimates are determined based on experience of similar transactions and history of past losses, supplemented by the judgement of Management. The fee income earned is recognized on a straight-line basis over the life of the guarantee. Any increase in the liability relating to guarantees is reported in the income statement within “Other operating income/ (expenses)”. r) Employee benefits i. Defined contribution plan Bradesco and its subsidiaries sponsor pension plans for their employees and Management of the “Free Benefit Generator Plan (PGBL)” type. The PGBL is a pension plan with defined contributions which allows financial resources to be accumulated throughout the professional career of the participants based on contributions paid by them and the sponsoring company, the funds of which are invested in an Exclusive Mutual Fund (FIE). The PGBL is managed by Bradesco Vida e Previdência S.A. and BRAM - Bradesco Asset Management S.A. DTVM is responsible for the financial management of the FIEs funds. Contributions from employees and management are equal to 4% of their salaries except for those participants who, in 2001, opted to migrate from a defined benefit plan to the PGBL, and whose contributions were maintained at the same level as the defined benefit plan at the time it was transferred, always in compliance with the minimum of 4% of the salary. 30 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Contribution obligations for the defined contribution pension plans are recognized as expenses in the income statement. The Organization, as employer, has no further payment obligations, once the contributions have been made. In addition to the PGBL described above, the participants who migrated from the defined benefit plan are assured a proportional deferred benefit corresponding to their accumulated assets in the plan. Retired and pensioned employees, regardless of whether they are participants in the migrated defined benefit plan or not are fully covered by guaranteed assets at the present value of the actuarial obligations of the plan. ii. Defined benefit plans The Organization’s net obligation, in relation to the defined benefit pension plans, is calculated separately for each plan, estimating the future value of the benefit that the employees have earned on the basis of their work during the current and previous years. The benefit is discounted to determine the present value and any unrecognized past service costs are deducted as well as the fair value of any plan assets. The calculation is made by a qualified actuary, using the projected unit credit method. When the benefits of a plan are improved the portion of increased benefits related to past employee services is recognized in the income statement using the straight line method over the average period the benefits are acquired. As certain benefits are acquired, the expense is recognized in the income statement. In relation to the actuarial gains and losses, to the extent that any unrecognized and cumulative actuarial gain or loss exceeds 10% of the greater of the present value of the defined benefit obligation or the fair value of the plan’s assets, the amount is recognized in the income statement over the estimated remaining time of service of the participating employees. Otherwise the actuarial gain or loss is not recognized. iii. Termination benefits Severance benefits are required to be paid when the employment relationship is terminated by the Organization before the employee’s normal date of retirement or whenever the employee accepts voluntary redundancy in return for such benefits. Benefits which are payable 12 months or more after the balance sheet date are discounted to their present value. iv. Short-term benefits Such benefits are recorded as expenses in the consolidated statement of income, without any discount to present value, if the Organization is legally required to make the payment and the obligation can be reliably estimated. s) Certificated savings plans Certificated savings plans are deposits entered by customers in specific amounts in accordance with each plan adhered which are redeemable by the originated amounts plus an interest. Customers are entered, during the term of the plan, into monthly lotteries that award a cash prize. These products are regulated by the insurance regulator in Brasil however does not meet the definition of an insurance contract in accordance with IFRS 4 therefore are classsified as financial liabilities at amortized cost in accordance with IAS 39. Bradesco 31 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The provisions for redemption of the certificated savings plans are calculated based on their face value and price-level restated, when applicable. The provision for redemptions of expired certificated savings plans, included in the redemption provision, represents the amounts of securities that have already expired but have not yet been redeemed and are price-level restated based on the indices established in each plan. The provision for early redemption of the certificated savings plans, also included in the redemption provision, includes the values of the certificated savings plans for which redemption has been requested and which are still within grace periods or will be paid to customers in the following month, as well as bonds with requested redemption, but which have not yet been withdrawn by the customers plus price-level restatement based on the indices established in each plan. The provision for the lottery draws is calculated on the basis of actuarial models which estimate the probability of the draws occuring in comparison to the volume of bonds sold. t) Interest Interest income and expenses are recognized thought accrual basis in the income statement using the effective interest rate method. The effective interest rate is the rate that exactly discounts future cash payments and receivables throughout the expected life of the financial asset or liability (or, when appropriate, a shorter period) to calculate the recorded value of the financial asset or liability. The effective rate of interest is established when the financial asset or liability is first recorded and does not undergo subsequent reviews. The calculation of the effective interest rate includes all commissions, transaction costs, discounts or bonuses which are an integral part of such rate. Transaction costs are incremental costs directly attributable to the acquisition or disposal of a financial asset or liability. u) Fees and commissions Fee and commission income and expenses of a financial asset or liability are included in the calculation of the effective interest rate. Other fee and commission income, including account maintenance fees, asset management fees, credit card annual charges, and collection and consortium fees are recognized as the related services are rendered. v) Insurance income Insurance premiums are recognized as revenue proportionally over the policie coverage period. The insurance and coinsurance premiums and acquisition costs are recognized in the income statement at the time the respective insurance policies are issued and amortized through the income statement over the period of coverage. The portion of premium received on in-force contracts that related to unexpired risks at the reporting date is reported as the PUP. Income from premiums and the corresponding selling expenses related to risks already assumed whose respective policies have not yet been issued are recognized in income at the start of the risk coverage on an estimated basis. 32 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The transaction arising from acceptance of coinsurance and retrocession are recorded based on the information received from other insurance and reinsurance companies. Contributions to pension plans and life insurance premiums with survivor coverage are recognized in income upon their effective receipt. Brokers´ commissions and other selling expenses of pension plans and life insurance are deferred and allocated to the income statement, using the straight line method over 12 months. Deferral of reinsurance premiums ceded is made consistently with the treatment of the respective insurance premium. w) Income tax and social contribution expenses Income tax is calculated at the rate of 15%, plus a surcharge of 10% and the social contribution tax at the rate of 15% for banks, insurance companies and similar institutions and 9% for non-financial subsidiaries, after making certain adjustments required by tax legislation. Taxes are recorded in the consolidated statement of income except when the result of a transaction is recognized directly in equity, in which case the related tax effect is also recorded in equity. Current tax expenses are the total of current taxes resulting from the calculation of the applicable tax rate to taxable income for the period (net of any adjustments required for tax purposes) and the changes in deferred tax assets and liabilities is recognized in the statement of income. Deferred taxes on temporary differences will be realized when the respective provisions are used and/or reversed. Deferred taxes on loss carryforwards are realized against future taxable income. These deferred taxes are recognized based on current realization expectations taking into account technical studies and analyses performed by Management. x) Segment reporting Information or operating segments is consistent with the internal reports provided for the management decision making process. The Organization operates mainly in the banking and insurance segments. The banking operations include operations in retail, middle market and corporate activities, leasing, international bank operations, investment banking and private banking. The Organization performs in banking segment through its own branches located throughout the country, in branches abroad and through over subsidiaries, as well as by means of our shareholding interest in other companies. Additionally we are engaged in operations in insurance, supplementary pension plans and certificated savings plans through a subsidiary, Bradesco Seguros S.A., and its subsidiaries. y) Equity The preferred shares have no voting rights but have priority over the common shares in reimbursement of capital, in the event of liquidation, up to the amount of the capital represented by such preferred shares, and the right to receive a minimum dividend per share ten percent (10%) higher than the dividend distributed per share to the holders of common shares. Bradesco 33 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements i. Share issue costs Incremental costs directly attributable to the issuance of shares are shown net of taxes in equity, thus reducing the initial share value. ii. Earnings per share The Organization presents basic and diluted earnings earnigs per share data. Basic earnings per share is calculated by dividing the net income attributable to shareholders of the Organization by the weighted average number of shares outstanding during the year, excluding the average number of common shares purchased by the Organization and held as treasury shares. Diluted earnings per share is the same as basic earnings per share, as there are no potentially dilutive instruments. iii. Dividends payable Dividends on shares are recognized at the time they are approved by a Meeting of Shareholders. Dividends for the year, approved and declared after the base date of the financial statements, are disclosed in the notes as subsequent events. 3) Risk Management Risk management structure The risk management structure in the Organization allows risks to be effectively identified, measured, mitigated, monitored and reported in an integrated manner, involving the Top Management. With the objective of obtaining synergy throughout the risk management process, a forum operates permanently in the Organization at the high management level. The forum, known as Integrated Risk Management and Capital Allocation Committee is a statutory body chaired by the Chief Executive Officer of the Organization with the responsibility of giving advice to the Board of Directors for the approval of institutional policies and risk exposure limits in the Organization. The Integrated Risk Management and Capital Allocation Committee is assisted by the Executive Committees for Risk Management relating to a) Credit, b) Market and Liquidity, c) Operations and d) Grupo Bradesco de Seguros e Previdência, in addition to Executive Committees in the business areas, which, among other things, suggest the tolerance limits for their respective risks and prepare the mitigation plans to be submitted to the Integrated Risk Management and Capital Allocation Committee and the Board of Directors. Reflecting the Organization’s commitment to the issue is the Integrated Risk Control Department (DCIR), charged with implementing the Organization’s risk control and capital allocation activities in an independent, consistent, transparent and integrated manner. It is also responsible for complying with the Brazilian Central Bank rules for risk management activities. This department also includes a Risk Modeling area. The Organization considers quantitative measurement and statistical modeling fundamental for risk management and hence the Modeling area uses cutting-edge information management and statistical modeling tools. 34 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Credit risk Credit Risk consists of the possible incurrence of losses associated with non-performance, by the borrower or its counterparty, of its respective financial obligations according to agreed terms, with credit agreement devaluation derived from the deteriorated risk classification of the borrower, reduced gains or remuneration, advantages granted at renegotiation, recovery costs, and other values related to any non-performance of financial obligations by the counterparty. Credit risk management in the Organization is a continuous and evolutional process for doing the mapping, evaluation and diagnosis of existing models, instruments and procedures that require a high level of discipline and control of operation analyses to preserve the integrity and independence of processes. The Organization carefully controls the exposure to credit risk which follows mainly of credit operations, securities and derivatives. There is also the credit risk in financial obligations relating to commitments on loan or financial guarantees. With the objective of not to compromise the quality of the portfolio are observed all aspects inherent to credit concession, concentration, guarantee requirements, terms, etc. The Organization always maps the activities likely to generate exposures to credit risk, and their respective classification, in terms of probability and magnitude, as well as the identification of their managers, measurement and mitigation plan, where this control is made in a corporate, centralized and standard manner. Counterparty’s Credit Risk The counterparty credit risk to which the Organization is exposed consists of the probable failure of the counterparty to comply with its financial or non-financial obligations, causing losses to the Organization. This risk may be identified especially in transactions that involve derivative instruments, where the counterparty is subject to market fluctuations. The Organization maintains total control over the net position (that is, the difference between purchase and sale agreements) and potential future exposures of operations where there is counterparty risk. Every counterparty’s exposure to risk is treated in the same way and is part of general limits of credit granted to the Organization’s customers. Usually, guarantees associated with this type of operation include margin deposits made by the counterparty with the Organization or with other trustees, whose counterparty’s risks are also appropriately evaluated. Credit Concession Under the responsibility of the Credit Department, the loan granting process observes the Organization's credit policy giving priority to safety , quality, liquidity and diversificationwhen using credit assets. The process is guided by the Organization' s risk management governance and complies with Brazilian Central Bank rules. In the constant pursuit for speed and profitability in the business, the Organization uses the appropriate methodologies for each segment in which it operates, which guide the lending processes and the determination of operational limits. Bradesco 35 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements In the evaluation and classification of customers or economic groups, the quantitative (economic and financial indicators) and qualitative (personal data and behaviors) aspects associated with the customers capacity to honor their obligations are considered. According to the guidance contained in the Credit Policy, all business proposals meet the operational competence of the Organization’s units: The Organization has Credit and Behavior Scoring systems in place for mass credit concessions, which provide better agility, reliability and standardization of procedures in the credit analysis and approval process. The Executive Credit Committee is focused on making decisions, within its level of competence, on inquiries about assignment of limits and operations proposed to the Organization, which are previously analyzed and supported by the Credit Department opinion. Consultations going beyond the authority of this Committe e, after itsfavorable opinion, are submitted to the Board of Directors resolution. The business are diversified, sprayed and intended for individuals and businesses that demonstrate the ability of payment and good repute, seeking to to sustain with guarantees commensurate with the risks, whereas the aims and deadlines credits granted. Credit Risk Rating The methodology for credit risk evaluation, in addition to providing the institution with the minimum parameters for credit concession and risk management, promotes the determination of creditprocedures that are differentiated by the customer’s characteristics and capacity. Thus, it provides a base for correct operation pricing and determination of guaranties adapted to each circumstance. Risk ratings for economic groups – legal entities – are based on standardized statistical and discriminant procedures, and on quantitative and qualitative information. Classifications are made corporately and are monitored periodically in order to preserve the quality of the credit portfolio. For individuals, credit ratings are based on personal data variables, such as income, assets, restrictions and indebtedness, in addition to the history of their relationship with the Organization, and statistical credit evaluation models. The risk classification adopted on the basis of the customers' capacity of honoring their commitments is shown below: 36 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Internal Rating Organization classification 1. AA1 Low risk 2. AA2 3. AA3 4. A1 5. A2 6. A3 7. B1 8. B2 9. B3 C1 C2 C3 D Medium risk E High risk F G H Credit Risk Management Process The credit risk is controlled in a corporate and centralized manner. All exposures to credit risk are analyzed, measured, classified and monitored independently by the Credit Risk sector. This sector participates actively in the process to improve customer risk classification models by monitoring the high risks through the periodic follow-up of major default events, and the level of provision against expected and unexpected losses. The Credit Risk sector reviews the internal processes, continuously, including roles and liabilities, the capacity building and demands for information technology, and risk evaluation, with the creation or review of products and services. As part of its risk information dissemination philosophy, Bradesco holds specific meetings focused on monitoring and controlling credit risk. The Business Areas and Executive Board take part in the monthly Meeting for Monitoring the Credit Portfolio and related Recoveries, the main purpose of which is to establish the status of the credit portfolio, default positions, the allowance for loan losses, credit recoveries, portfolio concentration and other items in each of Bradesco’s business segments and across the Organization as a whole. This information is also reported monthly to the Audit Committee. The Meeting of the Credit Risk Management Executive Committee, which has decision making powers, is held monthly. Credit risk control process includes the periodic review of projects focused on the compliance with the best market practices and the requirements of the New Basel Capital Framework. With the objective of improving the management process, all actions in course are monitored to identify and remedy any new gaps or eventual needs. Bradesco 37 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Credit Risk Exposure We present below the maximum credit risk exposure of the financial instruments. R$ thousand December 31 January 1, Cash and balances with banks 80,960,127 24,850,091 22,472,035 Derivative financial instruments 1,650,708 1,369,967 2,386,414 Loans and advances to banks 64,715,412 82,721,843 61,815,157 Loans and advances to customers 225,635,918 189,165,495 177,802,404 Other financial assets 191,893,419 156,928,199 132,886,058 Total items recorded in the balance sheet Total items not recorded in the balance sheet Total risk exposure Organization’s maximum credit risk exposure totaled R$ 712 billion in December 2010, an increase as compared to prior years as a result of the increase in business volume, reflecting the country’s improved economic situation. Of this exposure, the amount of R$ 81 billion comprises cash and available funds in central banks, mainly balances deposited in the Brazilian Central Bank, for which the credit risk is limited and insignificant. Other financial assets in the amount of R$ 191.9 billion, comprise substantially financial assets recorded at fair value, which among other factors, reflect the issuer’s credit risk. Moreover, 64% of the other financial assets comprise Brazilian government securities which present no credit risk. As regards the items which are not recorded in the balance sheet, the amount of R$ 105 billion comprises credit limits to be released, of which 79% corresponds to limits to be released of the following products: credit cards, personal credit, housing loans and checking account overdraft facilities, and which are considerably dispersed. In addition, an amount of R$ 42 billion comprises guarantees provided, of which 90% is realized withlarge sizecompanies, which based on the Organization`s internal rating, are classified as low risk . We present below a detailed analysis of our main credit risk exposures, which total R$ 292 billion in derivative financial instruments, loans and advances to banks and to customers. Derivative Financial Instruments R$ thousand December 31 January 1, Traded in the stock exchange 35,113 63,501 434 OTC contract 1,615,595 1,306,466 1 Total We stress that 98% of the derivative financial instruments comprise OTC contracts. Of this amount, most of the counterparts are internally rated by the Organization aslow risk (Rating AA1-C3). Accordingly, the credit risk exposure of this type of transaction is insignificant. 38 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Loans and advances to banks We present below the portfolio of loans and advances to banks as rated internally by Bradesco: R$ thousand December 31 January 1, Low risk 64,715,412 82,721,843 61,815,157 Medium risk - - - High risk - - - Total Low risk: Ratings AA1 - C3; Medium risk: Rating D; High risk: Ratings E - H. All amounts of loans and advances tobanks are classified as not yet due and not subject to impairment loss. Further, the portfolio has no historical record of debt renegotiation. Loans and advances to costumers The loans and advances to customers are classified as: · Neither due nor subject to impairment loss. · Past due but not subject to impairment loss. · Subject to impairment loss, including loans and advances classified as in default and loans and advances which are analyzed individually for loss. The Organization classifies as in default, borrowers who have not rendered payment of their loans and advances within a period of more than 90 days, whose contracts have been renegotiated, or who present another indication of impairment such as, for example, entry into a creditors’ agreement or bankruptcy. R$ thousand December 31 January 1, Neither due nor subject to impairment loss (i) 196,614,589 163,369,400 156,270,843 Past due but not subject to impairment loss (ii) 6,037,858 5,565,041 6,212,793 Subject to impairment loss (iii) 22,983,471 20,231,054 15,318,768 Total loans and advances to customers Impairment loss (provisions) (15,355,736) (14,925,145) (10,292,214) Net amount The portfolio of loans and advances to customers increased by 19.3% in December 2010 as compared to the same period in 2009, as a result of the expansion in economic activity. The portfolio improvement is evidenced by the increase in credits which are neither due nor subject to impairment loss, and which presented a growth rate of 20% in twelve months and which comprise 87.1% of the total in December 2010 (86.4% in December 2009). Moreover, we stress as a positive factor, the decrease in percent impairment which was down to 6.8% of the portfolio in December 2010 as compared to 7.9% in December 2009. Bradesco 39 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements (i) Loans and advances to customers neither due nor subject to impairment loss R$ thousand December 31 January 1, Low risk 194,270,226 161,459,818 154,806,799 Medium risk 1,918,707 1,694,681 1,305,149 High risk 425,656 214,901 158,895 Total Low risk: Ratings AA1 - C3; Medium risk: Rating D; High risk: Ratings E - H. The loans and advances to customers classified as neither due nor subject to impairment loss totaled R$ 196.6 billion in December 2010. Of the total transactions, 98.8% were classified as strong, evidencing the adequacy and consistency of the policy, of the processes and of the credit rating instruments used by the Organization. (ii) Loans and advances to customers past due but not subject to impairment loss We present below the analysis by number of days past due of the contracts for loans and advances which were not marked as in default in the collective analysis and which are not subject to impairment loss based on the individual analysis. For purposes of this analysis, an asset is considered past due and included in the following table when payment is late or is not received strictly in accordance with the corresponding contractual terms. The amount included in this category comprises the total financial asset, i.e. not only the overdue installment amount but the contractual amount plus interest. The loans and advances to customers which are not individually material, such as, for example, the retail transactions which have not been classified as in default are presented in this category. The individually material loans and advances may be presented in this category when, based on the individual analysis, no necessity for recording an individual impairment loss is indicated and, accordingly, the asset is then subject to collective loss analysis. R$ thousand December 31 January 1, Past due up to 60 days 5,185,401 4,851,897 5,412,335 Overdue between 61 and 90 days 823,339 692,306 784,848 Overdue for more than 90 days 29,118 20,838 15,610 Total The previus table presents the loans and advances which, despite a certain delay in payment, do not present any indication of impairment loss. This amount comprises 2.7% of the portfolio in December 2010 (2.9% in December 2009). 40 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements (iii) Loans and advances to customers subject to impairment loss R$ thousand December 31 January 1, Portfolio not yet due 11,677,435 9,404,002 6,953,954 Past due up to 60 days 2,143,584 1,986,177 1,611,651 Overdue between 61 and 90 days 878,331 789,509 852,623 Overdue for more than 90 days 8,284,121 8,051,366 5,900,540 Total The loans and advances subject to impairment loss totaled R$ 23.0 billion and comprised 10.2% of the total portfolio in December 2010 as compared to 10.7% for the same period in the prior year. This decrease in relation to the total portfolio, as well as the decrease in impairment loss in relation to total transactions reflect the improvement registered throughout the credit cycle, as commented on above. By category The following table presents the loans and advances to customers classified as in default and the individually significant customers who are subject to impairment loss. R$ thousand December 31 January 1, Credit card 3,181,897 2,165,185 1,568,456 Personal credit 2,485,736 3,820,616 1,854,338 Vehicles - CDC 2,127,855 2,460,744 2,579,702 Working capital 2,086,699 1,923,555 1,125,098 Leasing 1,864,016 2,283,465 1,029,196 Onlending BNDES/FINAME 1,169,933 671,900 1,155,147 Rural loans 932,607 833,531 1,030,283 Financing and export 828,502 1,103,457 416,284 O verdraft facilities 547,985 481,858 447,909 Housing loans 337,099 192,049 230,206 Guaranteed account 243,411 294,801 297,625 Import 110,146 39,928 33,789 Others 7,067,585 3,959,965 3,550,735 Total Renegotiated loans and advances R$ thousand Maximum exposure December 31 January 1, Impairment loss on renegotiated loans and advances to customers 6,911,604 5,546,177 3,089,034 Total Bradesco 41 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The renegotiations include debt restructuring, which considers the lengthening of the payment plans among other variables. The renegotiation policies and practices are based on collection rules and these policies are reviewed on a periodic basis. Concentration of credit risk in loans and advances The credit risk concentration analysis presented below shows the percent exposure of the fifty largest borrowers in relation to total loans and advances. December 31 January 1, Largest borrower 1.2% 1.0% 1.3% Ten largest borrowers 5.8% 6.2% 6.4% Twenty largest borrowers 9.1% 9.4% 10.2% Fifty largest borrowers 14.6% 15.7% 16.5% Hundred largest borrowers 18.5% 19.9% 21.6% The credit exposure levels of the fifty and one hundred largest borrowers are less concentrated when compared to the same period of the prior year. By Economic Activity Sector The credit risk concentration analysis presented below is based on the economic activity sector in which the counterpart operates. R$ thousand December 31 January 1, Public sector Federal 585,521 1,155,865 465,757 State 387,976 464,844 475,467 Private sector Industry 45,588,624 39,867,934 45,108,531 Commerce 34,432,554 26,088,127 23,284,684 Services 52,988,679 42,229,175 37,550,413 Individuals 88,727,218 76,686,579 68,655,506 Agribusiness 2,925,346 2,672,971 2,262,046 Total Portfolio 225,635,918 189,165,495 177,802,404 Impairment amount (15,355,736) (14,925,145) (10,292,214) Net value 210,280,182 174,240,350 167,510,190 The portfolio distribution by economic activity sector presented a slight variation, with a decrease in the public sector and increases in the commercial and service sectors over the prior twelve months. Provisions Provision for losses from credit operations represents the management estimate of potential losses inherent to the credit portfolio on each reporting date. Our estimate of provision adequacy is based on regular reviews of individual credits and on joint analyses of credits with homogeneous characteristics. 42 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The individual analysis of loans is applied to a specific group of customers who based on our evaluation, are already in a state of impairment and present a considerable possibility of non-payment, including interest. In cases of impairment, customers are evaluated based on: a) amounts past due for more than 90 days, b) renegotiated credits c) clear indications of impairments d) existence of a request for bankruptcy or judicial recovery. In the case of impairment related to individually significant customers, loss is measured individually by economic group, as described in Note 2e(viii). For customers who are not individually significant, or who are individually significant and not subject to impairment loss, loss estimates are allocated based on homogeneous grouping, using internal models, which consider various factors including recent loss experience, the current economic conditions, customer profile, and internal risk ratings, among others. The main factors used for obtaining these estimates are as follows: a) Probability of Default (PD), b) Exposure at Default (EAD) and c) Loss Given Default (LGD). PD refers to the likelihood of default perceived by creditors in relation to their customers, based on their own estimation model. This calculation is based on the risk rating allocated to the customer profile (retail, middle market, corporate, etc.). EAD is the balance of the credit operation at the moment of default. LGD is the proportion of credit effectively lost on operations in default after all the established measures for recovery have been taken (including the corresponding costs). The loans are written off against the provision when deemed uncollectible or when they are permanently impaired and past due between 180 and 360 days. However, long-term credit operations, with original maturities of more than 36 months are written off when past due between 360 and 540 days. Credit Risk Mitigation Potential credit losses are mitigated by a set of tools, such as collateral, credit guarantee and credit derivatives. Reliance upon such instruments is carefully evaluated taking into account the legal provisions, the market value and the risk of guarantor’s counterparty. Types of guarantees eligible for risk mitigation include: cash; Residential and commercial real estate; fixed assets, such as vehicles, aircrafts, machines and equipment; financial securities; commodities; bank guarantees and letters of credit, among other. As mentioned above, the Organization uses Credit derivatives to mitigate credit risks. These instruments generally represent a bilateral agreement where one of the parties buys protection against a credit risk of a certain financial instrument (risk is transferred). The party selling the protection earns a remuneration that will usually be paid linearly during the term of the operation. In the case of a credit event (“default”), the buying party will receive a payment intended to compensate for the loss in the financial instrument. In such a case, the selling party will usually receive the relevant asset in return for that payment. Bradesco 43 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements We present below the credit derivative transactions: R$ thousand Value of credit risk December January 1, Transferred Credit swaps, the underlying assets of which include: ● Bonds and securities – Brazilian public debt securities (483,198) (548,478) (780,653) ● Derivatives held by companies (3,332) (3,482) (4,674) Received Credit swaps, the underlying assets of which include: ● Bonds and securities – Brazilian public debt securities 591,501 7,810,152 12,831,299 ● Derivatives held by companies 13,330 13,930 219,306 Total Deposited margin 181,442 428,565 1,733,378 Bradesco carries out transactions using credit derivatives to maximize the management of its risk exposure and assets. The contracts related to the credit derivative transactions described above mature on different dates up to 2013, and 71% of these amounts will mature in 2012. The mark-to-market adjustment of the protection rates, which remunerates the counterparts receiving the risk, totals R$ 1,712 thousand (2009 - R$ (2,067) thousand and 2008 - R$ (393,264) thousand). The fair value of derivative credit instruments is determined based on market quotations or obtained from specialized agencies. During the period, there were no events which based on the corresponding contracts could have triggered a credit default In Note 26 – Non-current assets for sale comprise guarantees of which the Organization has taken possession and which are presented at their corresponding carrying values. Market risk A market risk relates to the possibility of financial loss due to changes in prices and interest rates of the Organization’s financial assets, as its asset and liability portfolios may have mismatches in maturities, currency and indexes. This risk is carefully identified, measured, mitigated and managed. The Organization’s approach to market risk exposure is conservative, and guidelines and limits are independently monitored on a daily basis. The market risk of all the Organization’s companies is controlled in a corporate and centralized manner. All activities exposed to market risk are mapped, measured and classified according to risk probability and magnitude, and their respective mitigation plans are appropriately approved by management. The Organization seeks to be in line with the best international market practices, local regulations and recommendations of the Basel Banking Supervision Committee. Thus, it registered with the Brazilian Central Bank, on June 30, 2010, its interest in using the internal market risk models for measuring risk and capital allocation, according to the requirements of that Committe and, consequently, of the New Basel Capital Framework. 44 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The risk management process in the Organization relies on the participation of all levels, from the business units to the Board of Directors. In compliance with the best Corporate Governance practices and aiming to preserve and strengthen the management of Market and Liquidity Risks in the Organization, as well as to meet the requirements of Resolution nº 3.464/07, of the National Monetary Council (CMN), the Board of Directors approved the Market and Liquidity Risk Management Policy, which is reviewed on an annual basis by the relevant Committees and by the Board of Directors itself, and provides the main guidelines for acceptance, control and management of market and liquidity risks. In addition to the policy, the Organization has specific rules to regulate the market and liquidity risk management process, as follows: · Classification of Operations; · Reclassification of Operations; · Trading of Public or Private Securities; · Use of Derivatives; · Hedging; Market Risk Management Process The market risk management in the Organization involves several areas with specific duties in the process, which ensures an efficient structure for measuring and controlling the market risk. This process approved by the Board of Directors is also revalidated every year by the Committees and the Board of Directors itself. Determination of Limits Proposed market risk limits are validated by specific business Committees and then are submitted to the approval of the Integrated Risk Management and Capital Allocation Committee, taking into account the limits established by the Board of Directors and based on the characteristics of the operations, which are segregated into the following Portfolios: Trading Portfolio : this consists of all operations with financial instruments, including derivatives, maintained for trading purposes or intended to hedge other instruments of the trading portfolio, and which are not subject to trading limitations. Operations maintained for trading purposes are those intended for resale, to obtain benefits from actual or expected price variations. The following limits are monitored for the Trading Portfolio: · Risk; · Stress; · Income; · Financial Exposure. Banking Portfolio : these are operations that are not classified in the Trading Portfolio. They consist of structured operations relating to various lines of business in the Organization and their respective hedges. Bradesco 45 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The following limits are monitored for the Banking Portfolio: · Interest rate risk; · Share Portfolio. Market Risk Measurement Models The market risk measurement and control are performed using VaR ( Value at Risk ), EVE ( Economic Value Equity ), stress testing, and sensitivity analysis, in addition to the limits for Management of Results and Financial Exposure Management. Trading Portfolio and Risks of Shares of the Banking Portfolio Although they are controlled separately, the Risks of the Trading Portfolio risks and share positions in the Banking Portfolio are measured using the Delta-Normal VaR methodology for a 1 day period, with a confidence level of 99% and volatilities and correlations calculated on the basis of specific methods that attribute greater weight to recent returns. The risk of the Trading Portfolio is also controlled by the Stress Test, the purpose of which is to quantify the adverse impact of economic shocks and events that are financially unfavorable to the Organization. The analysis uses stress scenarios prepared by the Market Risk area and the economic area of the Organization, based on historical and prospective data on risk factors where the Trading Portfolio has a position. On the other hand, for Risks of Shares of the Banking Portfolio, and capital allocation is made through credit risk evaluation as determinate by the Brazilian Central Bank for regulatory purposes. Risk of Interest Rate in the Banking Portfolio The measurement and control of the interest rate risk in the Banking Portfolio area is based on the EVE methodology, which measures the economic impact on the positions, according to scenarios prepared by the Organization’s economic area, which are intended to determine positive and negative changes likely to occur in interest rate curves applicable to investments and borrowings. The EVE methodology consists of pricing the portfolio subject to interest rate variations, taking into account the increases or decreases of rates used to calculate the present value and total term of assets and liabilities. This way, the economic value of the portfolio is estimated on the basis of market interest rates on the analysis date and of scenarios projected for a period of 1 year. The difference between the values obtained for the portfolio will be EVE, that is, the interest rate risk applicable to the Banking Portfolio. For the measurement of the interest rate risk in the Banking Portfolio, accelerated payment of loans is not assumed, as this situation is not significant in the total value of operations. For deposits without a defined maturity, such as demand deposits and savings deposits, an analysis is performed to determine their historical behavior and possibility of maintenance. Accordingly, after all deductions to which demand deposits are subject, such as, for example, the non interest-bearing compulsory deposit with the Brazilian Central Bank, the outstanding balance (free funds) is considered a “natural hedge” of fixed-rate assets, which is used to cover the positions of the Organization. For savings deposits, their characteristics allow them to be used as “hedging” for fixed-rate operations of housing credit. This is because, in an environment of increasing interest rates, adverse impacts on investments may be partially offset by gains obtained from the investment of free funds from savings deposits at a higher interest rate. 46 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Control and Follow-Up The Market Risk Control area, independently of business management, monitors the compliance with limits and provides daily managerial reports on the position control to business areas and to Top Management, in addition to a weekly report and periodic presentations to the Board of Directors. Internal Communication Reporting is made through the Alert System, which determines the addressees of the market risk reports according to the limit usage percentage. Market risk is also monitored in meetings of the Executive Treasury and Market and Liquidity Risk Management Committees. In addition, follow-up is made by the Committee for Integrated Risk and Capital Allocation Management, which also holds extraordinary meetings to analyze the positions and conditions if the limits of tolerance to risk exposure are exceeded, submitting the actions and strategies adopted to be validated by the Board of Directors, whenever necessary. Hedging and use of Derivatives With the purpose of standardizing the use of financial instruments contracted for hedging purposes and the treasury derivatives, the Organization has created specific rules that have been approved by the applicable Committees. The hedge operations entered into by the Treasury Department of Bradesco should, necessarily, eliminate or mitigate risks of mismatches of volumes, terms, currencies or indexers of the positions on the treasury books, using the assets and derivatives authorized for trading in each of books, in order to: · control and classify the operations, respecting the current limits of exposure and of risks; · alter, modify or revert positions due to changes in the market and to operational strategies; and · reduce or mitigate exposures of operations in inactive markets, in conditions of stress or of low liquidity. Derivatives Standardized and of Continuous Use The Treasury Department of Bradesco may use standardized derivatives (traded on an exchange) and those of continuous use (traded over-the-counter) with the purpose of obtaining income and also for the structuring of hedges . The derivatives classified as ‘of continuous use’ are those habitually traded over-the-counter, such as vanilla swaps (interest rates, currencies, CDS – Credit Default Swap , among others), forward operations (currencies, for example), vanilla options (currency, Bovespa Index), among others. Non-standardized derivatives that are not classified as ‘of continuous use’ or structured operations are subject to the authorization of the applicable Committee . Bradesco 47 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Evolution of the Exposure In this section we present the evolution of the financial exposure, the VaR calculated according to the internal model and its backtesting, the Stress Analysis and the Sensitivity Analysis. Financial Exposure – Trading Portfolio We have presented below the table showing the financial exposure of the trading Portfolio, including the derivatives, of the Organization. Risk Factors R$ thousand December 31 January 1, Asset Liability Asset Liability Asset Liability Fixed rate 158,957,548 141,780,124 130,172,574 32,184,785 100,019,595 14,922,605 IGP-M 837,646 919,757 261,596 180,758 81,776 54,536 IPCA 19,175,480 16,086,132 4,801,315 1,922,366 11,137,413 34,748 Forex Coupon 4,904,025 4,726,962 778,534 663,838 2,920,867 3,409,932 Dollar 5,264,838 4,870,402 778,534 735,715 2,920,867 3,409,932 Other Currencies 138,169 361,599 17,429 1,004 - - Variable Income 226,471 207,437 405,354 170,554 41,090 36,450 Sovereign/ Eurobonds 644,463 516,637 8,380,287 630,233 14,111,343 1,440,756 Treasury 2,046,264 2,353,157 544,640 999,057 311,032 689,378 Other (*) 5,588,281 3,577,108 12,389,772 2,969,118 5,218,657 2,945,090 Total at Year-End (*) SELIC and CDI Internal VaR Model –Trading Portfolio The total value at risk at the end of 2010 increased slightly in comparison with 2009. With regards to the value at risk for January 1, 2009, the advent of the financial crisis that affected the volatilities and correlations had a significant impact on the level of risk of the trading portfolio, as we can observe in the table below: Risk Factors R$ thousand December 31 January 1, Fixed rate 16,510 10,351 76,236 IGP-M 1,556 289 18 IPCA 11,192 2,799 267,651 Forex Coupon 5,199 179 13,991 Foreign Currency 6,179 954 23,070 Variable Income 1,049 7,766 4,499 Sovereign / Eurobonds and Treasuries 2,845 9,250 170,532 Other 5 24 61 Correlation / Diversification Effect (21,674) (11,556) (112,617) VaR at Year-End Average VaR in the Year 14,549 92,172 202,780 Minimum VaR in the Year 5,288 16,588 41,442 Maximum VaR in the Year 32,096 417,290 750,559 48 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Internal VaR Model – Backtesting The methodology applied and the existing statistical models are validated daily using backtesting techniques. The backtesting technique compares the daily VaR calculated both as a hypothetical result, obtained with the same positions used in the VaR calculation and with the actual result, and considers the transactions of the day for which the VaR was estimated. Its main objective is to monitor, validate and evaluate the adherence of the VaR model, whereby the number of ruptures should be in accordance with the confidence level established (99%). The graph below shows the daily VaR and the result corresponding to the past 12 months, the period in which the adverse result exceeded the estimated result only three times, i.e. the number of ruptures is within the limit defined for the confidence level of the model adopted, which is a proof of its consistency. N.B: the points below the line represent the ruptures of the VaR statistical model used. Stress Analysis – Trading Portfolio With the objective of estimating the possible loss not contemplated by the VaR, the Organization evaluates, on a daily basis, the possible impacts on the positions in stress scenarios. Thus, considering the effect of diversification between the risk factors, the average estimated possible loss in a stress situation was R$ 276 million in December 2010, and the maximum estimated loss was R$ 521 million. R$ thousand With diversification (stress situation) Without diversification (unstressed situation) December 31, January 1, December 31, January 1, At Year-End 232,218 399,537 1,294,568 404,383 631,700 1,859,921 Year Average 276,120 817,552 578,371 439,531 1,368,982 961,745 Year Minimum 84,089 374,839 81,108 176,933 596,790 361,377 Year Maximum 521,463 1,576,158 2,051,929 792,893 2,251,277 2,755,070 Bradesco 49 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Sensitivity Analysis We perform the sensitivity analysis of the financial exposures ( Trading and Banking Portfolios) of the Organization, on a quarterly basis. However, it is important to stress that the impacts of the financial exposures of the Banking Portfolio (notably on the factors of interest rate and price indices) do not necessarily represent a potential accounting loss for the Organization. This is because part of the credit operations that are in the Banking Portfolio is financed by demand deposits and/or savings accounts, which are the “natural hedge ” for interest rate flutuation. Also, the interest rate flutuation do not have a material impact on the results for the Organization, since the intention is to maintain the credit operations through their maturity. 50 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Period Scena-rios (*) R$ thousand Sensitivity Analysis– Trading & Banking Portfolios Risk Factors Interest Rates in Reais Price indices FX Coupon Foreign Currency Variable Income Sovereign/ Eurobonds & Treasuries Other Total without correlation Total with correlation December 31, 2010 1 (4,559) (11,338) (76) (3,061) (16,610) (383) (10) 2 (1,333,759) (1,440,641) (5,223) (76,533) (415,241) (7,411) (246) 3 (2,552,669) (2,578,706) (10,283) (153,066) (830,483) (17,556) (492) December 31, 2009 1 (3,983) (7,437) (95) (337) (12,251) (1,083) - 2 (901,254) (1,052,419) (2,949) (8,434) (306,264) (54,670) (14) 3 (1,729,973) (1,871,014) (5,889) (16,868) (612,529) (103,964) (28) January 1, 2009 1 418,731 726,008 6,852 (2,401) 56,072 (100,077) - - 2 (975,863) (183,528) (4,349) (78,717) (301,510) (241,801) (11) 3 (2,194,417) (1,054,060) (14,989) (155,033) (659,093) (384,274) (23) Definition Exposures subject to variations of fixed interest rates and coupon rate Exposures subject to the variation of the coupon rate of the price indices Exposures subject to the variation of the coupon rate of foreign currencies Exposures subject to the FX variation Exposures subject to the variation of share prices Exposures subject to the variation of the interest rate of securities traded on the international market Exposures that do not match the previous definitions (*) Values net of taxes. Below is also the sensitivity analysis exclusively of the Trading Portfolio, which represents the exposures that could cause significant impacts on the Organization’s results, where it is important to stress that the results presented show the impacts in each scenario with a static position of the portfolio. Due to the dynamism of the market these positions change continuously and do not necessarily reflect the position shown here. In addition, as aforementioned, the Bank has a process of ongoing management of the market risk, which seeks constantly, through the dynamism of the market, forms of mitigating/minimizing the associated risks, according to the strategy defined by Top Management. Thus, in cases where there are signs of deterioration of a certain position, proactive actions are taken to minimize the possible negative impacts, in order to maximize the risk/return ratio for the Organization. Bradesco 51 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Period Scena-rios (*) R$ thousand Sensitivity Analysis– Trading Portfolio Risk Factors Interest Rates in Reais Price indices FX Coupon Foreign Currency Variable Income Sovereign/ Eurobonds & Treasuries Other Total without correlation Total with correlation December 31, 2010 1 (439) (374) (40) (3,707) (322) (154) - 2 (130,396) (55,064) (3,924) (92,673) (8,054) (4,570) (1) 3 (251,911) (106,444) (7,650) (185,345) (16,109) (8,927) (1) December 31, 2009 1 (766) (270) (3) (337) (1,285) (746) - 2 (170,612) (39,565) (141) (8,434) (32,126) (18,661) (14) 3 (336,518) (77,676) (279) (16,868) (64,252) (36,375) (28) January 1, 2009 1 6,471 125,658 5,794 (2,401) 1,142 (65,781) - - 2 (223,487) (153,181) (728) (78,717) (733) (171,986) (12) 3 (443,847) (414,332) (7,075) (155,033) (2,608) (281,599) (23) Definition Exposures subject to variations of fixed interest rates and coupon rate Exposures subject to the variation of the coupon rate of the price indices Exposures subject to the variation of the coupon rate of foreign currencies Exposures subject to the FX variation Exposures subject to the variation of share prices Exposures subject to the variation of the interest rate of securities traded on the international market Exposures that do not match the previous definitions (*) Values net of taxes. 52 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The sensitivity analysis was prepared based on the scenarios for the respective dates, always considering the market information at the time and scenarios that have a negative impact on our positions. Scenario 1 : Based on the market information at December 31, 2010 (BM&FBovespa, Anbima, etc), stresses were applied of 1 base point for interest rates and a 1% variation for prices. For example: in the scenario applied on the positions at December 31, 2010 the exchange rate Real/Dollar was R$ 1.68. For the scenario of interest, the 1 year fixed rate applied on the positions was 12.05% p.a. Scenario 2 : Stresses of 25% were calculated based on the markets at December 31, 2010. For example: in the scenario applied on the positions at December 31, 2010 the exchange rate Real/Dollar was R$ 2.08. For the scenario of interest, the 1 year fixed rate applied on the positions was 15.05% p.a. The scenarios for the other risk factors also represent a stress of 25% in the respective curves or prices. Scenario 3 : Stresses of 50% were calculated based on the markets at December 31, 2010. For example: in the scenario applied on the positions at December 31, 2010 the exchange rate Real/Dollar was R$ 2.49. For the scenario of interest, the 1 year fixed rate applied on the positions was 18.06% p.a. The scenarios for the other risk factors also represent a stress of 50% in the respective curves or prices. Liquidity risk Liquidity risk relates to the possibility of having insufficient financial resources for the Organization to honor its commitments as a result of the mismatches between payments and receipts, considering the different currencies and terms of settlement of the rights and obligations. The understanding and monitoring of this risk are crucial, especially so that the Organization may settle the operations on a timely and secure basis. Management Process of the Liquidity Risk The Organization has a Market and Liquidity Risk Management Policy approved by the Board of Directors, the main objective, of which, among other things, is to define rules, criteria and procedures that guarantee to the Organization the establishment of a Minimum Liquidity Reserve, as well as the existence of strategy and action plans for situations of liquidity crisis. In the approved criteria and procedures, define the minimum liquidity reserve to be maintained, on a daily basis, and the types of assets eligible for the composition of the available resources. In addition, the instruments for the liquidity management in the normal scenario and in a crisis scenario have already been established, and also the strategies of operation that should be followed in each case. The Treasury Department is responsible for the liquidity management of the Organization. Control and Monitoring The control and monitoring of the positions is carried out independently of the management area. In the process of liquidity risk management, the back office area is responsible for supplying the information necessary for the management and monitoring of compliance with the limits established. Then the risk area is responsible for measuring the minimum level of liquidity, policy review, rules, criteria and procedures, and carrying out studies for new recommendations. Bradesco 53 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Communication and Reporting In the process of liquidity risk management, reports are distributed daily to the areas involved in management and control, as well as to the Executive Board. Various instruments of analysis are used in of this process, to monitor the liquidity, such as: · daily distribution of the instruments of liquidity control; · automatic updates during the day of liquidity reports to assist in proper management by the Treasury Department; · development of reports of past transactions and, also, future simulations based on scenarios; · daily verification of compliance with the minimum level of liquidity; and · weekly reports for the Executive Board about the behavior of liquidity and expectations for the future. Additionally, the Treasury Department should present the liquidity control, positions with the mismatching of terms and currencies, to the Executive Treasury Committee, which normally meets on Fridays. Undiscounted cash flows of financial liabilities The table below presents the cash flows payable for non-derivative financial liabilities, covering the remaining contractual period to maturity as from the balance sheet date. The values disclosed in this table represent the undiscounted contractual cash flows, where the liquidity risk is managed based on the expected future undiscounted cash receipts. R$ thousand December 31, 2010 Up to 1 month From 1 to 3 months From 3 months to 1 year From 1 to 5 years More than 5 years Total Deposits from banks 79,893,283 22,167,005 17,767,726 61,786,474 3,949,497 185,563,985 Deposits from customers 96,730,265 7,965,495 22,944,966 84,070,960 3,448,361 215,160,047 Funds from securities issued 412,490 2,809,519 2,675,378 14,502,560 746,992 21,146,939 Subordinated debt 1,310,433 4,551,519 2,812,677 20,394,160 4,531,746 33,600,535 Total liabilities R$ thousand December 31, 2009 Up to 1 month From 1 to 3 months From 3 months to 1 year From 1 to 5 years More than 5 years Total Deposits from banks 56,231,162 10,343,081 16,972,989 46,917,744 5,325,715 135,790,691 Deposits from customers 82,743,759 9,742,243 13,546,178 94,301,742 3,557,522 203,891,444 Funds from securities issued 509,666 985,167 2,566,477 4,261,800 723,476 9,046,586 Subordinated debt 106,027 839,910 202,851 28,061,843 5,148,531 34,359,162 Total liabilities 54 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements R$ thousand January 1, 2009 Up to 1 month From 1 to 3 months From 3 months to 1 year From 1 to 5 years More than 5 years Total Deposits from banks 34,683,114 11,395,148 14,299,665 51,903,568 5,517,815 117,799,310 Deposits from customers 72,293,120 9,201,563 11,537,530 92,051,075 2,744,934 187,828,222 Funds from securities issued 193,892 670,895 1,969,738 5,723,453 1,641,096 10,199,074 Subordinated debts 186,614 290,743 345,538 26,544,058 3,489,432 30,856,385 Total liabilities The assets available to meet all the obligations and cover the outstanding commitments include cash, securities, loans and advances, Management may also cover unexpected cash outflows by selling securities and by having access to sources of additional funds, such as asset-backed-markets. The previous table shows the undiscounted cash flows referring to financial liabilities of the Organization and unrecognized loan commitments based on the first contractual maturity. The cash flows that the Organization estimates for these instruments may vary significantly from expectations. For example, it is expected that demand deposits of customers maintain a stable or increasing balance, and it is not expected that the unrecognized loan commitments are withdrawn immediately. The gross cash inflows/(cash outflows) presented in the previous table refer to the undiscounted contractual cash flow related to the financial liability or commitment. In the Organization, liquidity risk management involves a series of controls, mainly related to the establishment of technical limits, with the ongoing evaluation of the positions assumed and the financial instruments used. Undiscounted cash flows for derivatives All the derivatives of the Organization are settled at net value, and include: · Foreign currency derivatives – over-the-counter currency options, currency futures, and currency options traded on an exchange; e · Interest rate derivatives – interest rate swaps, future rates contracts, interest rate options, other interest rate contracts, contracts of interest rate futures traded on an exchange and interest rate options traded on an exchange. The table below analyzes the financial liabilities in derivatives that will be settled at net value, grouped based on the period remaining from the balance sheet date to the respective maturity date. The values disclosed in the table are undiscounted cash flows. Bradesco 55 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements R$ thousand December 31, 2010 Up to 1 month From 1 to 3 months From 3 months to 1 year From 1 to 5 years More than 5 years Total Differential of swaps payable 109,061 27,301 14,074 112,344 59,849 322,629 Non-deliverable forwards 165,801 142,122 69,366 12,901 - 390,190 Purchased 62,427 139,362 68,443 12,901 - 283,133 Sold 103,374 2,760 923 - - 107,057 Premiums of options 17,008 40,867 32,902 13,422 - 104,199 Total of derivative liabilities R$ thousand December 31, 2009 Up to 1 month From 1 to 3 months From 3 months to 1 year From 1 to 5 years More than 5 years Total Differential of swaps payable 112,022 12,734 120,722 62,145 29,928 337,551 Non-deliverable forwards 25,136 23,498 38,723 43,814 - 131,171 Purchased 25,081 14,957 38,063 40,712 - 118,813 Sold 55 8,541 660 3,102 - 12,358 Premiums of options 31,157 44,042 7,081 31,689 - 113,969 Total of derivative liabilities R$ thousand January 1, 2009 Up to 1 month From 1 to 3 months From 3 months to 1 year From 1 to 5 years More than 5 years Total Differential of swaps payable 853,563 154,487 93,287 411,448 23,521 1,536,306 Non-deliverable forwards 37,336 63,538 118,559 15,853 - 235,286 Purchased 12,847 4,655 153 - - 17,655 Sold 24,489 58,883 118,406 15,853 - 217,631 Premiums of options 197,441 207,603 47,271 70,944 - 523,259 Total of derivative liabilities 56 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Balance Sheet by maturities The tables below show the financial assets and liabilities of the Organization segregated by maturities used for the management of liquidity risks, in accordance with the remaining contractual maturities on the date of the consolidated financial statements: R$ thousand December 31, 2010 1 to 30 days 31 to 180 days 181 to 360 days 1 to 5 years More than 5 years No stated maturity Total Assets Cash and balances with banks 80,960,127 - 80,960,127 Loans and advances to banks 31,868,601 19,292,803 1,091,075 2,846,678 9,616,255 - 64,715,412 Loans and advances to customers 35,561,963 57,240,269 34,974,046 80,760,879 1,743,025 - 210,280,182 Financial assets held for trading 24,030,743 6,461,883 8,457,770 26,001,597 6,698,174 3,584,024 75,234,191 Financial assets available for sale 2,004,181 392,587 12,773 2,829,059 29,976,417 4,964,127 40,179,144 Investments held to maturity - 105,875 - 315,877 2,972,555 - 3,394,307 Assets pledged as collateral 6,222,456 25,443,405 2,153,143 40,979,487 4,902,121 - 79,700,612 Other financial assets 18,657,314 - 18,657,314 Total financial assets Liabilities Deposits from banks 79,760,829 21,915,116 13,982,560 52,763,443 3,498,969 - 171,920,917 Deposits from customers 96,621,923 7,498,289 20,769,356 66,016,727 1,569,653 - 192,475,948 Financial liabilities held for trading 291,163 198,179 110,031 109,259 24,335 - 732,967 Funds from securities issued 209,155 2,483,953 2,273,497 12,245,244 597,916 - 17,809,765 Subordinated debt 1,122,186 4,460,861 2,417,064 15,014,877 3,299,958 - 26,314,946 Insurance technical provisions and pension plans 60,032,455 2,101,400 1,284,674 20,074,517 - - 83,493,046 Other financial liabilities 26,140,152 - 26,140,152 Total financial liabilities - Include mainly foreign exchange transactions, debtors for guarantee deposits and negotiation and intermediation of securities; Demand and savings deposits and technical provisions for insurance and private pension plans comprising VGBL and PGBL products are classified as up to 30 days, without considering average historical turnover; and Include mainly credit card transactions, foreign exchange transactions, negociation and intermediation of securities and certificated savings plans. Bradesco 57 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements R$ thousand December 31, 2009 1 to 30 days 31 to 180 days 181 to 360 days 1 to 5 years More than 5 years No stated maturity Total Assets Cash and balances with banks 24,850,091 - 24,850,091 Loans and advances to banks 51,592,901 21,524,865 2,341,196 2,605,199 4,657,682 - 82,721,843 Loans and advances to customers 30,831,844 50,445,203 27,846,883 61,605,239 3,511,181 - 174,240,350 Financial assets held for trading 5,325,858 4,929,990 7,875,293 28,510,230 4,374,749 3,464,414 54,480,534 Financial assets available for sale 765,385 310,139 485,043 11,740,143 26,561,290 4,184,416 44,046,416 Investments held to maturity - 89,844 - 904,764 2,888,371 - 3,882,979 Assets pledged as collateral 49,075,069 2,020,345 503,224 4,475,041 3,998,974 - 60,072,653 Other financial assets 17,057,454 - 17,057,454 Total financial assets Liabilities Deposits from banks 56,086,648 10,130,004 14,020,300 36,298,532 3,532,486 - 120,067,970 Deposits from customers 82,639,171 9,250,567 11,457,699 65,430,498 1,168,181 - 169,946,116 Financial liabilities held for trading 184,829 101,867 149,707 85,239 10,780 - 532,422 Funds from securities issued 403,238 897,707 2,075,871 4,000,929 305,053 - 7,682,798 Subordinated debt 79,980 172,026 68,454 19,590,615 2,670,542 522,360 23,103,977 Insurance technical provisions and pension plans 52,834,518 1,285,192 394,865 18,082,322 - - 72,596,897 Other financial liabilities 23,806,222 - 23,806,222 Total financial liabilities Include mainly foreign exchange transactions, debtors for guarantee deposits and negotiation and intermediation of securities; Demand and savings deposits and technical provisions for insurance and private pension plans comprising VGBL and PGBL products are classified as up to 30 days, without considering average historical turnover; and Include mainly credit card transactions, foreign exchange transactions, negociation and intermediation of securities and certificated savings plans. 58 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements R$ thousand January 1, 2009 1 to 30 days 31 to 180 days 181 to 360 days 1 to 5 years More than 5 years No stated maturity Total Assets Cash and balances with banks 22,472,035 - 22,472,035 Loans and advances to banks 44,154,633 5,716,640 3,575,165 3,763,592 4,605,127 - 61,815,157 Loans and advances to customers 31,619,812 47,564,520 27,973,680 57,092,325 3,259,853 - 167,510,190 Financial assets held for trading 7,350,412 5,950,237 9,065,159 40,054,209 3,277,704 2,584,252 68,281,973 Financial assets available for sale 75,466 975,700 626,671 3,940,606 21,150,999 3,321,920 30,091,362 Investments held to maturity - 62,828 - 1,105,148 2,928,475 - 4,096,451 Assets pledged as collateral 31,646,737 208,054 902,848 2,845,824 521,155 - 36,124,618 Other financial assets 35,049,946 - 35,049,946 Total financial assets Liabilities Deposits from banks 34,524,792 11,106,206 10,559,716 40,615,188 3,204,863 - 100,010,765 Deposits from customers 72,220,284 8,730,598 9,743,420 71,639,072 1,094,779 - 163,428,153 Financial liabilities held for trading 1,245,291 368,415 194,319 237,398 10,247 - 2,055,670 Funds from securities issued 156,356 608,522 1,634,144 5,724,487 742,157 - 8,865,666 Subordinated debt 98,238 188,083 128,048 16,829,800 1,736,553 705,940 19,686,662 Insurance technical provisions and pension plans 42,678,470 1,518,170 792,983 17,578,060 - - 62,567,683 Other financial liabilities 33,845,611 - 33,845,611 Total financial liabilities Include mainly foreign exchange transactions, debtors for guarantee deposits and negotiation and intermediation of securities; Demand and savings deposits and technical provisions for insurance and private pension plans comprising VGBL and PGBL products are classified as up to 30 days, without considering average historical turnover; and Include mainly credit card transactions, foreign exchange transactions, negociation and intermediation of securities and certificated savings plans. Fair value of financial assets and liabilities The Organization applies IFRS 7 for financial instruments measured in the balance sheet at fair value, which requires disclosure of fair value measurements according to the following fair value hierarchy of fair value measurement: · Level 1 Quoted prices in active markets for identical assets or liabilities. Level 1 assets and liabilities include debt and equity securities and derivative contracts that are traded in an active market, as well as Brazilian government securities that are highly liquid and are actively traded in over-the-counter markets. · Level 2 Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 2 assets and liabilities include derivative contracts whose value is determined using a pricing model with inputs that are observable in the market or can be derived principally from or corroborated by observable market data, including but not limited to yield curves, interest rates, volatilities, equity or debt prices and foreign exchange rates. · Level 3 Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Level 3 assets and liabilities normally include financial instruments whose value is determined using pricing models, discounted cash flow methodologies, or similar techniques, as well as instruments for which the determination of fair value requires significant Management judgment or estimation. This category generally includes certain corporate and bank debt securities and certain derivative contracts. Bradesco 59 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The tables below present the composition of the financial assets and liabilities measured at fair value classified using the hierarchical levels: R$ thousand December 31, 2010 Level 1 Level 2 Level 3 Fair Value Brazilian government securities 45,614,460 - - 45,614,460 Corporate debt and marketable equity securities 4,960,263 - 16,048,172 21,008,435 Bank debt securities 2,905,845 - 1,878,557 4,784,402 Mutual funds 2,075,468 - - 2,075,468 Foreing governments securities 71,004 - - 71,004 Brazilian soverign bonds 29,714 - - 29,714 Financial assets held for trading 55,656,754 - 17,926,729 73,583,483 Derivative financial instruments - 1,650,207 501 1,650,708 Derivative financial instruments (liabilities) - (730,790) (2,177) (732,967) Derivatives - Brazilian government securities 30,807,360 12,792 90,160 30,910,312 Corporate debt securities 1,571,050 - 2,603,962 4,175,012 Bank debt securities 33,537 - 82,733 116,270 Brazilian soverign bonds 13,423 - - 13,423 Marketable equity securities 4,964,127 - - 4,964,127 Financial assets available for sale Total R$ thousand December 31, 2009 Level 1 Level 2 Level 3 Fair Value Brazilian government securities 35,446,211 - - 35,446,211 Corporate debt and marketable equity securities 5,643,548 - 3,123,002 8,766,550 Bank debt securities 3,042,499 - 1,969,030 5,011,529 Mutual funds 3,768,978 - - 3,768,978 Foreing governments securities 82,021 - - 82,021 Brazilian soverign bonds 35,278 - - 35,278 Financial assets held for trading - Derivative financial instruments - 1,334,131 35,836 1,369,967 Derivative financial instruments (liabilities) - (512,625) (19,797) (532,422) Derivatives - Brazilian government securities 32,585,093 13,488 96,195 32,694,776 Corporate debt securities 2,718,649 - 1,644,154 4,362,803 Bank debt securities 1,131,005 - 72,061 1,203,066 Brazilian soverign bonds 1,471,611 - - 1,471,611 Foreing governments securities 129,744 - - 129,744 Marketable equity securities 4,184,416 - - 4,184,416 Financial assets available for sale Total 60 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements R$ thousand January 1, 2009 Level 1 Level 2 Level 3 Fair Value Brazilian government securities 47,434,183 - - 47,434,183 Corporate debt and marketable equity securities 4,076,595 14,203 4,956,937 9,047,735 Bank debt securities 149,096 24,643 4,446,134 4,619,873 Mutual funds 2,995,114 - - 2,995,114 Foreing governments securities 84,158 1,671,424 - 1,755,582 Brazilian soverign bonds 43,072 - - 43,072 Financial assets held for trading Derivative financial instruments 13,018 2,296,578 76,818 2,386,414 Derivative financial instruments (liabilities) - (2,013,525) (42,145) (2,055,670) Derivatives Brazilian government securities 20,253,293 96,104 100,328 20,449,725 Corporate debt securities 2,615,491 40,613 1,448,593 4,104,697 Bank debt securities 353,819 29,030 55,330 438,179 Brazilian soverign bonds 1,776,829 - - 1,776,829 Foreing governments securities 12 - - 12 Marketable equity securities 3,321,920 - - 3,321,920 Financial assets available for sale Total The fair values of assets and liabilities for trading and available-for-sale securities are primarily obtained in active markets where prices are based on either direct market quotes, observed transactions or market prices for similar assets. Liquidity is a significant factor in the determination of the fair values of trading account assets or liabilities and available-for-sale securities. Level 1 securities include highly-liquid equity securities, mutual funds, Brazilian government securities as well as certain foreign government securities. Level 2 includes corporate and bank debt securities for which market price quotes may not be readily available. The fair value of these instruments is estimated based on quoted prices for similar assets or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets. We also use pricing models or discounted cash flow methodologies. Situations of illiquidity generally are triggered by the market’s perception of credit uncertainty regarding a single company or a specific market sector. In these instances the securities are classified within Level 3 of the valuation hierarchy since the fair value is determined based on unobservable inputs that are supported by limited available market information and that are significant to the fair value of the assets as well as other factors which require significant management judgment or estimation. Derivative Assets and Liabilities Exchange traded derivatives valued using quoted prices are classified within Level 1 of the valuation hierarchy. However few classes of derivative contracts are listed on an exchange and, thus, the majority of the Organizations derivative positions is determined using quantitative models that require the use of multiple inputs including interest rates, prices, and indices to generate continuous yield or pricing curves and volatility factors, including the period to maturity, which are used to value the position. The majority of market inputs are observable and can be obtained, mainly, from BM&FBovespa and the secondary market. Bradesco 61 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The yield curves are used to determine the fair value for currency swaps and swaps based on other risk factors. The fair value of futures and forward contracts is also determined based on quoted markets prices on the exchanges for exchanges-traded derivatives or using similar methodologies to those described for swaps. The fair value of options is determined from mathematical models, such as Black-Scholes, using yield curves, implied volatilities and the fair value of the underlying asset. Current market prices are used to determine the implied volatilities. Further, many of these models do not contain a high level of subjectivity as the methodologies used in the models do not require significant judgment and inputs to the model are readily observable from actively quoted markets. Such instruments are generally classified within Level 2 of the valuation hierarchy.The fair values of derivative assets and liabilities also include adjustments for market liquidity, counterparty credit quality and other specific factors, where appropriate. Derivatives that are valued based on mainly unobservable market parameters and that are not actively traded are classified within Level 3 of the valuation hierarchy. Level 3 derivatives include credit default swaps relating to corporate debt securities. The table below presents a reconciliation of all assets and liabilities measured at fair value on a recurring basis using significant unobservable inputs (Level 3) during the years ended December 31, 2010 and 2009, including realized and unrealized gains (losses) taken is the statements of income and other comprehensive income. R$ thousand Financial assets held for trading Net derivatives Financial assets available for sale Total Balance on January 1, 2009 Included in the income statement 726,961 (30,406) 208,603 905,158 Acquisitions, issuances and sales (4,143,843) - (2,405) (4,146,248) Transfer from/to Level 3 (894,157) 11,772 1,961 (880,424) Balance on December 31, 2009 Included in the income statement 785,010 (3,621) 649,378 1,430,767 Acquisitions, issuances and sales 12,061,035 20,405 315,067 12,396,507 Transfer from Level 3 (11,348) (34,499) - (45,847) Balance on December 31, 2010 1) On December 31, 2010, the net derivatives included R$ 0.5 thousand of derivative assets and R$ 2.1 thousand of derivative liabilities (2009 – R$ 35 thousand and R$ 19 thousand, respectively). In 2010 there was a transfer of securities between Level 3 and other levels. The transfer refers basically to securities issued by non-financial companies of R$ 11,348 thousand (2009 - R$ 894,157 thousand) and financial instruments of R$ 34,499 thousand, which in 2009 were based on the fair value obtained from internal pricing models. In 2010 the fair value of these financial instruments was calculated based on observable market data. The table below shows the gains/ (losses) due to changes in fair value, including the realized and unrealized gains and losses, recorded in the income statement for Level 3 assets and liabilities during the years ending on December 31, 2010 and 2009. 62 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements R$ thousand Financial assets held for trading Net derivatives Financial assets available for sale Total Interest and similar income 812,377 - 648,528 1,460,905 Net trading gains/(losses) realized and unrealized (27,367) (3,621) 850 (30,138) Total R$ thousand Financial assets held for trading Net derivatives Financial assets available for sale Total Interest and similar income 726,326 - 277,254 1,003,580 Net trading gains/(losses) realized and unrealized 635 (30,406) (68,651) (98,422) Total The tables below show the gains/ (losses) due to the changes in fair value, including the realized and unrealized gains and losses, recorded in the statement of income for Level 3 assets and liabilities, which were not settled 2009 and 2010. R$ thousand Financial assets held for trading Net derivatives Total Net gains/(losses) due to changes in fair value (27,760) (3,621) (31,381) Total R$ thousand Financial assets held for trading Net derivatives Total Net gains/(losses) due to changes in fair value (2,105) (30,406) (32,511) Total Financial instruments not measured at fair value The table below summarizes the book values and the fair values of the financial assets and liabilities that were not presented in the balance sheet at their fair value. Bradesco 63 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements R$ thousand Book value Fair value December 31, January 1, December 31, January 1, Financial assets Loans and receivables Banks 64,715,412 82,721,843 61,815,157 64,722,309 82,721,280 61,828,702 Customers 210,280,182 174,240,350 167,510,190 210,334,115 174,741,322 167,557,055 Held to maturity 3,394,307 3,882,979 4,096,451 4,935,011 5,219,826 5,316,503 Financial liabilities Deposits from banks 171,920,917 120,067,970 100,010,765 171,792,716 120,013,002 99,977,500 Deposits from customers 192,475,948 169,946,116 163,428,153 192,307,819 169,834,851 163,138,816 Funds from securities issued 17,809,765 7,682,798 8,865,666 17,881,598 7,675,721 8,864,192 Subordinated debt 26,314,946 23,103,977 19,686,662 27,404,267 23,959,878 20,027,131 Amounts of loans and advances are presented net of the provision for impairment losses. Loans and receivables Fair values were estimated for groups of similar loans based upon type of loan, credit quality and maturity. The fair value of fixed-rate loans was determined by discounting estimated cash flows using interest rates approximating the Organization’s current origination rates for similar loans at each reporting date. For most floating-rate loans, the carrying amounts were considered to approximate fair value. Where credit deterioration has occurred, estimated cash flows for fixed and floating-rate loans have been reduced to reflect estimated losses. The fair values for performing loans are calculated by discounting scheduled principal and interest cash flows through maturity using market discount rates and yield curves that reflect the credit and interest rate risk inherent to the loan type at each reporting date. The fair values for impaired loans are based on the discounting cash flows or the value of underlying collateral. The non-performing loans were allocated into each loan category for purposes of fair value disclosure. Assumptions regarding cash flows and discount rates are based on available market information and specific borrower information. Held to maturity Financial assets held to maturity are carried at amortized cost. Fair values are estimated according to the assumptions described on Note 2 (e). See Note 24 for further details regarding the amortized cost and fair values of held-to-maturity securities. Deposits The fair value of fixed-rate deposits with stated maturities was calculated by discounting the difference between the cash flows on a contractual basis and current market rates for instruments with similar maturities. For floating-rate deposits, the carrying amount was considered to approximate fair value. Funds from securities issued The carrying values of funds from securities issued approximate the fair values of these instruments. 64 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Subordinated debt Fair values for subordinated debts were estimated using a discounted cash flow calculation that applies interest rates available in the market for similar maturities and terms. Capital management The Capital management process supports the achievement of the Organization’s strategic objectives, taking into consideration the economic and commercial environment in which it operates. This process aims to ensure that the Organization will maintain a solid capital base to support the development of activities and cover the risks assumed, in addition to meeting the regulatory capital requirements. Brazilian Central Bank requires financial institutions to permanently maintain capital (RA, Reference Equity) consistent with the risks of their activities, represented by the Required Reference Equity (PRE) PRE is calculated considering, at least, the sum of the following items: Where: Pepr exposures weighed by the relevant risk weighting factor; Pjur the risk of operations subject to interest rate variations; Pacs the risk of operations subject to share price variations; Pcom the risk of operations subject to commodities prices variations; Pcam the risk of exposures to gold, foreign currency and operations subject to foreign exchange variation; and Popr amount related to operational risk. In addition, the Organization is also required to maintain sufficient Reference Equity to face the risk of interest rates of operations not included in the trading portfolio (Banking Portfolio), which is calculated using the EVE ( Economic Value Equity ) methodology. The Organization has a process to evaluate the adequacy of the reference equity, which is measures the capital needed to support all its business risks, both to financial or non-financial, in order to achieve its strategic objectivies. Bradesco 65 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Analysis of Reference Equity Following a detail information related to the Reference Equity of the Organization under the perspective of Consolidated Financial Entities and Total Consolidation: Calculation base – Basel Index (*) R$ thousand Consolidated Financial Entities Total Consolidation December 31 January 1, December 31 January 1, Consolidation Base – Basel Index Deduction of tax credits according to CMN Resolution nº 3,059/02 - - (143,180) - - (143,180) Deduction of deferred charges according to CMN Resolution nº 3,444/07 (206,257) (320,790) (248,382) (296,018) (353,589) (381,036) Deduction of gains/losses from adjustments, at market price, to available-for-sale securities and derivatives according to CMN Resolution nº 3,444/07 1,677,537 1,328,495 2,347,339 1,677,537 1,328,495 2,347,339 Additional provision to the minimum required by CMN Resolution nº 2,682/99 - 3,001,912 1,618,940 - 3,002,675 1,620,570 Non-controlling shareholders/others 175,671 163,845 413,505 471,536 797,675 321,499 Tier I Reference Equity Sum of gains/losses from adjustments, at market price, to available-for-sale securities and derivatives according to CMN Resolution nº 3,444/07 (1,677,537) (1,328,495) (2,347,339) (1,677,537) (1,328,495) (2,347,339) Subordinated debt 8,050,760 10,950,907 11,893,438 8,050,760 10,950,907 11,893,438 Tier II Reference Equity Total reference Equity (Tier I + Tier II) Deduction of borrowing instruments according CMN Resolution nº 3,444/07 (94,657) (85,904) (53,792) (123,100) (223,821) (304,779) Reference Equity (*) Information from the BR GAAP Balance Sheet was considered in the preparation on this table. Includes only financial companies; Includes financial and non-financial companies. In December 2010 the Organization announced the approval of an increase in its Capital Stock in the amount of R$1.5 billion through the issue of new registered, book-entry shares, with no par value. This capital increase seeks to strengthen investments in expansion and modernization of the Organization’s facilities and to reinforce the banks capitalization in the face of expectations for growth in the volume of credit operations over the coming years. This capital injection will allow the Organization to maintain current levels of liquidity and leverage - incorporating Reference Shareholders’ Equity in 2011 - while also allowing for flexibility in its strategic positioning in relation to market opportunities. 66 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Analysis of Required Reference Equity We present below the capital allocation evolution for the Consolidated Financial Entities and the Total Consolidation as of December 31, 2010 and 2009 under a standard approach: Credit Risk R$ thousand Consolidated Financial Entities Total Consolidation December 31 January 1, December 31 January 1, Products Credit Operations (Non-Retail) 12,357,764 9,708,705 9,443,472 12,348,045 9,687,706 9,051,807 Credit Operations (Retail) 6,522,679 4,811,831 3,956,547 6,540,540 4,792,126 4,343,328 Guarantees 4,577,154 4,013,628 3,691,028 4,585,894 4,020,750 3,698,284 Tax credits 1,782,273 1,701,750 1,322,342 2,081,851 1,972,691 1,676,465 Credit Commitments 2,230,414 1,830,718 1,589,697 2,260,994 1,846,310 1,605,336 Security Operations 4,115,148 3,597,984 2,553,875 5,921,920 5,242,356 4,119,480 Other assets 7,153,318 7,246,489 7,403,428 5,199,196 5,484,530 5,863,684 Total Allocation Market Risk Items Interest rate 364,650 289,663 761,099 364,650 289,663 1,323,076 Fixed-rate in Real 50,294 122,625 125,986 50,294 122,625 126,080 Foreign Currency Coupon 62,607 20,084 81,102 62,607 20,084 81,237 Price Index Coupon 251,749 146,954 554,011 251,749 146,954 1,113,997 Interest Rate Coupon - 1,762 Shares 14,217 37,496 6,376 14,217 37,496 342,987 Commodities 1,369 2,592 9,663 1,369 2,592 9,806 Total Allocation Operational Risk Lines of Business Corporate Finances 54,737 32,083 4,887 54,737 32,083 4,887 Trading and Sales 363,722 199,244 90,555 363,722 199,244 90,555 Retail 400,144 264,493 53,387 400,144 264,493 53,387 Commercial 477,275 294,911 57,204 477,275 294,911 57,204 Payments and Settlements 282,090 220,249 51,173 282,090 220,249 51,173 Financial Agent Services 73,145 42,407 7,427 73,145 42,407 7,427 Management of Asset 92,654 71,899 17,748 92,654 71,899 17,748 Retail Brokerage 14,801 7,546 995 14,801 7,546 995 Corporate debt securities - - - 815,562 - - Total Allocation Major Amounts Reference Equity 55,968,367 55,463,721 47,737,073 56,146,028 55,927,598 47,263,056 Required Reference Equity 40,877,555 34,373,689 31,020,903 41,892,806 34,509,052 32,317,629 Margin (Capital Surplus) 15,090,812 21,090,032 16,716,170 14,253,222 21,418,546 14,945,427 Basel Index 15.06% 17.75% 16.93% 14.74% 17.83% 16.09% Estimated exposures in gold, foreign currency and assets and liabilities subject to foreign exchange variation was less than 5% of the Reference Equity. Thus, according to Brazilian Central Bank Circular Letter N° 3,389/08, the capital allocation is zero, This refers to the Consolidated Financial Entities. As from the second half of 2010, the Total Consolidated Equity is included. According to Brazilian Central Bank Circular Letter nº 3,383, a multiplier of 0.50 was applied to the estimated Operational Risk value. Bradesco 67 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The Organization ended the 2010 fiscal year with Required Reference Shareholders’ Equity (PRE) of R$41.9 billion in the classification of "economic-financial consolidated," up R$7.4 billion (+21.4%) from December 2009. The portion of capital allocated for credit risk was up R$5.9 billion on December 2009, mainly due to growth in loan operations. The portion of capital allocated to market risk - Trading Portfolio was up R$50 million due to requirements from the increase in exposure of operations to the Price Index Coupon. The portion of capital allocated to operating risk, which totaled R$2.6 billion, increased by R$1.4 billion (+127.2%), mainly due to an increase in the multiplier (“Z” factor from 0.8 to 1.0) and the incorporation of non-financial companies in the assessment of capital requirements. Thus, at the end of the year of 2010, the margin (capital buffer) was R$14.3 billion, while the Capital Adequacy Ratio stood at 14.74%. The capital required to meet the interest rate risk of the Banking portfolio (Rban) totaled R$1.8 billion. Follow-up of Basel Index and Margin (RA – RRA) The Capital Adequacy Ratio for the “Economic-Financial Consolidated” ended the year at 14.74%, of which 13.10% fell under Tier I of Reference Shareholders’ Equity. The margin (capital buffer) stood at R$14.3 billion, providing the Organization with a fair amount of comfort in relation to leverage, enabling a R$151 billion increase in loan operations. The subsidiaries of the Organization that the main activities are related to insurance and privante pension plan are in compliance with the sovency requirements of Resolution nº 156 of December 26, 2006 and with the changes introduced by the Resolution nº 198 of December 16, 2008 both issued by the CNSP and with the Normative Resolution nº 14 of October 24, 2002 issued by ANS. Insurance risk The management of insurance risks is a critical aspect of the business. For a substantial proportion of life insurance policies and private pension agreements, cash flow is directly and indirectly connected to the assets supporting these contracts. The probability theory is used for the purposes of pricing and provisioning insurance operations. The main risk is that the frequency or severity levels of claims/benefits could be higher than the estimates. General insurance risk includes the likelihood of a significant loss due to uncertainty in the frequency of insured incidents as well as the severity of the resulting claims. 68 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Underwriting strategy The underwriting strategy is aimed at diversifying the insurance operations in order to ensure the balance of the portfolio and is based on grouping risks with similar features to reduce the impact of isolated risks. This strategy is defined annually in a strategic plan that sets forth the classes of businesses, territories and market segments in which the Insurer and its subsidiaries and associated companies will operate. Based on the strategies defined, the Organization prepares its acceptance guidelines and the risk management processes for the insurance policies. The risk acceptance guidelines include all the insurance areas and take into account historical experience and actuarial assumptions. Reinsurance strategy In order to reduce risks, the Organization has defined reinsurance guidelines, which are reviewed at least once a year. This definition includes: the risks to be reinsured, the list of reinsurers and the level of concentration. The reinsurance contracts entered into contain proportional and non-proportional conditions, in order to reduce exposure to isolated risks, in addition to optional terms for certain circumstances. Uncertainties in estimating future payments of claims Claims are for payment Insurer as they are incurred. The Insurer should indemnify all covered events during the effective period of the policy, even if the loss is discovered after the end of that period. As a result, claims are reported over a long period, and a substantial part of these claims is related to the Provision for Claims Incurred but Not Reported (IBNR). Many variables impact the value and amount to be paid under these contracts. The estimated cost of claims includes direct expenses to be incurred in the settlement of claims. The Insurer adopts various procedures to ensure that the information related to its claim exposure is adequate. However, taking into account the uncertainties inherent to the process of estimating claim provisions, it is likely that the final settlement will be different from the liability initially expected. These provisions include the IBNR and the Provision for Unsettled Claims. Risk management by business segment The monitoring of the insurance policy portfolio enables the Organization to supervise and adjust the fees charged as well as to evaluate any need for changes. In addition, other monitoring tools are used, such as: (i) sensitivity analysis; (ii) verification of algorithms and alerts of the corporate systems (related to underwriting, issuance and claims); and (iii) management of assets and liabilities. Moreover, the LAT (Liability Adequacy Test) is carried out to verify the adequacy of the amount recorded as technical provisions, taking into account the current situation of the business. Property insurance Property insurance risk results from: · Oscillations in the incidence, frequency and severity of the claims and the indemnifications of claims in relation to the expectations; Bradesco 69 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements · Unpredictable claims arising from an isolated risk; · Inaccurate pricing or inadequate underwriting of risks; · Inadequate reinsurance policies or risk transfer techniques; and · Insufficient or excessive technical provisions. The nature of the insurance underwritten generally is of short duration. The underwriting strategies and goals are adjusted by management and informed through internal guidelines and practice and procedure manuals. The risks inherent to the main property insurance business lines are summarired as follows: · Auto insurance includes, among other things, physical damage to the vehicle, loss of the insured vehicle and third-party liability insurance for vehicles; · Business, home and miscellaneous insurance includes, among other things, fire risks (e.g.: fire, explosion and business interruption), natural hazards (e.g.: earthquakes, storms and floods), engineering lines (e.g.: explosion of boilers, breakdown of machinery and construction) and marine (cargo and hull) as well as liability insurance. Property insurance risk management The Insurance monitors and evaluates risk exposure, being responsible for the development, implementation and revision of guidelines related to underwriting, treatment of claims, reinsurance and technical provisions for insurance and reinsurance. The implementation of these guidelines and the management of these risks are supported by the technical departments of each risk area. The Technical Departments have developed mechanisms that identify, quantify and manage accumulated exposures in order to keep them within the limits defined by the internal guidelines. Life insurance and private pension plans Life insurance and private pension plans are long-term in nature and, accordingly, various actuarial assumptions are used to manage and estimate the risks involved, such as: assumptions about returns on investments, expenses, mortality and persistence rates in relation to each business unit. Estimates are based on historical experience and on actuarial expectations. The risks associated to life insurance and private pension plans include: · Biometric risks, which includes mortality experience, adverse morbidity, longevity and disability. The mortality risk may refer to policyholders living longer than expected (longevity) or passing away before expected. This is because some products pay a lump sum if the person dies, and others pay regular amounts while the policyholder is alive; · Policyholder’s behavior risks, which includes persistence rate experience. Low persistence rates for certain products may result in less policies/private pension plan agreements remaining contracted to help cover fixed expenses and may reduce future positive cash flows of the underwritten business. A low persistence rate may affect liquidity of products which carry a redemption benefit; · Group life insurance risk results from exposure to mortality and morbidity rates and to operational experience worse than expected on factors such as persistence levels and administrative expenses; and · Some Life and Pension Plan products have pre-defined yield guarantees, and thereby face risk from changes in financial markets, returns on investments and interest rates that are managed as a part of market risk. 70 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Life insurance and private pension plan risk management · Longevity risks are carefully monitored in relation to the most recent data and to the trends of the environment in which the Insurer and its subsidiaries and associated companies operate. Management monitors exposure to this risk and the capital implications to manage the possible impacts, as well as obtaining the capital that the businesses may require. Management uses reinsurance strategies to reduce longevity risks whenever possible and desirable; · Mortality and morbidity risks are mitigated through the assignment of reinsurance for catastrophic events and excess responsibility; · Persistence risks are managed through frequent monitoring of the experience when compared to market information. Management also defines rules on the management of persistence to monitor and implement specific initiatives to improve the renewal of policies that expire; and · The risk of a high level of expenses is primarily monitored through the evaluation of the profitability of the business units and the frequent monitoring of expense levels. Health Insurance Risks associated with health insurance: · Variations in cause, frequency and severity of claims in relation to expectations; · Unforeseen claims resulting from isolated risk; · Incorrect pricing or inadequate subscription of risks; and · Insufficient or overvalued technical provisions. For individual health insurance, for which certain provisions are calculated based on expected future cash flow (difference between expected future claims and expected future premiums), there are a number of risks, in addition to those cited above, such as biometric risk, including mortality and longevity experience and the insured's behavioral risk, which covers persistency experience, as well as interest rate risk that is managed as a part of market risk. Management of health insurance risk · The insurance group monitors and evaluates risk exposure and is responsible for the development, implementation and review of policies that cover subscription, treatment of claims and technical insurance provisions. The implementation of these policies and management of risks are supported by the technical department. · The Technical Department prepares mechanisms that identify, quantify and manage accumulated exposure in order to keep it within the limits defined by internal policies. · Longevity risk is carefully monitored using the most recent data and tendencies of the environment in which the insurance group operates. Management monitors exposure to this risk and its capital implications in order to manage possible impacts, as well as the funding that the future business needs. It also bases the calculation of its provisions on a continuous improvement of future population longevity, in order to anticipate and thus cover the possible impacts of greater life expectancy among the insured/assisted population; · Persistency risk is managed through the frequent management of the Insurer’s experience in comparison with market information. Management also establishes guidelines for the management of persistency in order to monitor and implement specific initiatives, when necessary; Bradesco 71 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements · The risk of elevated expenses is mainly monitored in order to evaluate the profitability of business units and to frequently monitor expense levels; and · Interest rate risk is monitored as a part of market risk. 4) Estimates and judgments The Organization makes estimates and assumptions that affect the report amounts of assets and liabilities within the next financial year. All estimates and assumptions required in conformity with IFRS are best estimates undertaken in accordance with the applicable standard. Such estimates and judgments are continually valued and based on the historical experience and a number of other factors including future event expectations, regarded as reasonable, under the current circumstances. The estimates and assumptions that have a significant risk and might have a relevant impact on the amounts of assets and liabilities within the next financial year are disclosed below. Fair value of financial instruments Financial instruments reported at fair value in our financial statements consist primarily of financial assets held for trading, including derivatives and financial assets classified as available for sale.The fair value of a financial instrument is the amount at which the instrument could be exchanged in a current transaction between willing parties, other than in a forced or liquidation sale. These financial instruments are categorized within a hierarchy based on the lowest level of input that is significant to the fair value measurement. We input less of our own judgment in arriving at fair market value measurements for instruments classified as levels 1 and 2, where inputs are principally based on observable market data. By contrast, for instruments classified as level 3, we have to input a significant amount of our own judgment in arriving at fair market value measurements. We base our judgment decisions on our knowledge and observations of the markets relevant to the individual assets and liabilities, and those judgments may vary based on market conditions. In applying our judgment, we look at a range of third-party prices and transaction volumes to understand and assess the extent of market benchmarks available and the judgments or modeling required in third-party processes. Based on these factors, we determine whether the fair values are observable in active markets or whether the markets are inactive. Imprecision in estimating unobservable market inputs can impact the amount of revenue or loss recorded for a particular position. Furthermore, while we believe our valuation methods are appropriate and consistent with those of other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different estimate of fair value at the reporting date. For a detailed discussion of the determination of fair value of financial instruments, see Note 3. Net gains/(losses) on financial instruments classified as held for trading, which represent the net amount earned from our trading positions, can be volatile and are largely driven by general market conditions and customer demand. Net trading gains (losses) are dependent on the volume and type of transactions, the level of risk assumed, and the volatility of price and rate movements at any given time within the ever-changing market environment. To evaluate risk in our trading activities, we focus on the actual and potential volatility of individual positions as well as portfolios. At a portfolio and corporate level, we use trading limits, stress testing and tools such as "VaR" modeling to estimate a potential daily loss not to be exceeded with a specified confidence level to measure and manage market risk. As of December 31, 2010, the amount of our "VaR" was R$23 million based on a 99% confidence level. 72 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Impairment of financial assets available for sale We determine that available-for-sale equity investments are impaired when there has been a significant or prolonged decline in the fair value below its cost. This determination of what is significant or prolonged requires judgement. In making this judgement, the Organization evaluates among other factors, the volatility in share price. Had all the declines in fair value below cost been considered significant or prolonged, the Organization would have recognized an impairment loss of R$ 715 million in its 2010 financial. Allowance for impairment on loans and advances We periodically adjust our allowance for impairment on loans and advances based on an analysis of our loan portfolio, including our estimate of the probable losses inherent in our loans and advances at the end of each period. The determination of the amount of the allowance for impairment, by its nature, requests to make judgments and assumptions regarding the loan portfolio, both on a portfolio basis and on an individual basis. When we review our loan portfolio as a whole, several factors can affect our estimate of the likely range of losses, including which methodology we use in measuring historical delinquency rates and what historical period we consider in making those measurements. Additional factors that can affect our determination of the allowance for impairment include: · General Brazilian economic conditions and conditions in the relevant industry; · Past experience with the relevant debtor or industry, including recent loss experience; · Credit quality trends; · Amounts of loan collateral; · The volume, composition and growth of our loan portfolio; · The Brazilian government's monetary policy; and · Any delays in the receipt of information needed to evaluate loans or to confirm existing credit deterioration The Organization uses models to assist analyzis on loan portfolio and in determining what impairment should be made. It’s applied statistical loss factors and other risk indicators to loan pools with similar risk characteristics in arriving at an estimate of incurred losses in the portfolio to calculate the models. Although the models are frequently revised and improved, they are by their nature, dependent on judgment on the informations and estimates. In addition, the volatility of the Brazilian economy may lead to greater uncertainty in our models than would be expected in more stable macroeconomic environments. Accordingly, our allowance for impairment may not be indicative of future charge-offs. For a sensitity analysis, we assess the impact of an increase in the probability of default (PD) over the allowance. In this assessement an increase in 10% of the PD in December 31, 2010 would have increased the allowance for impairment in R$ 311 millions. This sensitivity analysis is hypothetical, and is only meant to illustrate the impact that the defaults have on determining allowance for loan losses. The process of determining the level of allowances for impairment requires a high degree of judgment. It is possible that others, given the same information, may at any point in time reach different reasonable conclusions. Bradesco 73 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Impairment of goodwill The Organization has to consider at least annually whether the current carrying value of goodwill is impaired. The first step of the process requires the identification of independent cash generating units and the allocation of goodwill to these units. The carrying value of the unit, including the allocated goodwill, is compared to its fair value to determine whether any impairment exists. If the fair value of a unit is less than its carrying value, goodwill will be impaired. Detailed calculations may need to be carried out taking into consideration changes in the market in which a business operates (e.g. competitive activity, regulatory change). The calculation is based upon discounting expected pre-tax cash flows at a risk adjusted interest rate appropriate to the operating unit, the determination of both of which requires the exercise of judgement. While forecasts are compared with actual performance and external economic data, expected cash flows naturally reflect Organization’s view of future performance. A sensitive analyses of impairment test of goodwill, together with key assumptions underlying the impairment testing, is included in Note 30. Income tax The determination of the amount of our income tax liability is complex, and our assessment is related to our analysis of our deferred tax assets and liabilities and income tax payable. In general, our evaluation requires that we estimate future amounts of deferred tax benefits and income tax payable. Our assessment of the possibility that a deferred tax benefit could be realized is subjective and involves assessments and assumptions that are inherently uncertain in nature. The realization of deferred tax benefits is subject to changes in future tax rates and developments in our strategies. The underlying support for our assessments and assumptions could change over time as a result of unforeseen events or circumstances, affecting our determination of the amount of our tax liability. Significant judgment is required in determining whether it is more likely than not that an income tax position will be sustained upon examination, even after the outcome of any related administrative or judicial proceedings based on technical merits. Further judgment is then required to determine the amount of benefit eligible for recognition in our consolidated financial statements. In addition, we have monitored the interpretation of tax laws by, and decisions of, tax authorities and Courts so that we can adjust any prior judgment of accrued income taxes. This monitoring may also result from our own income tax planning or resolution of income tax controversies, and may be material to our operating results for any given period. For additional information about income tax, see Note 17. Technical insurance provisions Insurance technical provisions (reserves) are liabilities representing estimates of the amounts that will come due at some point in the future, to or on behalf of our policyholders. Future policy benefits and claims include reserves for traditional individual and group life insurance, health insurance and accident insurance, among others. These benefits are computed using assumptions of mortality, morbidity, lapse, investment performance, inflation and expense. These assumptions are based on our experience and are periodically reviewed against industry standards to ensure actuarial credibility. For long duration insurance contracts, once the assumptions are made for a given policy or group of policies, they will not be changed over the life of the policy. However, significant changes in experience or assumptions may require us to provide for expected future losses on a product by establishing premium insufficiency provisions. Premium insufficiency provisions may also be established for short duration contracts to provide for expected future losses. Future policy benefits and claims also include reserves for incurred but unreported health, disability and life insurance claims. We recognize claims costs in the period the service was provided to our policyholders. However, claim costs incurred in a particular period are not known with certainty until after we receive, process and pay the claims. We determine the amount of liability using actuarial methods based on historical claim payments to determine our estimate of claim liabilities. The methods of determining these estimates and establishing the reserves are reviewed and updated regularly. Adjustments resulting thereof are recognized in earnings for the respective period. For additional information, see Note 36. 74 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements 5) Business segments The Organization operates mainly in the banking and insurance segments. Our banking operations include operations in the retail, middle market and corporate sectors, leasing, international bank operations, investment bank operations and as a private bank. The Organization also conducts banking segment operations through its branches located throughout the country, in branches abroad and through subsidiaries as well as by means of shareholding interests in other companies. Additionally we are engaged in insurance, supplemental pension plans and certificated savings plans through the subsidiary, Bradesco Seguros S.A. and its subsidiaries. The following information regarding the segmentss was prepared based on reports provided to own key management to evaluate performance and make decisions related to the allocation of funds for investments and other purposes. Our key management uses a range of information, including financial and non-financial information measured on different bases. The main assumptions for segment of income and expenses include (i) surplus cash invested by the entities operating in insurance, supplemental pension and certificated saving plans are included in this segment, resulting in an increase in net interest income; (ii) salaries and benefits and administrative costs included in the insurance, supplemental pension and certificated saving plans segment consist only of cost directly related to these operations, and (iii) costs incurred in the banking operations segment related to the infrastructure of the branch network and other general indirect expenses have not been allocated between segments. Bradesco 75 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Information by business segments, reviewed by the Organization and corresponding to the years ended December 31, 2010 and 2009, is shown below: R$ thousand Banking Insurance, pension and certificated saving plans Other operations, adjustments and eliminations Total Net interest income 28,223,501 2,823,860 1,723,930 32,771,291 Net fee and commission income 10,450,714 975,142 (2,031,318) 9,394,538 Net gains/(losses) on financial instruments classified as held for trading 906,333 (1,068) 1,307,468 2,212,733 Net gains/(losses)on financial instruments classified as available for sale 97,652 418,846 237,918 754,416 Net gains/(losses) of foreign exchange operations 336,578 - (1,019,539) (682,961) Income from insurance and pension plans - 2,554,366 23,364 2,577,730 Impairment of loans and advances (6,354,670) - 598,545 (5,756,125) Personnel expenses (7,944,012) (762,840) (87,165) (8,794,017) Other administrative expenses (9,018,558) (1,046,476) 303,589 (9,761,445) Depreciation and amortization (1,539,117) (1,418) (425,898) (1,966,433) Other operating income/(expenses) (6,111,529) (354,148) 463,014 (6,002,663) Operating profit Equity in the earnings of associates 323,983 148,448 104,622 577,053 Income before income taxes Income and social contribution taxes (2,416,284) (1,771,955) (1,083,685) (5,271,924) Net income for the year Attributable to controlling shareholders 6,943,764 2,912,981 82,830 9,939,575 Attributable to non-controlling shareholders 10,827 69,776 32,015 112,618 Total assets Investments in associated companies - 76 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements R$ thousand Banking Insurance, pension and certificated saving plans Other operations, adjustments and eliminations Total Net interest income 23,991,700 2,301,290 897,522 27,190,512 Net fee and commission income 8,889,004 860,557 (1,902,179) 7,847,382 Net gains/(losses) on financial instruments classified as held for trading 2,701,659 (3,596) 3,285,718 5,983,781 Net gains/(losses)on financial instruments classified as available for sale 74,855 618,633 63,767 757,255 Net gains/(losses) of foreign exchange operations 1,339,043 - (2,236,681) (897,638) Income from insurance and pension plans - 1,789,420 (11,404) 1,778,016 Impairment of loans and advances (11,236,020) - 426,409 (10,809,611) Personnel expenses (6,859,518) (531,576) 56,930 (7,334,164) Other administrative expenses (7,649,126) (764,944) 276,012 (8,138,058) Depreciation and amortization (1,270,438) (49,176) (196,915) (1,516,529) Other operating income/(expenses) (2,933,704) (229,714) 138,778 (3,024,640) Operating profit Equity in the earnings of associates 513,752 214,440 675 728,867 Income before income taxes Income and social contribution taxes (2,319,811) (1,462,609) (481,910) (4,264,330) Net income for the year Attributable to controlling shareholders 5,243,804 2,716,291 322,912 8,283,007 Attributable to non-controlling shareholders (2,408) 26,434 (6,190) 17,836 Total assets Investments in associated companies - Our operations are mainly conducted in Brazil. Additionally, as of December 31, 2010, we have a branch in New York, and two branches in Grand Cayman, mainly to complement our banking services and assistance in import and export operations for Brazilian customers. Moreover we also have subsidiaries abroad, namely: Banco Bradesco Argentina S.A. (Buenos Aires), Banco Bradesco Europe (Luxembourg), Bradesco Securities, Inc. (New York) Bradesco Securities UK Limited (London), Bradesco Services Co., Ltd. (Tokyo), Cidade Capital Markets Ltd. (Grand Cayman), Bradesco Trade Services Limited (Hong Kong) and Ibi Service, Sociedad de Responsabilidad Limitada (Mexico). The accounting practices in the operating segments are the same as those described in the significant accounting policies summary. No income from transactions with a single customer or counterparty abroad represented 10% or more of the Organization’s income in 2010 and 2009. All transactions between operating segments are conducted on an arm's lenght basis, with intra-segment revenue and costs being eliminated in "Other operations, adjustments and eliminations". Income and expenses directly associated with each segment are included in determining business segment performance. Bradesco 77 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements 6) Net interest income R$ thousand Interest and similar income Loans and advances to financial institutions 6,936,475 7,473,115 Loans and advances to customers: - Loan operations 35,552,902 30,556,168 - Leasing operations 2,212,121 3,444,554 Financial assets: - For trading 10,187,811 7,889,792 - Available for sale 5,786,288 3,883,877 - Held to maturity 191,572 438,812 Compulsory deposits with the Central Bank 2,869,307 1,443,573 Other financial interest income 35,707 35,338 Total Interest and similar expenses Deposits from banks: - Interbank deposits (38,521) (63,381) - Funding on the open market (11,059,104) (7,570,414) Deposits from customers: - Savings accounts (2,964,110) (2,449,921) - Time deposits (8,329,374) (8,962,897) Funds from securities issuances (503,694) (2,063,836) Subordinated debt (2,022,578) (1,735,641) Technical insurance, pension and certificated savings plans provisions (6,083,511) (5,128,627) Total Net interest income 78 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements 7) Net fee and commission income R$ thousand Fee and commission income Credit cards 2,865,529 2,080,367 Current accounts 2,360,606 2,180,735 Collections 1,081,498 997,321 Fund management 765,059 679,892 Guarantees 566,274 462,297 Custody and brokerage services 449,453 412,653 Consortium management 433,234 351,178 Collection of taxes and utility bills and similar 286,706 256,002 Interbank fee 23,265 9,623 Other 589,861 436,533 Total Fee and commission expenses Financial System Services (26,947) (19,219) Total Net fee and commission income 8) Net gains/(losses) on financial instruments classified as held for trading R$ thousand Derivative financial instruments 2,057,723 4,891,424 Fixed income securities 163,215 1,203,970 Variable income securities (8,205) (111,613) Total 9) Net gains/(losses) on financial on financial instruments classified as available for sale R$ thousand Variable income securities 345,981 406,523 Fixed income securities 299,235 142,515 Dividends received 109,200 208,217 Total Bradesco 79 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Net gains/(losses) of foreign exchange operations Net gains and losses of foreign exchange operations basically represent the gains or losses from currency trading and translation of monetary items from a foreign currency into the functional currency. Income from insurance and pension plans R$ thousand Premiums written 26,136 22,727,880 Supplemental pension plan contributions 2,541,130 2,182,999 Coinsurance premiums ceded (127,307) (298,404) Premiums returned (362,060) (270,600) Net premiums Reinsurance premiums (194,118) (223,325) Premiums retained from insurance and pension plans 27 Changes in the provision for insurance (12,248 (10,742,062) Changes in the provision for private pension plans (2,023,396) (2,038,483) Changes in the technical provisions for insurance and pension plans Reported indemnities (9,619,861) (8,562,158) Claims expenses (260,188) (278,356) Recovery of ceded coinsurance 216,253 355,568 Recovery of reinsurance 114,821 190,848 Salvage recoveries 175,992 127,587 Changes in the IBNR provision (204,446) (162,643) Retained claims Commissions on premiums (1,193,571) (946,744) Recovery of commissions 37,225 42,794 Fees (321,346) (227,674) Brokerage expenses – private pension plans (161,827) (148,427) Changes in deferred commissions 72,804 49,216 Selling expenses for insurance and pension plans Income from insurance and pension plans 80 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Impairment of loans and advances R$ thousand Loans and advances: Impairment charge (9,569,655) (12,703,798) Recovery of credits already written off against losses 2,676,883 1,694,877 Reversal of impairment 1,136,647 199,310 Total Personnel expenses R$ thousand Salaries (4,054,876) (3,542,701) Benefits (1,786,066) (1,454,659) Social charges (1,547,423) (1,278,039) Employee profit sharing (796,172) (626,918) Provision for labor disputes (507,714) (351,458) Training (101,766) (80,389) Total Other administrative expenses R$ thousand Third party services (3,146,756) (2,496,549) Communications (1,372,520) (1,174,384) Advertising, promotions and public relations (761,096) (561,205) Data processing (709,840) (613,278) Transportation (629,144) (528,143) Rent (567,334) (543,440) Maintenance and conservation of assets (423,443) Financial System (398,298) (290,680) Materials (290,282) (219,997) Security and surveillance (272,423) (247,840) Water, electricity and gas (206,990) (195,855) Travel (121,845) (73,866) Other (861,474) (816,512) Total Bradesco 81 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Depreciation and amortization R$ thousand Amortization expenses (1,010,341) (691,630) Depreciation expenses (956,092) (824,899) Total Other operating income/(expenses) R$ thousand Tax expenses (3,014,917) (2,535,238) Expenses of contingent liabilities (788,829) (1,290,401) Changes in monetary liabilities (503,353) (527,838) Income from sales of non-current assets, non-consolidated investments, and tangible assets, net (304,743) 2,080,016 Other (1,390,821) (751,179) Total (1) Mainly related income to the partial disposal of Cielo S.A. Income and social contribution taxes a) Calculation of income and social contribution tax charges R$ thousand Income before income tax and social contribution Total income tax and social contribution charges at rates of 25% and 15%, respectively Effect of additions and exclusions in the tax calculation: Equity in results of associated companies 230,821 291,547 Foreign exchange variations (364,763) (1,006,971) Non-deductible expenses net of non-taxable income (292,652) 21,865 Interest on equity (paid and payable) 985,815 853,306 Effect of social contribution rate differences 130,948 265,623 Other 167,554 336,369 Income tax and social contribution for the year Effective rate 34.40% 33.94% (1) Relates to the differential of rate of social contribution between financial entities (15%) and non financial subisidiaries (9%). See Note 2(w) . 82 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements b) Composition from income tax and social contribution in the income statement R$ thousand Current taxes: Income tax and social contribution due Deferred taxes: Addition/realization on temporary differences 1,034,023 2,550,903 Use of initial balances from: Negative Social contribution losses (72,954) (165,318) Income tax loss (301,294) (338,405) Addition on: Social contribution losses 62,034 29,746 Income tax loss 58,855 190,357 Total deferred taxes Income tax and social contribution tax c) Deferred income tax and social contribution assets R$ thousand Balance on December 31, 2009 Balances acquired Additions Realization Balance on December 31, 2010 Impairment of loan and advances 8,015,960 - 3,415,130 2,923,316 8,507,774 Provision for contingencies 3,496,272 - 1,366,899 437,308 4,425,863 Adjustment to market value of securities 137,424 - 47,630 24,083 160,971 Other 3,571,611 - 478,273 889,202 3,160,682 Total tax assets on temporary differences - Income tax and social contribution losses in Brazil and abroad 1,001,520 - 94,476 374,248 721,748 Subtotal - Special social contribution asset 270,123 - 26,413 138,723 157,813 Total tax assets - Deferred taxes liabilities 5,118,417 - 1,644,277 381,091 6,381,603 Net deferred taxes - Bradesco 83 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements R$ thousand Balance on January 1, 2009 Acquired balances Additions Realization Balance on December 31, 2009 Allowance for loan losses 6,416,871 108,802 4,636,262 3,145,975 8,015,960 Provision for contingencies 2,999,650 97,030 1,196,780 797,188 3,496,272 Adjustment to market value of securities held for trading 175,677 813 27,480 66,546 137,424 Other 2,828,970 42,551 1,121,476 421,386 3,571,611 Total tax assets on temporary differences Income tax and social contribution losses in Brazil and abroad 1,274,978 10,162 220,103 503,723 1,001,520 Subtotal Special social contribution asset 414,238 - - 144,115 270,123 Total tax assets Deferred taxes liabilities 2,392,674 162 3,377,978 652,397 5,118,417 Net deferred taxes (1) Deferred tax assets a deferred tax liabilities are presented on offset amounts in the balance sheet when related to income taxes levied by the same authority and are related to the same taxable entity. d) Expected realization of tax assets on temporary differences, income tax and social contribution losses and special social contribution assets R$ thousand Temporary differences Income tax and Social contribution losses Total Income tax Social contribution Income tax Social contribution 2011 3,103,864 1,724,304 223,290 38,961 5,090,419 2012 3,029,627 1,701,351 156,401 106,932 4,994,311 2013 3,008,993 1,682,746 47,956 28,798 4,768,493 2014 696,536 442,154 40,185 27,937 1,206,812 2015 619,127 404,401 25,166 26,122 1,074,816 Total e) Deferred tax liabilities R$ thousand December 31 January 1, Supervenience of depreciation 3,925,102 2,996,545 1,324,688 Adjustment to market values of derivative financial instruments 1,719,242 1,505,749 329,577 Others 737,259 616,123 738,409 Total 84 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements f) Income tax recognized directly in equity R$ thousand December 31 January 1, Financial assets available for sale (1,388,390) (994,194) 164,242 Total Earnings per share Basic earnings per share The calculation of basic earnings per share was calculated based on the weighted average number of common and preferred shares outstanding, respectively, as shown in the calculations below: 2009 Net earnings attributable to the Organization’s shareholders Weighted average number of common shares outstanding(thousands) 1,880,830 1,856,653 Weighted average number of preferred shares outstanding(thousands) 1,881,367 1,856,686 Basic earnings per share attributable to common shareholders of the Organization (in Reais) 2.52 2.12 Basic earnings per share attributable to preferred shareholders of the Organization (in Reais) 2.77 2.34 On June 10, 2010, the General Extraordinary Meeting approved a stock dividend to increase, without onus, the equity position of shareholders, of 1 share for every 10 shares held of the same class. Accordingly, all numbers of shares outstanding in previous years were adjusted to reflect the increment of shares in the proportion of 1 share for every 10 shares held. Diluted earnings per share Diluted earnings per share is the same as basic earnings per share since there are no potentially dilutive instruments. Cash and balances in banks a) Balances R$ thousand December 31 January 1, Cash in local currency 13,941,186 5,488,005 5,800,355 Cash in foreign currency 1,821,837 1,438,392 3,470,936 Investments in gold 86 65 67 Compulsory deposits in the Brazilian Central Bank (1) 65,197,018 17,923,629 13,200,677 Total Compulsory deposits in the Brazilian Central Bank refer to a minimum balance that financial institutions must maintain at the Brazilian Central Bank based on a percentage of deposits received from third parties. Bradesco 85 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements b) Cash and cash equivalents R$ thousand December 31 January 1, Cash in local currency 13,941,186 5,488,005 5,800,355 Cash in foreign currency 1,821,837 1,438,392 3,470,936 Investments in gold 86 65 67 Short-term interbank investments 20,502,502 82,432,690 55,936,263 Total Refers to operations with maturity date on the effective date of investment equal to or less than 90 days and insignificant risk of change in the fair value. Loans and advances to banks R$ thousand December 31 January 1, Repurchase agreements 37,182,878 57,590,857 32,660,020 Loans to financial institutions 27,583,762 25,174,799 29,201,598 Impairment of loans and advances to financial institutions (51,228) (43,813) (46,461) Total As the guarantee holder had not defaulted, the Organization was authorized to sell or repledged the guarantee at a fair value of R$13,043,713 thousand (December 31, 2009 – R$7,968,395 thousand and January 1, 2009 – R$5,722,722 thousand). Loans and advances to customers R$ thousand December 31 January 1, Working capital 39,996,835 30,031,028 27,676,124 Onlending BNDES/FINAME 29,554,340 18,240,421 16,242,042 Vehicles - CDC 25,193,370 19,689,134 20,567,789 Personal credit 20,368,434 16,148,266 12,058,422 Credit card 18,474,095 14,676,565 10,323,407 Financing and export 16,659,872 16,786,285 20,996,155 Leasing 16,365,943 21,468,019 20,537,862 Housing loans 10,186,535 6,942,703 5,388,099 Rural loans 10,179,753 9,136,566 7,848,764 Guaranteed account 9,042,191 8,864,265 9,718,446 Import 3,834,498 3,483,516 3,411,280 O verdraft facilities 3,207,207 2,747,461 2,413,286 Receivable insurance premiums 2,048,186 2,357,544 1,431,986 Others 20,524,659 18,593,722 19,188,742 Total portfolio Impairment of loans and advances to customers (15,355,736) (14,925,145) (10,292,214) Net loans and advances to customers 86 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Changes in the impairment provision of loans and advances to customers R$ thousand At the beginning of the year Impairment of loans and advances to customers 5,756,125 10,809,611 Write offs (5,325,534) (6,176,680) At the end of the year Financial lease receivables Loans and advances to customers include the following financial lease receivables. R$ thousand December 31 January 1, Gross investments in financial leases receivable: Up to one year 7,734,127 8,765,092 7,224,862 From one to five years 8,589,935 12,664,559 13,235,066 Over five years 41,881 38,368 77,934 Impairment on financial leases (1,439,611) (2,119,474) (1,256,452) Net investment Net investments in financial leases: Up to one year 7,015,716 7,818,981 6,730,389 From one to five years 7,870,113 11,494,340 12,476,172 Over five years 40,503 35,224 74,849 Total Financial assets and liabilities held for trading a) Financial assets held for trading R$ thousand December 31 January 1, Securities Brazilian government securities 45,614,460 35,446,211 47,434,183 Corporate debt and marketable equity securities 21,008,435 8,766,550 9,047,735 Bank debt securities 4,784,402 5,011,529 4,619,873 Mutual funds 2,075,468 3,768,978 2,995,114 Foreign governments securities 71,004 82,021 1,755,582 Brazilian sovereign bonds 29,714 35,278 43,072 Derivative financial instruments 1,650,708 1,369,967 2,386,414 Total Bradesco 87 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Maturity R$ thousand December 31 January 1, Maturity in up to one year 38,950,396 18,131,141 22,365,808 Maturity in one to five years 26,001,597 28,510,230 40,054,209 Maturity in five to 10 years 5,840,270 4,286,137 3,227,991 Maturity in over 10 years 857,904 88,612 49,713 No stated maturity 3,584,024 3,464,414 2,584,252 Total Securities held for trading above do not include those granted as guarantees, totaling R$14,482,843 thousand (December 31, 2009 – R$5,845,902 thousand and January 1, 2009 – R$3,604,632 thousand), see Note 25 “Assets pledged as collateral”. The Organization maintained a total of R$1,319,142 thousand (December 31, 2009 – R$3,188,878 thousand and January 1, 2009 R$2,041,810 thousand) pledged as a guarantee of liabilities. Unrealized net gains included in securities for trading were R$ 56,386 thousand (2009 – R$ 154,509 thousand). The net change in unrealized gains on securities for trading during the year totaled R$ (98,123) thousand. b) Financial liabilities held for trading R$ thousand December 31 January 1, Derivative financial instruments 732,967 532,422 2,055,670 Total c) Derivative financial instruments The Organization enters into operations involving derivative financial instruments with a number of customers for the purpose of mitigating their overall risk exposure as well as managing risk exposure. The derivative financial instruments most often used are highly-liquid instruments traded on the futures market (BM&FBOVESPA). (i) Swap Currency and interest rate swaps are agreements to exchange a set of cash flows for another and result in an economic exchange of currencies or interest rates (for example fixed or variable) or in combinations thereof (i.e. currency and interest rate swaps). There is no exchange of the principal except in certain currency swaps. The Organization’s currency risk reflects the potential cost of replacing swap contracts and whether the counterparties fail to comply with their obligations. This risk is continually monitored in relation to the current fair value, the proportion of the notional value of the contracts and the market liquidity. The Organization, to control the level of credit risk assumed, evaluates the counterparties of the contracts using the same techniques used in its loan operations. 88 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements (ii) Foreign exchange options Foreign exchange options are contracts according to which the seller (option issuer) gives to the buyer (option holder) the right, but not the obligation, to buy (call option) or sell (put option) on a certain date or during a certain period, a specific value in foreign currency. The seller receives from the buyer a premium for assuming the exchange or interest rate risk. The options can be arranged between the Organization and a customer. The Organization is exposed to credit risk only on put options and only for the book value, which is the fair market value. (iii) Currency and interest rate futures Currency and interest rate futures are contractual obligations for the payment or receipt of a net amount based on changes in exchange and interest rates or the purchase or sale of a financial instrument on a future date at a specific price, established by an organized financial market. The credit risk is minimal, since the futures contracts are guaranteed in cash or securities and changes in the value of the contracts are settled on a daily basis. Contracts with a forward rate are interest rate futures operations traded individually which require settlement of the difference between the contracted rate and the current market rate over the value of the principal to be paid in cash at a future date. (iv) Forward operations A forward operation is a contract of purchase or sale, of a share, at a fixed price, for settlement on a certain date. Because it is a futures market, in which the purchase of the share will only be made on the date of maturity, a margin deposit is necessary to guarantee the contract. This margin can be in cash or in securities. The value of the margin varies during the contract according to the variation of the share involved in the operation, to the changes of volatility and liquidity, besides the possible additional margins that the broker could request. Bradesco 89 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The breakdown of the notional and/or contractual values and the fair value of derivatives held for trading by the Organization is as follows: R$ thousand Notional amounts Fair value December 31 January 1, December 31 January 1, Futures contracts · Interest rates Purchases 9,355,170 29,277,800 39,348,618 3,767 856 239 Sales 164,936,123 69,913,903 16,814,303 (3,247) (908) (6,117) • In foreign currency Purchases 2,827,998 3,507,063 4,307,675 - 103 3.917 Sales 17,847,361 16,089,089 17,904,684 (2) (209) (7,150) · Other Purchases - 129,239 27,669 - - - Sales - 100,862 9,681 - - - Options contracts · Interest rates Purchases 85,097,591 9,825,101 2,949,500 35,140 2,660 39,378 Sales 85,889,076 19,665,160 4,215,900 (42,135) (2,288) (52,287) · In foreign currency Purchases 109,069 2,042,631 2,341,035 500 62,071 390,597 Sales 232,973 2,258,590 2,497,209 (2,180) (21,174) (283,430) · Other Purchases 675,229 776,757 948,956 23,858 40,787 13,726 Sales 659,037 2,498,800 2,320,495 (59,902) (91,374) (345,217) Forward contracts · Interest rates Purchases 20,030 - - 21,044 - - Sales 20,030 - - (21,044) - - · In foreign currency Purchases 5,091,958 2,804,582 9,811,062 192,877 216,931 600,914 Sales 6,046,744 4,713,011 2,437,461 (273,476) (127,604) (221,736) · Other Purchases 33,295 19,015 - 18,390 - - Sales 98,838 - - (84,262) - - Swap contracts · Asset position Interest rate swaps 5,940,693 9,536,423 8,546,396 61,881 1,006,523 277,831 Currency swaps 11,102,853 5,857,812 12,933,946 1,293,251 40,036 1,059,812 · Liability position Interest rate swaps 8,932,650 5,892,245 8,023,095 (108,211) (170,152) (319,547) Currency swaps 7,002,482 8,744,116 13,273,100 (138,508) (118,713) (820,186) 90 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Swaps are contracts of interest rates, currency and cross currency and interest rates in which payments of interest or the principal or in one or two different currencies are exchanged for a contractual period. The risks of swap contracts refer to the potential inability or unwillingness of the counterparties to comply with the contractual terms and the risk associated with changes in market conditions due to changes in the interest rates and the currency exchange rates. The interest rate and currency futures and the forward contracts of interest rates call for subsequent delivery of an instrument at a specific price or specific profitability. The reference values constitute a nominal value of the respective instrument whose variations in price are settled daily. The credit risk associated with futures contracts is minimized due to these daily settlements. Futures contracts are also subject to risk of changes in interest rates or in the value of the respective instruments. The Organization has the following hedging operations which, however, as mentioned with Note 2e iii, do not qualify for hedge accounting in accordance with IAS 39: Fair value hedge of interest rate risk The Organization uses interest rate swaps to protect its exposure to changes in the fair value of its fixed income issuances and certain loans and advances. The interest rate swaps are matched with specific issuances or fixed income loans. Cash flow hedge of debt securities issued in foreign currency The Organization uses interest rate swaps in foreign currencies to protect itself against exchange and interest rate risks arising from the issuance of floating rate debt securities denominated in foreign currencies. The cash flows of foreign currency interest rate swaps are compatible with the cash flows of the floating rate debt securities. Hedge of net foreign investments The Organization uses a combination of forward exchange contracts and foreign currency denominated debt to mitigate the exchange rate risk of its net investments in subsidiaries abroad. The fair value of forward contracts used to protect the net investments in foreign subsidiaries is shown in the previous table. Foreign currency denominated debts used to protect net investments of the Organization in subsidiaries in the Americas in US dollars have a fair value equal to book value and are included in Funds from securities issuances (Note 34). Other derivatives designated as hedges The Organization uses this category of instruments to manage its exposure to currency, interest rate, equity market and credit risks. Instruments used include interest rate swaps, interest rate swaps in foreign currency, forward contracts, futures, options, credit swaps and stock swaps. The fair value of these derivatives is shown in the previous table. Unobservable gains on initial recognition When the valuation depends on unobservable data any initial gain or loss on financial instruments is deferred over the life of the contract or until the instrument is redeemed, transferred, sold or the fair value becomes observable. All derivatives which are part of the hedge relationships are valued on the basis of observable market data. Bradesco 91 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The reference and/or contractual values do not reflect the actual risk assumed by the Organization, since the net position of these financial instruments arises from compensation and/or combination thereof. The net position is used by the Organization especially to protect interest rates, the price of the underlying assets or exchange risk. The result of these financial instruments is recognized in “Net gains and losses of financial assets held for trading”, in the statement of income. Financial assets available for sale R$ thousand Amortized cost Gross unrealized gains Gross unrealized losses Fair value Brazilian government securites 27,438,877 3,489,431 (17,996) 30,910,312 Corporate debt securities 4,138,164 182,695 (145,847) 4,175,012 Bank debt securities 91,011 47,119 (21,860) 116,270 Brazilian sovereign bonds 6,266 115,028 (107,871) 13,423 Marketable equity securities 4,806,812 872,480 (715,165) 4,964,127 Balances on December 31, 2010 Brazilian government securities 30,660,147 2,223,425 (188,796) 32,694,776 Corporate debt securities 4,512,136 50,923 (200,256) 4,362,803 Bank debt securities 1,178,022 37,122 (12,078) 1,203,066 Brazilian sovereign bonds 1,534,788 68,225 (131,402) 1,471,611 Foreign government securities 147,884 - (18,140) 129,744 Marketable equity securities 3,398,686 917,206 (131,476) 4,184,416 Balances on December 31, 2009 Brazilian government securities 19,859,757 931,062 (341,094) 20,449,725 Corporate debt securities 4,050,864 136,811 (82,978) 4,104,697 Bank debt securities 340,605 98,130 (556) 438,179 Brazilian sovereign bonds 1,642,244 248,822 (114,237) 1,776,829 Foreign government securities 12 - - 12 Marketable equity securities 4,352,236 433,426 (1,463,742) 3,321,920 Balances on January 1, 2009 Maturity R$ thousand December 31 , 2010 December 31 , 2009 January 1, 2009 Amortized cost Fair value Amortized cost Fair value Amortized cost Fair value Due within one year 2,421,848 2,409,541 1,490,438 1,560,567 1,662,252 1,677,837 From 1 to 5 years 2,769,967 2,829,059 11,833,126 11,740,143 3,968,401 3,940,606 From 5 to 10 years 7,743,610 8,231,385 7,518,540 7,822,577 6,708,907 6,939,156 Over 10 years 18,738,893 21,745,032 17,190,873 18,738,713 13,553,922 14,211,843 No stated maturity 4,806,812 4,964,127 3,398,686 4,184,416 4,352,236 3,321,920 Total 92 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The financial assets available for sale do not include securities pledged as collateral, which totaled R$34,133,166 thousand, R$3,102,316 thousand and R$626,776 thousand on December 31, 2010 and 2009 and January 1, 2009, respectively. Organization had R$8,465 thousand (December 31, 2009 – R$674,699 thousand and January 1, 2009 – R$3,230,958 thousand) pledged as a guarantee for liabilities. In the segment banking, the Organization recognized impairment loss on financial assets available for sale in the amount of R$429 thousand (2009 – R$24,726 thousand). Investments held to maturity R$ thousand Amortized cost Gross unrealized gains Gross unrealized losses Fair value Securities: Brazilian government securities 3,282,968 1,540,606 - 4,823,574 Brazilian sovereign bonds 5,617 98 - 5,715 Foreign governments securities 105,722 - - 105,722 Balances on December 31, 2010 - Securities: Brazilian government securities 2,951,283 1,226,308 - 4,177,591 Brazilian sovereign bonds 855,603 110,539 - 966,142 Foreign governments securities 76,093 - - 76,093 Balances on December 31, 2009 3,882,979 1,336,847 - 5,219,826 Securities: Brazilian government securities 2,960,976 1,087,368 (14,230) 4,034,114 Brazilian sovereign bonds 1,072,647 213,673 (66,759) 1,219,561 Foreign governments securities 62,828 - - 62,828 Balances on January 1, 2009 4,096,451 1,301,041 (80,989) 5,316,503 Maturity R$ thousand December 31, December 31 , 2009 January 1, Amortized cost Fair value Amortized cost Fair value Amortized cost Fair value Due within one year 105,875 105,875 89,844 89,844 62,828 62,828 From 1 to 5 years 315,877 322,472 904,764 1,004,457 1,105,148 1,232,226 From 5 to 10 years 131 176 241,905 255,337 257,518 263,123 Over 10 years 2,972,424 4,506,488 2,646,466 3,870,188 2,670,957 3,758,326 Total 3,882,979 5,219,826 4,096,451 5,316,503 On December 31, 2010 and January 1, 2009, we had in our portfolio of financial instruments held to maturity, securities given in contractual guarantee, aggregating R$809,252 thousand and R$75,033 thousand, respectively. Bradesco 93 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements On January 1, 2009 the Organization had financial assets in the amount of R$7,256 thousand pledged as a guarantee of liabilities. Assets pledged as collateral R$ thousand December 31 January 1, Held for trading Brazilian government securities 14,482,843 5,845,902 3,604,632 Available for sale Brazilian government securities 30,737,679 2,615,145 - Corporate debt securities 2,301,906 36,514 - Brazilian sovereign bonds 706,607 450,657 596,631 Bank debt securities 386,974 - 30,145 Held to maturity - Brazilian sovereign bonds 809,252 - 75,033 Loans and receivables Interbank liquidity investments 30,275,351 51,124,435 31,818,177 Total Collateral are conditional commitments to ensure that the contractual clauses of a funding in the open market are complied with. In these collateral, the amount of R$79,644,322 thousand (2009 – R$58,526,334 thousand and January 1, 2009 – R$36,082,564 thousand) may be repledged and R$56,290 thousand (2009 – R$1,546,319 thousand and January 1, 2009 – R$42.054 thousand), sold or repledged. The fair value of assets pledge as collateral on December 31, 2010 classified as held to maturity totaled R$867,318 thousand (January 1, 2009 – R$83,779 thousand). Non-current assets held for sale R$ thousand December 31 January 1, Assets not for own use Vehicles and similar 286,805 323,174 207,502 Properties 112,665 126,435 113,248 Machinery and equipment 11,536 5,228 4,216 Other 1,136 1,037 1,014 Total on December 31, 2010 The properties or other non-current assets received in total or partial settlement of the payment obligations of debtors are considered as non-operating assets held for sale in auctions, which normally occur in up to one year. Therefore, non-current assets held for sale include the accounting value of the items the Organization intends to sell, which in their current condition is highly probable and expected to occur within a year. 94 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Investments in associated companies a. Breakdown of investments in associated companies Company R$ thousand Total shareholding Interest Shareholding interest with voting rights Investment book value Equity in net income (loss) Associated company assets Associated comopany liabilities Revenue Associated company net income (losses) for the year BES Investimentos do Brasil S.A. 20.00% 20.00% 94,543 13,069 5,600,916 5,128,201 4,507,300 65,345 Biu Participações S.A. 33.84% 33.84% 70,117 30,021 329,722 25,988 5,578 74,563 Cielo S.A. 28.65% 28.65% 766,699 513,968 4,268,875 3,045,530 4,247,094 1,768,171 Cia. Brasileira de Soluções e Serviços – Visavale (1) (2) 45.00% 45.89% 212,482 39,622 1,498,101 1,277,787 106,594 88,049 CPM Braxis S.A. 25.34% 20.19% - (118,107) - - 581,829 (457,187) Cia. Brasileira de Gestão e Serviços S.A. 41.85% 41.85% 38,543 2,241 110,006 17,905 2,801 5,357 Fidelity Processadora S.A. 49.00% 49.00% 230,813 5,393 606,790 135,743 503,994 11,006 IRB - Brasil Resseguros S.A. 21.24% 0.00% 453,109 65,118 8,617,837 6,461,159 978,073 284,231 Integritas Participações S.A. 22.32% 22.32% 431,894 25,728 718,498 21,036 2,094 98,897 Total on December 31, 2010 BES Investimentos do Brasil S.A. 20.00% 20.00% 85,663 18,115 3,903,510 3,475,194 7,177,205 74,954 Biu Participações S.A. 33.84% 33.84% 36,991 26,610 315,386 76,747 4,196 67,130 Cielo S.A. 26.56% 26.56% 247,041 491,841 3,247,718 2,320,536 4,743,614 1,867,663 Cia. Brasileira de Soluções e Serviços – Visavale (1) (2) 34.33% 35.20% 47,488 22,501 1,206,732 1,068,570 100,527 65,543 Cia. Brasileira de Gestão e Serviços S.A. 41.85% 41.85% 36,302 770 104,655 17,914 4,877 1,840 Fidelity Processadora S.A. 49.00% 49.00% 121,883 9,838 376,390 127,649 412,898 20,108 IRB - Brasil Resseguros S.A. 21.24% 0.00% 445,171 67,529 9,556,129 7,457,134 1,452,094 340,674 Integritas Participações S.A. 20.54% 20.54% 410,618 91,663 364,452 27,027 3,498 67,277 Total on December 31, 2009 Bradesco 95 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Company R$ thousand Total shareholding interest Interest in voting capital Investment book value Associated company assets Associated company liabilities BES Investimentos do Brasil S.A. 20.00% 20.00% 51,176 3,033,457 2,777,575 Biu Participações S.A. 33.84% 33.84% 12,750 288,332 109,712 Cielo S.A. 39.26% 39.26% 280,588 2,532,524 1,830,478 Cia. Brasileira de Soluções e Serviços – Visavale 34.33% 35.20% 45,414 964,148 831,242 CPM Holdings Ltd. 49.00% 49.00% 43,122 36,217 30,134 Cia. Brasileira de Gestão e Serviços S.A. 41.85% 41.85% 34,585 94,965 12,325 Fidelity Processadora S.A. 49.00% 49.00% 112,045 289,821 61,157 IRB - Brasil Resseguros S.A. 21.24% 0.00% 453,326 10,710,996 8,576,912 Total on January 1, 2009 ( 1) Companies for which the equity accounting adjustments are calculated using balance sheets with a 1 (one) month lag in relation to the base date of the consolidated financial statements; (2) On April 23, 2010, the Organization increased its participation in Cielo S.A., corresponding to 2.09% of the capital, in the amount of R$ 431,700 thousand, with goodwill of R$408,014 thousand. On July 13, 2010 the Organization increased its participation in Companhia Brasileira de Soluções e Serviços – CBSS, corresponding to 10.67% of the capital, in the amount R$141,400 thousand, with goodwill of R$123,645 thousand; (3) Investment acquired in January 2009, by the subsidiary Bradesco Seguros S.A., which included goodwill of R$287,998 thousand; (4) Revenues from financial intermediation or services; and (5) Bradesco has the right to elect a board member at IRB. On December 31, 2010, with the exception of Cielo S.A., the other investments mentioned in the table above were not traded regularly on any stock exchange. The market value of our investment in Cielo is based on the market price, of R$ 5,258,770 thousand (2009 - R$ 5,560,217 thousand). The Organization doesn’t have contingent liability for investments in Associated, in which is responsible in part or in full. b. Changes in associated company investments R$ thousand Balance on January 1 Acquisition of associated companies 786,688 339,902 Equity in net income/(expenses) of associated companies 577,053 728,867 Dividends/Interest on Capital (496,698) (560,965) Disposal of associated companies - (109,653) Balance on December 31 Mainly related to the partial disposal of Cielo S.A. 96 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Joint ventures Company R$ thousand Total interest Shareholding interest with voting rights Joint venture assets Joint venture liabilities Joint venture equity Joint venture net income (loss) for the year Crediare S.A. – Crédito, Financiamento e Investimento 50.00% 50.00% 339,933 227,114 133,268 23,470 Cia. Leader de Promoção de Vendas 50.00% 50.00% 12,130 11,474 30,428 640 Leader S.A. Adm. de Cartões de Crédito 50.00% 50.00% 214,573 184,882 187,460 26,162 Balances on December 31, 2010 Crediare S.A. – Crédito, Financiamento e Investimento 50.00% 50.00% 327,371 217,395 132,786 24,438 Cia. Leader de Promoção de Vendas 50.00% 50.00% 8,326 8,196 29,408 138 Leader S.A. Adm. de Cartões de Crédito 50.00% 50.00% 196,741 172,788 154,246 6,150 Balances on December 31, 2009 Crediare S.A. – Crédito, Financiamento e Investimento 50.00% 50.00% 304,470 133,510 124,786 40,079 Cia. Leader de Promoção de Vendas 50.00% 50.00% 5,757 5,288 9,202 163 Leader S.A. Adm. de Cartões de Crédito 50.00% 50.00% 182,877 162,687 63,398 (2,546) Balances on January 1, 2009 (1) Companies consolidated using balance sheets with a 1 (one) month lag in relation to the base date of the financial statements. The Organization does not have any contingent liability relating to investments in joint ventures, for which it is partially or fully responsible. Bradesco 97 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Tangible assets a. Composition of tangible assets by class R$ thousand Cost Accumulated depreciation Net Buildings 803,539 (453,186) 350,353 Land 432,478 - 432,478 Installations, properties and equipment for use 3,427,076 (1,943,702) 1,483,374 Security and communications systems 210,935 (131,517) 79,418 Data processing systems 1,721,258 (1,059,416) 661,842 Transportation systems 48,714 (31,956) 16,758 Financial leasing of data processing systems 2,215,027 (1,569,969) 645,058 Balances on December 31, 2010 Buildings 791,242 (474,242) 317,000 Land 432,568 - 432,568 Installations, properties and equipment for use 3,034,177 (1,684,620) 1,349,557 Security and communications systems 194,361 (117,610) 76,751 Data processing systems 1,352,768 (898,334) 454,434 Transportation systems 59,009 (34,903) 24,106 Financial leasing of data processing systems 2,237,099 (1,486,974) 750,125 Balances on December 31, 2009 Buildings 758,869 (468,034) 290,835 Land 502,291 - 502,291 Installations, properties and equipment for use 2,676,324 (1,447,808) 1,228,516 Security and communications systems 177,036 (106,879) 70,157 Data processing systems 1,115,957 (856,784) 259,173 Transportation systems 50,575 (27,244) 23,331 Financial leasing of data processing systems 2,189,082 (1,384,002) 805,080 Balances on January 1, 2009 Depreciation expenses in the year amounted R$ 956,092 thousand (2009 – R$ 824,899 thousand). We enter into financial leasing agreements basically for data processing equipment, which is recorded as leased equipment in the fixed assets. According to this accounting method, both the asset and the obligation are recognized in the financial statements and the depreciation of the asset is calculated based on the same depreciation policy as for proprietary assets. 98 IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements b. Change in tangible assets by class R$ thousand Buildings Land Installations, properties and equipment for use Security and communications systems Data processing systems (1) Transportation systems Leased assets Total Balance on January 1, 2009 Additions 191,460 19,817 446,370 25,250 604,687 4,499 7,209 1,299,292 Business combinations - - 9,340 198 7,732 - - 17,270 Disposals (136,376) (89,540) (32,872) (6,060) (1,404) (115) (138) (266,505) Depreciation (28,919) - (301,797) (12,794) (470,709) (2,515) (8,165) (824,899) Balances on December 31, 2009 Additions 84,916 23,265 668,757 141,318 487,326 3,869 374 1,409,825 Disposals (31,205) (23,355) (4,152) (123,515) (3,792) (741) (2,233) (188,993) Depreciation (20,358) - (530,788) (15,136) (381,193) (2,890) (5,727) (956,092) Balances on December 31, 2010 Includes financial leasing of data processing systems. Refers to the acquisition of Banco Ibi, occured on 2009. Bradesco 99 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Intangible assets a) Change in intangible assets by class R$ thousand Goodwill Other intangible assets Acquisition of banking rights Software Future profitability/ customer portfolio Others Total Balances on January 1, 2009 Additions - 390,606 661,014 - 6,455 1,058,075 Acquisition of Banco Ibi - - - 811,868 - 811,868 Acquisition of Odontoprev 293,966 - 293,966 Impairment - (36,511) - - - (36,511) Amortization - (344,988) (325,755) (18,878) (2,009) (691,630) Balances on December 31, 2009 Additions - 910,521 734,355 - 50,301 1,695,177 Acquisition of Ibi Mexico - - - 32,187 - 32,187 Impairment - (17,271) (9,222) - - (26,493) Amortization - (587,192) (327,220) (41,672) (54,257) (1,010,341) Balances on December 31, 2010 Impairment losses were recognized because the recoverable amount of "acquisition of banking rights" and "software" is less than their carrying amount. Impairment losses were recognized in the income statement, within “Other operating income/ (expenses)”. These impairments were allocated in banking segment. IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements b) Composition of goodwill by segment R$ thousand December 31 January 1, Segment banking 429,560 429,560 429,560 Segment Insurance, pension and certificated saving plans 293,966 293,966 - Total The banking segment and the insurance, pension plans and certificated savings plans, in which we allocated the acquisitions, are tested annually for impairment of goodwill. We did not identify any impairment losses to be recorded in 2010, 2009 and January 1, 2009. Banking Segment The recoverable amount of Banking Segment has been determined based on a value in use calculation. The calculation uses cash flow predictions based on financial budgets approved by management, with a terminal growth rate of 5.5%. The forecast cash flows have been discounted at a rate of 13.53%. The recoverable amount exceeded the carrying amount including goodwillsignificantly. A one percentage point change in the discount rate or thegrowth rate wouldstill maintain the recoverable amountin excess of the carrying amount significantly as well as a reduction in the forecast cash flows. Other assets R$ thousand December 31 January 1, Foreign exchange transactions 9,384,380 8,798,023 24,620,098 Debtors for guarantee deposits 7,399,700 5,698,521 6,172,978 Interbank and interbranch receivables 1,072,122 730,426 523,227 Negotiation and intermediation of securities 898,756 1,220,800 2,997,122 Advances to the Credit Guarantee Fund - FGC 532,761 715,422 898,083 Income receivable 441,717 624,688 361,665 Deferred selling expenses (insurance) – Note 36f 417,427 340,210 293,986 Prepaid expenses 249,187 282,804 119,497 Others 1,978,199 2,316,397 2,222,370 Total Mainly refers to purchases in foreign currency made by the institution on behalf of customers and rights in the institution’s domestic currency, resulting from exchange sale operations; and Refers to deposits resulting from legal or contractual requirements, including guarantees provided in cash, such as those made for the filing of appeals in departments or courts and those made to guarantee services of any nature. Bradesco Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Deposits from banks Financial liabilities called “Deposits from banks” are initially measured at fair value and, subsequently, at amortized cost, using the effective interest rate method. Composition by nature R$ thousand December 31 January 1, Demand deposits 449,671 416,753 377,857 Interbank deposits 275,445 752,060 698,195 Funding in the open market 132,999,577 91,571,421 66,987,589 Borrowings 7,989,907 8,005,136 14,204,606 Onlending 30,206,317 19,322,600 17,742,518 Total Deposits from customers The “Deposits from customers” financial liabilities are initially measured at fair value and subsequently at amortized cost, using the effective interest rate method. Composition by nature R$ thousand December 31 January 1, Demand deposits 35,775,239 34,211,087 27,233,492 Savings deposits 53,435,652 44,162,309 37,768,508 Time deposits 102,157,837 90,537,014 97,423,231 Others 1,107,220 1,035,706 1,002,922 Total IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Funds from securities issued a. Composition by type of security issued and location R$ thousand December 31 January 1, Instruments Issued – Brazil: Exchange acceptances - - 249 Mortgage notes 1,277,455 898,598 770,902 Real estate credit notes 776,787 - - Agribusiness notes 1,699,710 1,585,957 1,352,626 Financial notes 7,801,246 - - Debentures 743,127 740,452 1,486,643 Subtotal Securities and bonds – Abroad: Euronotes 1,659,951 236,843 216,904 Securities issued through securitization – (item (b)) 3,851,489 4,220,948 5,038,342 Subtotal Grand Total Refers to common debentures not convertible into shares, issued by Bradesco Leasing S.A. Arrendamento Mercantil, a wholly owned subsidiary of Banco Bradesco S.A., maturing on May 1, 2011 and with remuneration of 104% of the Interbank Deposit Certificate (CDI) rate; Issuance of instruments in the international market for application in commercial foreign exchange transactions (purchase and sale of foreign currency), relative to discount of export notes, export pre-financing and financing for imports, substantially in the short-term; and As from March 2010, includes the issuance of a senior note (4.10%), maturing in 2015, in the amount of US$750,000 thousand. b. Securities issued through securitization Since 2003 the Organization uses certain arrangements to optimize its activities of funding and liquidity management by means of Specific Purpose Entities (SPEs). These SPEs, which are called International Diversified Payment Rights Company and Brazilian Merchant Voucher Receivables Limited, are financed with long-term bonds which are settled with the future cash flow of the corresponding assets, basically comprising: i. Current and future flow of payment orders sent by individuals and legal entities abroad to beneficiaries in Brazil for whom the Bank acts as payor; and ii. Current and future receivables flow of credit cards from expenditures made in Brazil by holders of credit cards issued outside of Brazil. The long-term instruments issued by the SPEs and sold to investors will be settled with funds from the payment orders and credit card invoice flows. The Organization is required to redeem the instruments in specific cases of default or upon closing of the operations of the SPEs. The funds deriving from the sale of current and future payment orders and credit card receivables flows, received by the SPEs, must be maintained in a specific bank account until they reach a given minimum level. Bradesco Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements We show below the amounts of the securities issued by the SPEs, which appear in the “Funding from issuance of securities” line item: R$ thousand Date of Issuance Amount of the transaction Maturity December 31 January 1, 8/20/2003 595,262 8/20/2010 - 41,727 117,506 Securitization of the future flow of payment orders received from abroad 7/28/2004 305,400 8/20/2012 48,233 79,640 151,961 6/11/2007 481,550 5/20/2014 352,307 456,439 592,330 6/11/2007 481,550 5/20/2014 352,111 457,025 592,330 12/20/2007 354,260 11/20/2014 259,996 346,807 473,918 12/20/2007 354,260 11/20/2014 259,996 346,807 473,918 3/6/2008 836,000 5/22/2017 866,752 915,274 1,184,728 12/19/2008 1,168,500 2/22/2016 866,500 912,646 1,181,922 3/20/2009 225,590 2/20/2015 - 182,069 - 12/17/2009 133,673 11/20/2014 129,789 135,267 - 12/17/2009 133,673 2/20/2017 129,281 136,178 - 12/17/2009 89,115 2/20/2020 86,163 90,761 - 8/20/2010 307,948 8/21/2017 302,828 - - 9/29/2010 170,530 8/21/2017 173,086 - - Total Securitization of the future flow of receivables on credit cards held by customers residing abroad 7/10/2003 800,818 6/15/2011 24,447 120,308 269,729 Total Grand Total Early settlement of instrument. IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Subordinated debt Instrument/maturity Original term in years Amount of the transaction Currency Remuneration R$ thousand December 31 January 1, In Brazil: Subordinated Bank Deposit Certificates: 2011 5 4,504,022 R$ 102.5% to 104.0% of the CDI rate 7,685,360 6,979,342 6,328,979 2012 5 3,236,273 R$ 103.0% of the CDI rate or 100.0% of the CDI rate + (0.344% p.a. to 0.4914%p.a.) or IPCA + (7.102% p.a. – 7.632% p.a.) 4,588,559 4,152,514 3,758,090 2013 5 575,000 R$ 100.0% of the CDI rate + (0.344% p.a. – 1.0817% p.a.) or IPCA + (7.74% p.a. – 8.20% p.a.) 780,335 700,900 630,781 2014 6 1,000,000 R$ 112.0% of the CDI rate 1,255,662 1,131,496 1,018,009 2015 6 1,274,696 R$ 108.0% and 112.0% of the CDI rate ou IPCA + (6.92% p.a. – 8.55% p.a.) 1,537,777 1,364,642 - 2016 6 500 R$ IPCA+(7.1292% p.a) 566 - - 2012 10 1,569,751 R$ 100.0% of the DI – CETIP rate or 100.0% of the CDI rate + (0.75% p.a. – 0.87% p.a.) or 101.0% to 102.5% of the CDI rate 5,164,452 4,689,431 4,252,165 2019 10 20,000 R$ IPCA + (7.76% p.a.) 23,828 - - Linked to credit transactions : 2011 to 2016 1 to 5 31,694 R$ 100.0% to 110.0% of the CDI rate 33,269 2,368 2,466 2010 to 2012 up to 2 - R$ Fixed rate of 9.43% p.a. - 304,003 435,630 2010 to 2017 up to 7 90,000 R$ IPCA + (6.7017% p.a. – 7.4163% p.a.) 91,881 - - 2010 to 2017 up to 7 21,100 R$ Fixed rate of 13.0949% p.a. – 13.1762% p.a. 22,668 - - 2010 to 2018 up to 8 51,000 R$ IGPM + (6.3874% p.a. – 7.0670% p.a.) 51,338 - - Subtotal – in Brazil Abroad: 2011 10 353,700 US$ Fixed rate of 10.25% p.a. 249,259 259,553 346,988 2012 10 315,186 Yen Fixed rate of 4.05% p.a. 364,195 235,047 314,771 2013 10 1,434,750 US$ Fixed rate of 8.75% p.a. 826,552 875,542 1,171,562 2014 10 801,927 Euro Fixed rate of 8.00% p.a. 504,722 566,192 728,615 No stated maturity 720,870 US$ Fixed rate of 8.875% p.a. - 524,348 698,606 2019 10 1,333,575 US$ Fixed rate of 6.75% p.a. 1,277,642 1,318,599 - 2021 11 1,100,000 US$ Fixed rate of 5.90% p.a. 1,856,881 - - Subtotal - Abroad Total Bradesco Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Transactions with subordinated CDBs linked to credit transactions that are not included in the level II of the reference equity; Early redemption of subordinated CDBs linked to credit transactions; Including the cost of dollar swaps, the rate rises to 10.15% p.a.; In June 2005 a perpetual subordinated debt instrument was issued in the amount of US$300,000 thousand, with an exclusive redemption option for the issuer, in its totality and upon prior authorization of the Brazilian Central Bank, provided that: (i) a period of five years has elapsed from the date of issuance, and subsequently upon each date of maturity of the interest; and (ii) at any time, if there should be any change in tax laws in Brazil or abroad that could give rise to additional costs for the issuer, and if the issuer is notified in writing by the Brazilian Central Bank that the instruments may no longer be included in the consolidated capital, for purposes of calculation of the solvency ratio. On April 14, 2010 the Brazilian Central Bank approved the request for early redemption of this obligation, which occurred on June 3, 2010 in the amount of R$ 556,834 thousand; and In August 2010 a subordinated debt instrument was issued abroad amounting to US$ 1,100,000 thousand at a rate of 5.90% p.a. and maturing in 2021. Legend: CDB – Bank Deposit Certificate CDI – Interbank Deposit Certificate IPCA – Broad Consumer Price Index DI-CETIP – Interbank rate published by the Centre for Securities Custody and Settlement IGPM – General Market Price Index IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Insurance technical provisions and pension plans a) Technical provisions by account R$ thousand Insurance (1) Life and Pension (2) Total December 31 January 1, December 31 January 1, December 31 January 1, Current and long-term liabilities Mathematical provision for benefits to be granted 672,023 425,817 425,817 64,174,886 54,471,035 45,979,846 Mathematical provision for benefits granted 126,140 116,877 112,251 4,994,380 4,475,137 4,280,106 IBNR (Incurred But Not Reported) provision 1,545,602 1,350,222 1,334,980 607,971 599,718 536,319 Provision for unearned premiums 1,780,573 1,941,858 1,702,669 84,430 78,343 78,484 Provision for insufficient contributions (3) - - - 3,332,695 3,031,715 2,522,156 Provision for insurance claims to be settled 1,410,808 1,329,263 1,194,023 865,987 748,777 641,675 Provision for financial flutuations - - - 650,397 621,884 648,790 Provision for premium insufficiency - - - 590,545 560,714 478,669 Provision for financial surplus - - - 357,833 367,289 290,885 Provision for administrative expenses - - - 110,935 141,688 145,207 Other provisions 1,635,154 1,692,044 1,688,664 552,687 644,516 507,142 Total provisions The “Other Provisions” line item basically refers to the technical provisions of the “individual health” portfolio, accrued to cover any differences of future premium adjustments and those that are necessary for technical equilibrium of the portfolio; Comprises the transactions with personal insurance and pensions; and The provision for insufficient contributions for retirement and pension plans is calculated according to the AT-2000 lessened biometric table, increased by 1.5% p.a. (improvement ) , considering males and females separately, the latter of whom have a longer life expectancy, and with a real interest rate. For the incapacity plans, the provision is also calculated actuarially and takes into consideration the AT-49 male biometric table and a real interest rate. Bradesco Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements b) Technical provisions by product R$ thousand Insurance Life and Pension Total December 31 January 1, December 31 January 1, December 31 January 1, Health Auto/RCF 3,511,751 3,555,436 3,415,915 - - - Dpvat (Personal Injury Caused by Automotive Vehicles) 2,234,174 1,837,189 1,739,587 - - - Life 90,695 119,972 77,165 203,937 200,436 145,135 Elementary lines(property/casualty) 14,043 16,676 18,953 3,249,154 2,706,602 2,422,920 Free Benefits Generating Plan - PGBL 1,319,637 1,326,808 1,206,784 - - - Free Benefits Generating Life - VGBL - - - 13,296,405 11,778,567 10,421,881 Traditional plans - - - 42,729,705 35,562,797 28,053,246 Certificated savings plans - - - 16,843,545 15,492,414 15,066,097 Total technical provisions c) Technical provisions by segment R$ thousand December 31 January 1, Insurance – Vehicle, Elementary Lines, Life and Health 10,168,213 9,331,145 8,601,060 Insurance – Life with Survival Coverage (VGBL) 42,729,705 35,562,797 28,053,246 Pensions – PGBL and Traditional Plans 26,426,977 24,031,441 22,545,112 Pensions – Risk Traditional Plans 4,168,151 3,671,514 3,368,265 Total IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements d) Changes in the insurance and pension technical provisions (i) Insurance – Vehicle, Elementary, Life and Health R$ thousand At the beginning of the year (-) Dpvat insurance and retrocession (323,636) (254,570) Subtotal at the beginning of the year Additions 4,741,982 3,919,007 Reversals (3,600,082) (2,679,491) Reported insurance losses 9,469,033 7,667,840 Insurance losses paid (9,747,479) (7,919,393) Changes in estimate of reported insurance losses (147,093) (209,801) Monetary restatement and interest 625,190 186,106 Subtotal at the end of the year (+) Dpvat insurance and retrocession 315,790 323,636 At the end of the year (ii) Insurance – Life with Survival Coverage (VGBL) R$ thousand At the beginning of the year Receipt of premiums net of fees 11,703,046 10,145,432 Payment of benefits (11,001) (3,432) Payment of redemptions (7,131,402) (5,695,035) Monetary restatement and interest 2,690,983 3,091,216 Other (84,718) (28,630) At the end of the year (iii) Pensions – PGBL and Traditional Plans R$ thousand At the beginning of the year Receipt of contributions net of fees 1,589,755 1,295,833 Payment of benefits (365,991) (320,693) Payment of redemptions (1,305,693) (1,332,864) Monetary restatement and interest 2,589,663 1,701,480 Other (112,198) 142,573 At the end of the year Bradesco Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements e) Guarantees for the technical provisions R$ thousand Insurance (1) Life and Pension (2) Total December 31 January 1, December 31 January 1, December 31 January 1, Mutual funds (excluding VGBL and PGBL) 6,003,498 5,693,441 5,281,805 14,255,055 14,483,249 12,926,284 Mutual funds (VGBL and PGBL) (1) - - - 55,570,933 46,909,390 38,049,728 Public securities 77,229 95,844 72,758 4,559,723 3,149,892 3,109,296 Private securities 53,428 21,710 158,571 521,584 745,626 927,903 Shares 2,840 1,959 2,368 1,480,137 493,147 1,113,502 Properties - - 7,290 - Credit rights 702,588 617,462 520,407 - - - Deposits retained by the IRB - Brazilian Reinsurance Institute and judicial deposits 6,658 6,347 7,032 72,449 60,262 65,564 Reinsurance credits 608,151 663,354 628,492 6,662 5,749 - Total of the guarantees for technical provisions The VGBL and PGBL mutual funds were consolidated in the financial statements. IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements f) Changes in deferred selling expenses (insurance assets) R$ thousand At the beginning of the year Additions 3,604,825 3,429,195 Reversals (3,527,608) (3,382,971) At the end of the year g) Changes in reinsurance assets R$ thousand At the beginning of the year Additions 967,388 1,219,729 Reversals (428,419) (646,834) Recovered insurance losses (612,479) (526,527) Monetary restatement and interest 17,932 3,819 Changes in deferred reinsurance premiums 6,831 (21,498) At the end of the year h) Claim information The purpose of the table below is to show the inherent insurance risk, comparing the insurance claims paid with their provisions. Starting from the year the claim was reported, the upper part of the table shows the changes in the provision over the years. The provision varies as more precise information concerning the frequency and severity of the claims is obtained. The lower part of the table shows the reconciliation of the amounts with the book balances. Bradesco Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Vehicle/RCF and Elementary Lines – Claims, gross of reinsurance R$ thousand Year claims were notified Up to 2005 Total Amount estimated for the claims · In the year of notification 1,697,161 1,833,971 2,076,235 2,210,480 2,414,715 · One year after notification 1,626,143 1,769,896 2,016,380 2,189,287 · Two years after notification 1,600,359 1,727,574 1,995,169 · Three years after notification 1,603,520 1,724,201 · Four years after notification 1,597,707 Estimate of claims on the base date (2010) Payments of claims (373,659) (1,532,352) (1,642,102) (1,802,021) (1,986,362) (1,954,314) Pending Insurance Claims Vehicle/RCF and Elementary Lines – Claims, net of reinsurance R$ thousand Year claims were notified Up to 2005 Total Amount estimated for the claims · In the year of notification 1,473,030 1,583,332 1,796,957 1,952,998 2,269,050 · One year after notification 1,424,573 1,554,571 1,774,504 1,960,204 · Two years after notification 1,423,015 1,563,175 1,764,952 · Three years after notification 1,427,528 1,561,724 · Four years after notification 1,428,102 Estimate of claims on the base date (2010) Payments of claims (264,664) (1,380,908) (1,512,529) (1,687,098) (1,846,804) (1,908,625) Pending Insurance Claims IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Life – Insurance claims, gross of reinsurance R$ thousand Year claims were notified Up to 2005 Total Amount estimated for the claims · In the year of notification 624,866 592,756 687,464 761,747 856,558 · One year after notification 608,403 591,752 696,812 780,007 · Two years after notification 590,246 594,548 708,354 · Three years after notification 586,480 592,715 · Four years after notification 590,823 Estimate of claims on the base date (2010) Payments of claims (141,275) (499,147) (506,629) (603,748) (656,557) (653,857) Pending Insurance Claims Life – Insurance claims, net of reinsurance R$ thousand Year claims were notified Up to 2005 Total Amount estimated for the claims · In the year of notification 623,675 569,701 684,770 751,864 855,545 · One year after notification 607,198 569,881 693,977 769,993 · Two years after notification 589,042 572,675 705,518 · Three years after notification 585,275 570,813 · Four years after notification 589,619 Estimate of claims on the base date (2010) Payments of claims (141,275) (497,943) (485,098) (600,913) (648,567) (652,929) Pending Insurance Claims Bradesco Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Health – Insurance claims (1) (2) R$ thousand Year claims were notified Up to 2005 Total Amount estimated for the claims · In the year of notification 3,304,961 3,385,476 3,960,072 4,596,172 6,141,824 · One year after notification 3,293,521 3,377,126 3,943,375 4,564,817 · Two years after notification 3,283,948 3,373,039 3,926,345 · Three years after notification 3,282,859 3,367,943 · Four years after notification 3,274,932 Estimate of claims on the base date (2010) Payments of claims (35,842) (3,268,429) (3,362,073) (3,904,846) (4,527,085) (6,058,661) (21,156,936) Pending Insurance Claims The claims table does not include DPVAT insurance – R$ 272,592 thousand and Retrocession – R$ 24,775 thousand; and There is no reinsurance in health area. IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Supplemental pension plans The Organization maintains defined benefit plans, which supplement the retirement benefits paid by the INSS - National Social Security Institute of the Brazilian Government, for our employees and those of our subsidiaries in Brazil. The pension plans were established solely to benefit eligible employees and managers, and their assets are segregated from Bradesco. In 2001 the participants in the Bradesco defined benefit plan were offered the opportunity of adhering to the defined contribution plan (PGBL). The Organization’s plans for the years ended December 31, 2009 and 2010 included the defined benefit plan of the Banco Alvorada, BEM and BEC, as a result of their acquisitions on February 10, 2004 and January 3, 2006, respectively .Our contributions to the PGBL plan in 2010 totaled R$ 379,486 thousand (2009 - R$ 266,519 thousand). The Organization’s policy is to finance the pension plans by means of payroll-based contributions, adjusted periodically according to recommendations of the independent actuary responsible for the Plan. On December 31, 2010 our contribution represented 4% (2009 – 4%) of the payroll and the employees and managers contributed with at least 4% (2009 – 4%) of their salaries. The assets of the pension plans are invested in government bonds and private securities, shares of publicly-held companies and property. Employees and managers that cease to participate in the pension plan for any reason receive the minimum benefit calculated based on previous contributions, in one lump sum that represents the overall total. On December 31 of each year we conduct an assessment of the plans of Banco Alvorada, BEM and BEC. IAS 19 establishes that the employer must recognize prospectively the surplus or deficit of its defined benefit plans and post-retirement plans as an asset or an obligation in its balance sheet, and must recognize the changes in the financial condition during the year in which the changes occurred, through comprehensive income. Bradesco Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements R$ thousand Alvorada, BEM and BEC Plans (i) Projected benefit obligations: At the beginning of the year Cost of current service 1,889 1,967 Interest cost 86,615 78,594 Participant’s contribution 3,550 1,993 Actuarial loss 88,769 85,183 Benefit paid (75,267) (60,713) At the end of the year (ii) Plan assets at market value: At the beginning of the year Expected earnings 98,892 91,989 Actuarial gain on the assets 35,990 64,570 Contributions received: Employer 6,033 5,390 Employees 3,550 1,993 Benefits paid (75,267) (60,713) At the end of the year (iii) Financial position: Plans in deficit Amounts recognized in the balance sheet (68,462) (36,006) Plans in surplus Amounts recognized in the balance sheet 137,251 141,153 Net balance The net cost/ (benefit) of the pension plans includes the following components: R$ thousand Alvorada, BEM and BEC Plans Projected benefit obligations: Cost of service 1,584 1,722 Cost of interest on actuarial obligations 44,458 39,492 Expected earnings from the assets of the plan (40,760) (37,935) Net periodic cost/ (benefit) The accumulated obligations of the pension plans are included in “Other Liabilities”, in our balance sheet. IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The amounts recognized in our balance sheets are the following: R$ thousand December 31 January 1, Obligations Accumulated pension plan obligations (68,462) (36,006) (16,361) Recognized liabilities at the end of the year The assumptions used to assess our plan benefit obligations and the net periodic cost of benefits for the years ended December 31, 2010 and 2009 were the following: Alvorada Plan BEM Plan BEC Plan Discount rate 10.8% 11.3% 10.8% 11.3% 10.8% 11.3% Expected long-term rate of return on the assets 10.8% 11.3% 10.8% 11.3% 10.8% 11.3% Increase in salary levels 7.6% 7.6% 7.6% 7.6% 7.6% 7.6% Considering an inflation rate of 4.5% p.a. (2009 – 4.5% p.a.) and a real discount rate of 6.0% p a. (2009 – 6.5% p.a.). The long-term rate of return on plan assets is based on the following: · Medium to long-term expectations of the asset managers; and · Public and private securities, a significant portion of the investments portfolio of Alvorada, BEM and BEC, the profitability of which is higher than inflation plus interest, with short to long-term maturities. The weighted average allocation of the plan assets on December 31, 2009 and 2010, by asset category, is the following: Assets of the Alvorada Plan Assets of the BEM Plan Assets of the BEC Plan Asset categories Marketable equity securities 0.3% 0.2% 8.2% 8.5% - - Public and private securities 85.8% 85.3% 88.0% 87.7% - 2.5% Mutual funds 8.0% 8.5% - - 93.8% 89.2% Properties 4.2% 4.3% - - 2.8% 4.6% Others 1.7% 1.7% 3.8% 3.8% 3.4% 3.7% Total 100.0% 100.0% 100.0% 100.0% 100.0% 100.0% Bradesco Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Provisions a) Contingent assets Contingent assets are not recognized in the financial statements although there are ongoing proceedings with good prospects of success, such as a) Social Integration Program (PIS), claiming the restitution via offset of PIS on the Gross Operating Revenue, paid pursuant to Decree Laws 2,445/88 and 2,449/88, over the amount due under the terms of the Supplementary Law number 07/70 (PIS Repique) and b) other taxes, the legality and/or constitutionality of which is in question and may lead to the reimbursement of amounts paid. b) Contingent liabilities classified as probable losses and legal/tax and social security obligations The Organization is a party in judicial proceedings of a labor-related, civil and tax nature in the normal course of its activities. The Organization’s Management understands that the accrued provision is sufficient to cover any losses arising from the related proceedings. I - Labor claims These are claims filed by former employees for indemnities, particularly the payment of overtime. In proceedings where judicial deposits are required, the amount of the labor contingencies is accrued considering the effective perspective of loss of such deposits. For the other proceedings, the provision is accrued based on the average amount of total payments over the last 12 months, considering the year the claim was originally filed. With the implementation of effective control of daily working hours in 1992 by means of the electronic timecard, overtime is paid during the normal course of the employment contract, so that the amount of labor claims filed individually as from 1997 decreased substantially. II - Civil proceedings These are claims for indemnity due to pain and suffering and tangible damages, mostly related to protests, returned checks, insertion of information on debtors in the credit restriction records and repositioning of inflation rates purged as a result of past economic plans imposed by Government. These actions are controlled individually by means of a computerized system and provisions are accrued whenever the loss is assessed as being probable, considering the opinion of the legal advisors, the nature of the actions, the similarity with previous proceedings, the complexity and the positioning of the Courts. The matters discussed in actions concerning protests, returned checks and insertion of information on debtors in the credit restriction records do not normally cause a significant impact on the financial results. The majority of these actions involves a Special Civil Court, in which the claims are limited to the equivalent of 40 minimum salaries. Of particular note is the increase in legal actions filed claiming the repositioning of inflation rates that were purged for purposes of price-level restatement of savings account balances, due to the Economic Plans that were part of the economic policy of the Federal Government to combat the high inflation rates in the past. Although the Bank complied with the legal system that was effective at the time, the proceedings have been provisioned considering the actions effectively notified and the corresponding perspectives of losses analyzed, taking into account current Higher Court case law. IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Two aspects concerning litigation related to Economic Plans must be stressed: 1) non-existence of a potential significant liability, inasmuch as the right to new claims has expired; and 2) action “APDF”/165(allegation of violation of a fundamental precept) filed by the National Confederation of the Financial System, which seeks to suspend such proceedings currently in progress. There are no significant administrative proceedings due to violation of the rules of the National Financial System or penalty fines that could cause significant impacts on the financial results of the Organization. III - Legal/tax and social security obligations The Bradesco Organization has been discussing in court the legality and constitutionality of certain taxes and contributions, which are totally provisioned notwithstanding the good chances of success in the medium to long term, according to the opinion of the legal advisors. The principal issues are: · Cofins (Contribution for Financing of Social Security) – R$ 4,861,975 thousand: defends calculation and payment of Cofins, as from October 2005, based on actual billings, as provided by in Article 2 of Supplementary Law nº 70/91, thereby disputing the unconstitutional broadening of the calculation base proposed by Paragraph 1 of Article 3 Law nº 9,718/98; · INSS Independent Brokers – R$ 848,338 thousand: discusses the levy of the social security contribution on remuneration paid to independent service providers, created by Supplementary Law No, 84/96 and subsequent regulations/amendments, at a rate of 20% plus a surtax of 2.5%, under the argument that the services are not provided for the insurers but rather for the policyholders, and are therefore outside the scope of the contribution provided in item I, Article 22, of Law nº 8,212/91, with new wording provided by Law nº 9,876/99; · IRPJ (Corporate Income Tax)/Loan losses– R$ 742,866 thousand: claims for deduction, for purposes of IRPJ and CSLL, of the amounts of the effective and final credit losses, whether in total or in part, incurred in base-years 1997 to 2009, irrespective of compliance with the conditions and timeframes provided in Articles 9 to 14 of Law nº 9,430/96, which only apply to provisional losses; · CSLL – Deductibility from the taxable base of IRPJ – R$ 545,572 thousand: claims for calculation and payment of the income tax due, relative to base-year 1997 and subsequent years, without adding back CSLL, as determined by Article 1 of Law nº 9,316/96, inasmuch as this contribution represents an effective, necessary and mandatory expense for the entity; and · PIS – R$281,680 thousand: claims for offset of amounts unduly overpaid in base-years 1994 and 1995 on account of contribution to PIS, corresponding to the excess over that which would be due on the constitutional taxable base, i,e, gross operating revenue, as defined in income tax legislation – a concept contained in Article 44 of Law nº 4,506/64, without including financial revenues. Bradesco Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements In 2010 the Organization continued with the process of tax amnesty, instituted by Law nº 11,941/09, including in the program judicial actions for payment in installments. The net effect resulting from the adhesion to the program amounted to R$ 17,852 thousand and was substantially recorded under line item “Other operating revenues/ (expenses)”. Bradesco did not use income tax or social contribution losses for settlement of interest on debts included in the program, as is permitted in the mentioned Law. IV - Provisions segregated by nature R$ thousand December 31 January 1, Labor proceedings 1,578,688 1,578,569 1,536,279 Civil proceedings 2,657,620 2,335,321 1,511,291 Tax and social security 9,091,558 6,938,593 6,911,132 Total V - Changes in provision R$ thousand Labor Civil Tax and Social Security Balances on January 1, 2009 Business combinations 61,783 170,360 286,749 Indexation charges 182,738 237,497 630,343 Additions net of reversals 303,038 1,040,042 (674,451) Payments (505,269) (623,869) (215,180) Balances on December 31, 2009 Indexation charges 176,282 311,164 526,859 Additions net of reversals 444,949 461,692 1,641,416 Payments (621,112) (450,557) (15,310) Balances on December 31, 2010 Comprises mainly legal obligations c) Contingent liabilities classified as possible losses The Organization has a system for monitoring all of the administrative and judicial proceedings in which it appears as plaintiff or defendant and, based on the opinion of the legal advisors, classifies the actions according to the expectation of loss. Analyses are conducted periodically of trends in case law and, if necessary, the risks of these proceedings are reclassified. In this context, the proceedings assessed as having a risk of possible loss are not accrued in the accounting records. The principal proceedings with this classification are the following: a) ISSQN (Municipal Service Tax) of Leasing Companies, with proceedings that total R$ 239,787 thousand, in which there is a dispute about the imposition of this tax by municipalities other than those in which the companies are established (to which the tax is paid in the terms of the law), where there are cases of formal annulments of the tax obligation; and b) INSS on contributions to private pension plans, considered by the tax authorities as salary amounts that are subject to INSS tax - R$ 232,943 thousand, as well as a separate penalty fine due to failure to withhold income tax at source on such amounts - R$ 140,614 thousand. IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Other liabilities R$ thousand December 31 January 1, Credit card transactions 10,730,123 9,157,736 5,921,202 Foreign exchange transactions 9,821,309 9,521,017 23,384,474 Third party funds in transit 3,732,458 2,880,993 2,833,582 Taxes payable 918,343 627,068 614,290 Corporate and statutory obligations 2,158,150 1,756,046 1,674,796 Trading and intermediation of securities 1,033,920 1,116,282 792,097 Liabilities for acquisition of assets – financial leasing 831,126 987,527 1,042,253 Certificated savings plans 3,723,674 3,023,660 2,705,585 Others 8,866,985 8,786,493 7,917,922 Total Refers to amounts payable to merchants; Mainly refers to the institution’s sales in foreign currency to customers and its right’s in domestic currency, resulting from exchange sale operations; and Mainly refers to payment orders issued on the country’s cities and the amount of payment orders in foreign currency coming from overseas. Composition by maturity of financial leasing R$ thousand December 31 January 1, Due within one year 367,211 430,605 377,355 From 1 to 2 years 247,144 312,496 329,522 From 2 to 3 years 158,444 165,183 236,644 From 3 to 4 years 49,128 75,972 85,676 From 4 to 5 years 9,199 3,271 13,056 Total Total non-cancellable minimum future payments from operational lease in the coming periods are as follows: 2011 – R$153,895 thousand, 2012 – R$132,461 thousand and 2013 – R$36,453 thousand. Bradesco Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Equity a) Capital and shareholders´ rights i. Composition of share capital in number of shares The share capital, which is fully subscribed and paid in, is divided into book-entry registered shares with no par value. December 31 January 1, Common 1,881,225,318 1,713,543,005 1,534,934,979 Preferred 1,881,225,123 1,713,542,828 1,534,934,821 Subtotal In treasury (common) (395,300) (3,338,170) (129,021) In treasury (preferred) - (3,197,260) (34,600) Total outstanding ii. Changes in capital stock, in number of shares Common Preferred Total Number of shares outstanding on January 1, 2009 Shares acquired and not cancelled (2,905,679) (2,872,000) (5,777,679) Increase of share capital with issuance of shares - acquisition Banco Ibi 22,831,389 22,831,386 45,662,775 Increase of share capital with issuance of shares – 10% stock dividend 155,776,637 155,776,621 311,553,258 Stock dividend of shares acquired and not cancelled (303,470) (290,660) (594,130) Number of shares outstanding on December 31, 2009 Shares acquired and cancelled - (140,910) (140,910) Increase of share capital with issuance of shares – 10% stock dividend (1) 171,020,483 171,020,465 342,040,948 Shares acquired and not cancelled (395,300) - (395,300) Number of shares outstanding on December 31, 2010 Issued to shareholders of record on July 13, 2010. All of the shareholders are entitled to receive, in total, a mandatory dividend of at least 30% of Bradesco’s annual net income, as shown in the statutory accounting records, adjusted by transfers to reserves. The Organization has no obligation that is exchangeable for or convertible into shares of capital. As a result, its diluted earnings per share is the same as the basic earnings per share. Simultaneously with the transaction in the Brazilian Market, and with the same timeframes, an identical procedure was adopted in the International Market, for the ADRs/GDRs traded in New York – USA and Madrid – Spain. In a Special Meeting, held on October 29, 2009, the sharehoders resolved to: (i) merge the totality of the share capital of Ibi Participações S,A, into Bradesco, converting Ibi Participações into a wholly-owned subsidiary of Bradesco, in accordance with the provisions of articles 224, 225 and 252 of Law nº 6,404/76, by means of an increase of its own share capital in the amount of R$ 1,368,183 thousand, raising it from R$ 23,000,000 thousand to R$ 24,368,183 thousand, with the issuance of 45,662,775 new book-entry registered shares with no par value, being 22,831,389 common and 22,831,386 preferred. The exchange ratio used was 0.049401676 fraction of a share of Bradesco for each share issued by Ibi Participações, to be attributed to the shareholders of Ibi Participações, being a 0.024700839 fraction of a common share and a 0.024700837 fraction of a preferred share; and to (ii) increase the share capital by R$ 131,817 thousand, raising it from R$ 24,368,183 thousand to R$ 24,500,000 thousand, through the capitalization of reserves, without issuance of shares, as provided in paragraph one of article 169 of Law nº 6,404/76, with consequent amendment of the heading of Article 6 of the By-Laws. IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements In a Special Meeting, held on December 18, 2009, the shareholders resolved to increase share capital by R$ 2,000,000 thousand, raising it from R$ 24,500,000 thousand to R$ 26,500,000 thousand, through the capitalization of a part of the balance of the “Revenue Reserves – Statutory” account, in accordance with the provisions of article 169 of Law nº 6,404/76, with a stock dividend of 10%, through the issuance of 311,553,258 new book-entry registered shares with no par value, being 155,776,637 common and 155,776,621 preferred, issued to the shareholders, without onus, in the proportion of one (1) new share for every ten (10) shares of the same class held, benefiting Bradesco’s shareholders registered on January 19, 2010. Simultaneously with the transaction in the Brazilian Market, and in the same proportion, stock dividends were attributed to the ADRs – American Depositary Receipts in the U.S. Market (NYSE) and GDRs – Global Depositary Receipts in the European Market (Latibex), where the investors received one (1) new DR for every ten (10) DRs that they held on the base date January 19, 2010. In a Special Meeting, held on June 10, 2010, the shareholders resolved to increase the share capital by R$ 2,000,000 thousand, raising it from R$ 26,500,000 thousand to R$ 28,500,000 thousand, through the capitalization of a part of the balance of the “Revenue Reserves – Statutory ” account, in accordance with the provisions of article 169 of Law nº 6,404/76, with a stock dividend of 10%, through the issuance of 342,040,948 new book-entry registered shares with no par value, being 171,020,483 common and 171,020,465 preferred, issued to the shareholders without onus, in the proportion of one (1) new share for every ten (10) shares of the same class held, benefiting Bradesco’s shareholders recorded on July 13, 2010. Simultaneously with the transaction in the Brazilian Market, and in the same proportion, stock dividends were attributed to the ADRs – American Depositary Receipts in the U.S. Market (NYSE) and GDRs – Global Depositary Receipts in the European Market (Latibex), where the investors received one (1) new DR for every ten (10) DRs that they held on the base date July 13, 2010. In a Special Meeting, held on December 17, 2010, the shareholders resolved to increase the share capital by R$ 1,500,000 thousand, raising it from R$ 28,500,000 thousand to R$ 30,000,000 thousand, through the issuance of 62,344,140 new book-entry registered shares with no par value, being 31,172,072 common and 31,172,068 preferred, at a price of R$ 24.06 per share, through private subscription by the shareholders in the period December 29, 2010 to January 31, 2011, in the proportion of 1.657008936% of the equity position that each one held on the date of the Shareholders’ Meeting, with cash payment on February 18, 2011. iii. Treasury shares Treasury shares are recorded at cost, which is approximately equivalent to the market prices practiced on the date they are acquired. Cancellation of treasury shares is recorded as reduction of unappropriated retained earnings. Treasury share are acquired for subsequent sale or cancellation. Bradesco Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements b) Reserves Capital reserve The capital reserve consists mainly of premiums paid by the shareholders upon subscription of shares. The capital reserve is used for (i) absorption of any losses in excess of accumulated losses and revenue reserves, (ii) redemption, reimbursement of purchase of shares, (iii) redemption of founders´ shares, (iv) transfer to share capital, and (v) payment of dividends to preferred shares, when this privilege is granted to them. Revenue reserves In accordance with Corporate Legislation, Bradesco and its Brazilian subsidiaries must allocate 5% of their annual statutory net income, after absorption of accumulated losses, to a legal reserve the distribution of which is subject to certain limitations.The reserve can be used to increase capital or to absorb losses, but cannot be distributed in the form of dividends. c) Dividends (including interest on equity) Dividends are based on the net income as determined in the financial statements prepared according to BR GAAP. The dividends are paid in Reais and can be converted into US dollars and remitted to shareholders abroad, provided that the equity participation of the non-resident shareholder is registered with the Brazilian Central Bank, Brazilian companies may pay interest on equity to shareholders based on the net equity and treat these payments as deductible expenses for purposes of Brazilian income tax and social contribution. The interest cost is treated for accounting purposes as a deduction from equity in a manner is similar to dividends. Withholding income tax is levied and paid at the time the interest on equity is paid to the shareholders. Transactions with related parties The principal shareholders of the Organization are Cidade de Deus Companhia Comercial de Participações and Fundação Bradesco, Fundação Bradesco is a not-far-profit entity that for more than 40 years has been helping to develop of the potentialities of children and youngsters by means of schools installed in needy regions. The transactions with controlling shareholders, subsidiaries and direct and indirect associated companies are carried out under on conditions and at rates that are compatible with the averages of operations with third parties, on the dates of the transactions, and are as follows: IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements R$ thousand December 31 January 1, Assets Loans and advances to banks Crediare S.A. Crédito Financiamento e Investimento – Joint venture 177,885 157,004 83,545 Derivative financial instruments 5 Crediare S.A. Crédito Financiamento e Investimento – Joint venture 5 963 553 Other assets Visa Vale – Cia. Brasileira de Soluções e Serviços – Associates 7,425 4,059 3,458 Crediare S.A. Crédito Financiamento e Investimento – Joint venture 3,059 1,507 - CPM Braxis S.A. – Associates - 77 1,291 Liabilities Deposits from banks - Crediare S.A. Crédito Financiamento e Investimento – Joint venture (1,400) (150) - Deposits from custumers Cidade de Deus Companhia Comercial de Participações – Parent company (30,341) (17,199) (45,911) Visa Vale – Cia. Brasileira de Soluções e Serviços – Associates - (40,484) (8,428) Key Management Personnel (146,215) (128,625) (91,821) Others associates (917) (3,718) (37,623) Funds from securities issued Visa Vale – Cia. Brasileira de Soluções e Serviços – Associates (46,244) - - Cia. Brasileira de Meios de Pagamento – (“Cielo”) – Associates - (15,333) (234,009) Key Management Personnel (538 (485,770) (730,677) Others associates (1,271) - (13,886) Subordinated debts Cidade de Deus Companhia Comercial de Participações – Parent company (183,044) (62,446) (19,797) Fundação Bradesco – Parent company (78,620) (71,640) (85,940) Corporate and statutory obligations Cidade de Deus Companhia Comercial de Participações – Parent company (515,598) (395,732) (368,604) Fundação Bradesco – Parent company (196,305) (150,668) (318,214) Other liabilities Cia. Brasileira de Meios de Pagamento – (“Cielo”) – Associated (12,033) (54,804) - CPM Braxis S.A. – Associates - (7,571) (878) Others associates - - (164) Bradesco Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements R$ thousand December 31 Revenues and expenses Net interest income Crediare S.A. Crédito Financiamento e Investimento – Joint venture 14,322 8,219 Cidade de Deus Companhia Comercial de Participações – Parent company (10,281) (5,582) Fundação Bradesco – Parent company (6,980) (25,379) Key Management Personnel (63,926) (68,708) Others associates (7,817) (9,375) Net gain with derivative financial instruments Crediare S.A. Crédito Financiamento e Investimento – Joint venture 1,667 14,731 Other revenues Visa Vale – Cia. Brasileira de Soluções e Serviços – Associated 13,857 15,574 Other expenses Fidelity Processadora e Serviços S.A. – Joint venture (182,027) (148,412) CPM Braxis S.A. – Associates (21,400) (19,102) Others associates (617) (5,512) a) Remuneration of key management personnel. The following is established each year at the Annual Shareholders’ Meeting: · The overall annual amount of the remuneration of the Management Officers, which is allocated in a meeting of the Board of Directors, to the members of the Board itself and of the Executive Board, as determined in the By-Laws; and · The amount set aside to cover the Supplemental Pension Plans for which managers are eligible, within the Pension Plan for the Employees and Management Officers of the Bradesco Organization. For 2009, a maximum amount was determined of R$293,140 thousand for remuneration of Management (salaries and bonuses) and of R$129,470 thousand to cover the cost of the defined contribution supplemental pension plans. For 2010, a maximum amount was determined of R$259,100 thousand for remuneration of Management (salaries and bonuses) and of R$ 233,700 thousand to cover the cost of the defined contribution supplemental pension plans. Short-term benefits for management R$ thousand Salaries 142,357 145,268 Bonuses 101,325 23,976 Contribution to INSS/FGTS (Redundancy Fund) 54,608 37,972 Total IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Post-employment benefits R$ thousand Defined contribution supplemental pension plans 223,832 121,721 Total Bradesco has no long-term benefits, for termination of employment contracts or for remuneration based on shares for its key management personnel. Other information a) According to applicable legislation, financial institutions may not grant loans or advances to: (i) Executive Officers and members of the advisory board and of the Board of Directors, of the statutory audit board and of similar bodies, as well as their respective spouses and relatives up to the 2 nd degree; (ii) Individuals or legal entities that own more than 10% of capital; and (iii) Legal entities in which the institution or its directors and managers as well as their respective sponses and relatives up to the 2 nd degree more than 10% of capital. Thus no loans or advances are made by the financial institutions to any subsidiary, members of the Board of Directors or of the Executive Board and their families. b) Equity participation The members of the Board of Directors and of the Executive Board own in total the following percentage participation in Bradesco on December 31: Common shares 0.74% 0.67% Preferred shares 1.04% 0.97% Total shares 0.89% 0.82% Off-balance sheet commitments The table below summaraizes the total risk represented by off-balance sheet commitments, based on the final maturity: R$ thousand December 31 January 1, Commitments to extend credit 105,215,829 78,589,368 65,016,168 Financial guarantees 40,765,970 34,667,709 33,878,760 Letters of credit for imports 1,465,018 1,385,155 1,242,498 Total Bradesco Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Financial guarantees are conditional commitments for loans issued to ensure performance of a customer before a third party. There is usually the right of recourse against the customer to recover any amount paid aunder these guarantees. Moreover, we can retain cash or other highly-liquid funds to counter-guarantee these commitments. The contracts are subject to the same credit evaluations as in other credit operation. Standby letters of credit are issued mainly to endorse public and private debt issue agreements including commercial paper, securities financing and similar transactions. The standby letters of credit are subject to customer credit evaluation by the management. We issue letters of credit in conection with foreign trade transactions to guarantee performance of a customer with a third party. These instruments are short-term commitments to pay third-party beneficiary under certain contractual terms for the shipment of products. The contracts are subject to the same credit evaluation as in other credit operations. Standards and interpretations of standards that are not yet effective a) Standards and interpretations of existing standards that are not yet effective and have not been adopted in advance by the Organization The following standards were published and are mandatory for the accounting periods of the Organization beginning on January 1,2009, or after such date, or for subsequent periods. However, the organization has not early adopted these standards and interpretation of standards. · IFRS 9 – Financial Instruments: Recognition and Measurement (annual periods beginning on or after January 1, 2013) The principal changes in IFRS 9 in comparison with IAS 39 are: (i) all of the financial assets are initially measured at fair value plus, in the case of a financial asset that is not recorded at fair value through profit and loss, the transaction costs; (ii) new requirements for classification and measurement of financial assets. The standard divides all of the financial assets that are presently within the scope of IAS 39 into two classifications: amortized cost and fair value; (iii) the categories of available for sale and held to maturity of IAS 39 were eliminated; and (iv) the concept of built-in derivatives of IAS 39 was eliminated by the concepts of IFRS 9. · IFRIC 19 – Extinguishment of financial liabilities with equity instruments (annual periods beginning on or after July 1, 2010). This interpretaiton establishes the accounting by an entity when the conditions of a financial liability are renegotiated, and results in the issuance of equity instruments on the part of the debtor, with the purpose of settling all or in part the financial liability. This interpretation does not address the accounting by the creditor entity. b) Interpretations and alterations of existing standards that are effective, or that are not yet effective, and that are not relevant for the operations of the Organization The following interpretations and alterations of existing standards were published and are mandatory for the accounting periods of the Organization beginning on January 1, 2009, or after such date, or for subsequent periods. However, they are not relevant for the operations of the Organization: IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Standard Topic Principal requirements Date of effectiveness IFRS 5 Disclosures required of non-current assets (or groups for sale) classified as held for sale or discontinued operations. The alteration clarifies that IFRS 5, 'Non-current assets available for sale and discontinued operations' specified the disclosures required of non-current assets (or groups for sale) classified as held for sale or discontinued operations. Also clarifies that the general requirement of IAS 1 are not yet applicable, particularly those contained in Paragraph 15 (for an adequate presentation) and in Paragraph 125 (sources of uncertainties of the estimates) of IAS 1. Applicable to annual periods beginning on January 1, 2010. IFRIC 9 Revaluation of built-in derivatives and IAS 39, financial instruments: recognition and measuring: built-in derivatives (alterations) The entity must assess if a built-in derivative must be separated from a main contract when the entity reclassifies a mixed financial asset that does not fall in the category of fair value by means of results. The valuation is conducted based on the existing circumstances: (a) on the date when the entity became a party to the contract, and (b) the date of change of the terms of the contract that resulted in a significant alteration in the cash flows that, otherwise, would be required according to the contract, whichever of the two occurs last. Applicable to the annual periods ending as from June 30, 2009. IFRIC 9 Scope of IFRIC 9. The Council altered the paragraph on scope of IFRIC 9 to clarify that it does not apply to built-in derivatives in contract acquired in combinations of companies or combinations between entities or companies that have common control or are associated in joint ventures. Applicable to the annual periods ending as from July 1, 2009. Recent Acquisitions On June 2009, the Organization signed an agreement with the majority shareholders of Banco Ibi S,A, (Ibi), which is a medium-size financial institution operating mailing in credit, finance and investments, for the acquisition of all its issued share capital for the amount of R$ 1,466,434 thousand, of which R$ 73,719 thousand was paid in cash and R$ 1,392,715 thousand upon delivery of 22,831,389 common shares and 22,831,386 preferred shares. Simultaneously as part of the deal a partnership contract was signed with C&A Modas Ltda, a subsidiary of the ex-controlling shareholders of Banco Ibi S.A., giving exclusivity to make banking services to available in C&A stores for 20 years. The operation was subject to the approval of the Brazilian Central Bank which was secured in September 2009 and the Extraordinary General Meeting held in October 2009, approved the merger of Ibi’s operations into Bradesco. After approval, the operation was recorded as an acquisition using the business combination method. We have considered October 30, 2009 as the acquisition date for accounting purposes. No obligations were outstanding on December 31, 2010. On October 18, 2009, the Organization signed an agreement with Odontoprev S.A. whereby we would transfer our interest in the subsidiary Bradesco Dental S.A. to Odontoprev S.A. in exchange for a 43.5% interest in Odontoprev S.A As a result of this operation the Organization signed a shareholders agreement that enabled Odontoprev S.A. to be recorded as an acquisition using the business combination method. Bradesco Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements On June 2, 2010, the Organization concluded the acquisition of all the issued share capital of Ibi Services S. de R.L. México (Ibi México) and RFS Human Management S. de R.L., a subsidiary of Ibi México, for the amount of R$ 301,193 thousand. The deal included establishing a partnership with C&A México S. de R.L., (C&A México) for a period of 20 years to sell, with exclusively, financial products and services through the C&A México store chain of stores. See below the summarized balance sheets for these acquisitions at the date of acquisition: R$ thousand Ibi México Odontoprev Banco Ibi Cash and cash equivalents 74,428 1,207 108,291 Loans and advances 147,148 - 2,755,139 Financial assets held for trading - 38,774 221,493 Intangible assets 32,187 293,966 811,868 Other assets 68,367 111,306 1,177,192 Deposits from banks - - (1,045,579) Funds from issuances of securities - - (89,088) Other liabilities (20,937) (117,951) (2,472,882) Consideration given and fair value of net assets acquired The goodwill on acquisitions is attributed to expected future profitability of the respective businesses acquired and the synergies that the Organization expects to achieve. The goodiwill recognized is not deductible for income tax purposes. The fair value of assets and liabilities acquired was measured based on the discounted cash flow model. The contribution of the acquisitions to the financial results for the year in which they were acquired totaled R$ 7,401 thousand (2009 – R$ 12,314 thousand). The total consideration given for acquisitions was as following: R$ thousand Ibi México Odontoprev Banco Ibi Cash payment 301,193 - 73,719 Issuance of shares at fair value - - 1,392,715 Exchange of shares in acquisition Odontoprev - 327,302 - Total cost of acquisitions These acquisitions were recorded on the business combination method and the companies were consolidateds from the date that the majority control was acquired. Subsequent events On January 24, 2011 the Organization acquired shares issued by Companhia Brasileira de Soluções e Serviços – CBSS (“VisaVale”) held by Visa International Service Association (“Visa International”), corresponding to 5.01% of the share capital of CBSS, for the amount of R$ 85,800 thousand. With this acquisition the Organization’s participation in CBSS increased from 45% to 50.01%, broadening its participation in capital of companies that operate in the cards market. IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements First Time Adoption of IFRS 46.1. Basis of transition to IFRS Application of IFRS 1 The consolidated financial statements for the year ended December 31, 2010 are the first annual financial statements prepared by the Organization in compliance with International Financial Reporting Standards as issued by IASB. The Organization applied IFRS 1(R) in the preparation of such consolidated financial statements. The transition date of the organization is January 1, 2009. The Organization prepared its first consolidated balance sheet in accordance with IFRS as at this date. In the preparation of these consolidated financial statements in accordance with IFRS 1(R), the Organization applied the compulsory exceptions and certain voluntary exceptions in relation to the full retrospective application of IFRS. a. Exemptions to full retrospective application of IFRS – elected by the Organization The Organization opted to apply the following exemptions to retrospective application: i. Exemption for business combinations The Organization applied the exemption for business combination described in IFRS 1(R) and, as a result, did not restated the business combinations concluded before September 1, 2008, transition date. Business combinations after the transition date were presented in accordance with IFRS 3(R). ii. Exemption for employee benefits The Organization elected to cumulatively recognize all actuarial gains and losses as at January 1, 2009 against retained earnings. The application of this exemption is detailed in Note 46.2 (d). iii. Designation of previously recognized financial instruments The Organization has designated debt securities as available for sale on the date of the transition the effects of this exemption are described in Note 46.2 (g). iv. Insurance contracts IFRS 1 permits insurance companies to change certain insurance accounting practices on the date of the transition to IFRS provided a few minimum procedures are complied with. The Organization decided not to change its accounting policies for valuation of insurance contracts. However, the Organization adopted certain IFRS 4 requirements ( Insurance Contracts ), including the classification of contracts as insurance contracts (performing basic liability adequacy tests on insurance contracts - LAT Liability Adequacy Test ), as defined by IFRS 4 or as investment contracts, as defined by IAS 39. Bradesco Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements v. Leases An entity applying IFRS for the first time may choose to use the specific transition regulations in IFRIC 4 ( Determining Whether an Arrangement Contains a Lease ) and may determine whether a leasing contract exists on the transition date to IFRS based on events and circumstances existing on the transition date, It was determined that the adoption of IFRIC 4 does not generate any impacts for the Organization on the transition date to IFRS, since no significant contracts were identified that should be recorded as a leasing contract according to IFRIC 4. The remaining voluntay exemptions which were not adopted by the Organization are: · Fair value or revaluation as deemed cost – The Organization chose not to adopt these exemption and therefore, did not measure items of property, plant and equipment at fair value; · Cumulative translation differences – The Organization does not have accumulated translation differences on the transition date and, therefore, did not adopt the exemption; · Compound financial instruments – The Organization does not have outstanding balances for this type of financial instrument on the date of the transition to IFRS; · Assets and liabilities of subsidiaries, associates and joint ventures – Only consolidated financial statements were prepared in accordance with IFRS; · Share based payments – the Organization does not have any liabilities of this nature; · Decomissioning liabilities included in the cost of property, plant and equipment – The Organization does not have liabilities of this nature; · Financial asset or intangible asset accounted for in accordance with IFRIC 12 – The Organization does not have any contracts within the scope of IFRIC 12; and · Borrowing costs – The Organization does not have borrowing costs that are directly attributable to purchase, construction or production of a qualifying asset. b. Exceptions to retrospective application followed by the Organization The Organization applied the following complusory exceptions to retrospective application: · Estimates exceptions The estimates according to IFRS on January 1, 2009 are consistent with the estimates made on the same date according to the accounting practices adopted in Brazil. The other mandatory exceptions of IFRS 1(R) are not applicable since there are no significant differences in relation to the accounting practices adopted in Brazil in these areas: § Derecognition of financial assets and financial liabilities; § Non-controlling interests; § Hedge accounting; and IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements § Assets classified as held for sale and discontinued operations. 46.2. Comparison of accounting practices adopted in Brazil (BR GAAP) and IFRS We explain below the material differences between accounting practices used by the Organization in BR GAAP as compared to IFRSs: a. Consolidation In accordance with BR GAAP, investments held in companies under shared control (normally represented by an interest of 20% to 50%) are proportionally consolidated in the financial statements of the Organization. The wholly-owned investment funds are not consolidated in compliance with Brazilian Central Bank rules and regulation. Under IFRS, interests in associated companies over which the Organization has significant influence were accounted for using the equity method and therefore these investments were not consolidated in the financial statements. The wholly-onwed investment funds were consolidated. b. Reversal of undeclared dividends payable Under BR GAAP, and in accordance with the Brazilian Corporation Law, shareholders are entitled to receive dividends as established in the By-laws of corporations if the By-laws do not establish a minimum dividend, shareholders are entitled to receive at least 25% of the net income for the year as minimum mandatory dividend. Corporations can remunerate their shareholders at levels above the minimum mandatory dividend, recording a provision for dividends in the financial statements for the dividends that will paid in the coming year, even if the dividends have not yet been declared. Under IFRS, additional dividends proposed, which exceed the minimum mandatoty dividend established in the Organization’s By-laws and which have not been approved in a Shareholder’s Meeting before the year end, were reversed from liabilities to equity, since they do not reflect a legal obligation of the Organization until approval in al Shareholders’ Meeting. c. Hyperinflation effects on non-monetary assets and liabilities Until June 30, 1997, Brazil was considered to be a highly inflationary economy. However, under BR GAAP the financial statements were subject to price-level restartement only until December 31, 1995 since, indexation of the financial statements was discontinued beginning January 1, 1996, Under IFRS the effects arising from the remesurement of non-monetary assets until June 30, 1997 to constant price indexes were recognized in the financial statements as required by IAS 29 – “Financial Reporting in Hyperinflationary Economies”. d. Pension plans Under BR GAAP, provisions for defined benefit pension plans are not recognized, except for current monthly obligations. Under IFRS, the Projected Unit Credit Method shall be applied with gains and losses outside the “corridor” (if the net accumulated amount of actuarial gains and losses not recognized at the end of the preceeding year exceeds the higher of (i) 10% of the present value of the obligation before the deduction of plan assets or (ii) 10% of the fair value of any plan asset) being recognized over the remaining service period. Bradesco Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements e. Business combinations Under BR GAAP, there is no specifc pronouncement referring to Business Combinations applicable to financial institutions. Only the assets and liabilities recorded in the acquired entity´s opening balance sheet are recognized by the purchasing entity, while goodwill or negative goodwill in acquisitions are based on the difference between the amount paid by the purchasing entity and the book value of assets and liabilities recorded in the acquired entity. Shares or debt instruments issued as payment for the acquisition of entities are recorded by their face values at the business combination date. The goodwill arising on a business combination is to be amortized within 20 years. Under IFRS, for acquisitions that took place asfrom September 1, 2008, the identifiable assets and liabilities in business combinationswere recognized at their fair value. Shares issued in the acquisitionwere recognized at their fair value on the date the control is transferred. Other assets delivered as paymentwere alsomeasured at their fair value. The goodwill recognized in a business combination were tested annually for impairment, as required by IAS 38 – “Intangible Assets”. f. Fair value adjustment of derivatives Under BR GAAP, derivatives contracted in a association with an identified funding or investment operation are not required to be recognized at fair value, provided that certain conditions are met, such as: (i) they cannot be traded or settled separately from the operation to which they relate; (ii) in the event of early settlement of the related operation, this must occur or the contracted value; and (iii) they must be contracted for the same maturity and with the same counterparty as the related operation. Under IFRS, derivative financial instruments were designated as held for trading and recorded at their fair value, with changes in fair value recognized in the income statement, as required by IAS 39 - “Financial Instruments – Recognition and Measurement”. g. Fair value adjustment of financial instruments in consolidated wholly-onwed mutual funds Under BR GAAP, certain financial instruments recorded in wholly-onwed mutual funds portfolios, which will be consolidated only for IFRS purposes (not for BRGAAP), were treated as held to maturity. Under IFRS, the Organization chose to classify these financial instruments in the available-for-sale category, according to the exemptions allowed in the transition to IFRS 1(R), since for the purposes of BR GAAP following Resolution CMN 3,181/04 and Susep Circular Letter 379/08, the financial instruments included in the held-to-maturity category may be sold, provided that new securities of same nature are simultaneously acquired, with maturity longer than or equal to that amount of the securities sold. Thus, the fair value adjustment relating to these financial instruments will be recognized in Equity – “Accumulated Comprehensive Income,” net of tax effects. h. Fair value adjustment of financial assets - equity instruments Under BR GAAP, certain minor investments in companies over which the Organization does not have significant influence were treated as permanent assets using the historical cost of acquisition. Under IFRS, when the Organization does not have significant influence in the management of the investee, this shareholding will be designated as available-for sale and recorded at fair value on the date of transition to IFRS, including the subsequent changes in fair value recognized in Equity – “Accumulated comprehensive income,” net of tax effects. IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements i. Reversal of hedge accounting Under BR GAAP, certain derivatives were designated as hedge instruments and treated as hedges of cash flows with gains or losses recorded, net of tax effects, in a separate account within equity (until the hedged item is recognized in income), with the non-effective portion of the hedge recorded in the income statemen. These financial instrumentswere not designated as hedge instruments for IFRS purposes, and thus they were not treated as hedges for accounting purposes under IAS 39. Therefore, the amount recorded in equity under BR GAAP was reversed against retained earnings at the transition date. j. Deferral of financial service fees and direct costs Under BR GAAP, for certain financial instruments, especially loans and advances to clients, the service fee, as well as the amount of related direct costs, is recognized in the income statement when these financial assets are initially recorded. The direct costs related to commissions paid to merchants and agents are recorded under “Other assets – Prepaid expenses” and recognized in the income statement over the period of the respective agreements. Under IFRS, service fees and direct costs related to the origination of these financial assets will be deferred and recognized as adjustments to the effective interest rate, Direct costs related to the commissions paid to merchants and agents are included in the effective interest rate and recorded in loans and advances to clients. k. Reversal of equity in net earnings (losses) of unconsolidated companies Under BR GAAP, as general rule, associated companies are those in which the Organization holds between 20% and 50% of total capital. Under IFRS, associeted companies are those ever which the Organization has significant influence, which is the power to participate in the decision-making process of the financial and operational policies of an investee. l. Provision for financial guarantees provided to third parties Under BR GAAP, financial guarantees provided to third parties are controlled in memorandum accounts. The fees collected for the issue of these guarantees are recognized in the income statement over the period of the guarantee. Under IFRS, in accordance with IAS 39, after the initial recognition of these guarantees at their fair value, these operations will be measured at the highest of: (i) the amount initially recognized as deferred income and, where applicable, less the accumulated amortization pursuant to IAS 18; or (ii) the estimated amount of the expenditure required to settle the guarantee if Management deems such expenditure as probable, according to IAS 37. m. Impairment of loans and advances to clients and financial institutions Under BR GAAP, this is recorded based on the risk analysis of loan operations, in an amount deemed as sufficient to cover expected losses, as required by CMN Resolution 2,682/99, which includes certain regulatory parameters. Bradesco Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Under IFRS, thiswere established based on the history of losses and other information about the clients of the organization at the balance sheet date as described in Note 2 (e) (viii). n. Deferred tax assets – Social Contribution The provision for income tax is recorded at the rate of 15% of taxable income, plus a 10% surcharge, As of May 1, 2008, the social contribution on net income has been calculated considering a rate of 15% for financial instituitions and insurance companies and 9% for other companies (up to April 30, 2008, the rate was 9% for all companies, and the calculation in 2008 was made according to specific rules issued by the tax authorities). Tax credits deriving from previous periods, resulting from increases in the social contribution rate to 15%, were recorded under BR GAAP up to the limit of the corresponding consolidated tax liabilities. Under IFRS, deferred tax assetswere measured and recognized based on the effective rate at which the Organization expects to realize than, i.e., 15%. o. Deferred income tax and social contribution on IFRS adjustments Deferred taxes are recorded on the differences between BR GAAP and IFRS, where applicable. IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Reconciliation of Bradesco’s balance sheet at transition date to IFRS - January 1, 2009: Balance Sheet R$ thousand January 1, 2009 BR GAAP Adjustments IFRS Consolidation base Differences in practices Ref. (note 46.2) Assets Cash and balances with banks 22,496,219 (24,184) - 22,472,035 Loans and advances to banks 43,235,806 18,579,351 - 61,815,157 Loans and advances to customers 155,479,557 10,772,827 1,257,806 j, m 167,510,190 Financial assets held for trading 92,822,107 (24,548,783) 8,649 f 68,281,973 Financial assets available for sale 9,635,844 (38,762) 20,494,280 e, g, h, k 30,091,362 Investments held to maturity 23,922,544 62,828 (19,888,921) g 4,096,451 Assets pledged as collateral 44,057,607 (7,932,989) - 36,124,618 Non-current assets held for sale 327,856 (1,876) - 325,980 Investments in associated companies 591,480 536,419 (94,893) k 1,033,006 Tangible assets 3,249,385 (184,394) 114,392 c 3,179,383 Intangible assets 3,312,833 (115,332) 88,289 e 3,285,790 Current income tax assets 2,091,073 (232,632) - 1,858,441 Deferred income tax assets 13,703,293 (74,960) (1,522,473) e, n, o 12,105,860 Other assets 39,487,439 (239,670) (1,038,743) j 38,209,026 Total assets Liabilitie and equity Deposits from banks 113,000,329 (12,989,564) - 100,010,765 Deposits from customers 163,417,301 10,852 - 163,428,153 Financial liabilities held for trading 2,041,926 13,744 - 2,055,670 Funds from securities issued 9,011,671 (146,005) - 8,865,666 Subordinated debt 19,686,662 - - 19,686,662 Insurance technical provisions and pension plans 61,881,547 628,492 57,644 d 62,567,683 Provisions 10,130,498 (171,796) - 9,958,702 Current income tax liabilities 1,327,665 (318,638) - 1,009,027 Deferred income tax liabilities 2,467,850 - (2,079,700) e 388,150 Other liabilities 36,869,551 9,530,758 485,892 b, d, e, l 46,886,201 Total liabilities Equity Capital and reserves attributed to parent company shareholders - Share capital 23,000,000 - - 23,000,000 Treasury shares (4,853) - - (4,853) Capital reserves 62,614 - - 62,614 Revenue reserves 11,860,287 - - 11,860,287 Accumulated comprehensive income/(losses) (661,504) - 405,231 (256,273) Retained earnings - - 630,748 630,748 Non-controlling interests - e Total equity - Total liabilities and equity (1) The information presented consider the amounts recorded in accordance with accounting practices adopted in Brazil applicable to financial institutions agregated in accordance with the presentation disclosure standards estabilished by the IFRS. Bradesco Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Reconciliation of equity in BR GAAP to IFRS on January 1, 2009: R$ thousand Ref. (note 46.2) Amounts Equity in BR GAAP (excluding non-controlling interests) Non-controlling interests 321,499 Total equity Adjustments to IFRS Adjustment of impairment of loans and advances m (10,663) Adjustment to fair value of financial assets in consolidated wholly-owend investment funds g 564,533 Adjustment to fair value of financial assets – equity investments h 110,851 Establishment of tax credits on rate differences n 962,877 Others (384,241) Deferred Income tax and social contribution on IFRS adjustments o (207,378) Total adjustments Impact of adjustments on participation of non-controlling shareholders e (81,429) Equity in IFRS IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Reconciliation of balance sheet for the last year reported in BR GAAP – December 31, 2009: Balance Sheet R$ thousand December 31, 2009 BR GAAP Adjustments IFRS Consolidation base Differences in practices Ref. (note 46.2) Assets Cash and balances with banks 24,869,445 (19,354) - 24,850,091 Loans and advances to banks 50,097,004 32,624,839 - 82,721,843 Loans and advances to customers 166,927,526 5,951,038 1,361,786 j, m 174,240,350 Financial assets held for trading 91,158,018 (36,687,919) 10,435 f 54,480,534 Financial assets available for sale 20,328,253 (962,415) 24,680,578 e, g, h, k 44,046,416 Investments held to maturity 25,877,593 76,093 (22,070,707) g 3,882,979 Assets pledged as collateral 76,905,999 (16,833,346) - 60,072,653 Non-current assets held for sale 459,025 (3,151) - 455,874 Investments in associated companies 737,107 734,541 (40,491) k 1,431,157 Tangible assets 3,417,954 (135,959) 122,546 e, c 3,404,541 Intangible assets 5,516,024 (480,905) (313,561) e 4,721,558 Current income tax assets 2,292,796 (170,552) - 2,122,244 Deferred income tax assets 15,692,042 (68,853) (3,096,769) e, n, o 12,526,420 Other assets 21,944,306 (405,714) (811,301) j 20,727,291 Total assets Liabilitie and equity Deposits from banks 141,769,595 (21,701,625) - 120,067,970 Deposits from customers 169,903,525 42,591 - 169,946,116 Financial liabilities held for trading 531,194 1,228 - 532,422 Funds from securities issued 7,482,584 200,214 - 7,682,798 Subordinated debts 23,103,977 - - 23,103,977 Insurance technical provisions and pension plans 72,548,261 - 48,636 d 72,596,897 Provisions 11,004,621 (152,138) - 10,852,483 Current income tax liabilities 1,490,563 (244,731) - 1,245,832 Deferred income tax liabilities 3,985,467 - (2,833,540) e, r 1,151,927 Other liabilities 31,851,879 5,472,804 532,139 b, d, e, l 37,856,822 Total liabilities Equity Capital and reserves attributed to parent company shareholders - Share capital 26,500,000 - - 26,500,000 Treasury shares (188,874) - - (188,874) Capital reserves 62,614 - 24,532 87,146 Revenue reserves 15,022,670 - - 15,022,670 Additional paid in capital - - 150,032 150,032 Accumulated comprehensive income 357,341 - 1,478,318 1,835,659 Retained earnings - - 784,821 784,821 Non-controlling interests - e Total equity - Total liabilities and equity (1) The information presented consider the amounts recorded in accordance with accounting practices adopted in Brazil applicable to financial institutions agregated in accordance with the presentation disclosure standards estabilished by the IFRS. Bradesco Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Reconciliation of the income statement for the last year reported in BR GAAP – December 31, 2009: Statement of income R$ thousand Year ended December 31, 2009 BR GAAP Adjustments IFRS Consolidation base Differences in practice Ref. (note 46.2) Interest and similar income 54,382,812 11,370 771,047 j 55,165,229 Interest and similar expenses (27,974,717) - - (27,974,717) Net Interest income Fee and commission income 8,313,370 673,922 (1,120,691) j 7,866,601 Fee and commission expenses (19,069) (150) - (19,219) Net fee and commission income Net gains/(losses) on financial instruments classified as held for trading 5,831,906 - 151,875 f, i 5,983,781 Net gains/(losses) on financial instruments classified as available for sale 757,255 - - 757,255 Net gains/(losses) of foreign exchange operations (897,638) - - (897,638) Income from insurance and pension plans 1,790,088 - (12,072) m 1,778,016 Impairment of loans and advances (11,233,880) (2,342) 426,611 m (10,809,611) Personnel expenses (7,378,524) (201,053) 245,413 d, j (7,334,164) Other administrative expenses (7,979,334) (233,612) 74,888 j (8,138,058) Depreciation and amortization (1,607,421) (11,493) 102,385 c, e (1,516,529) Other operating income/(expenses) (3,141,179) 38,028 78,511 c, e, k, l, q (3,024,640) Operating profit Equity in the earnings of associates 878,928 (152,051) 1,990 k 728,867 Income before income taxes Income and social contribution taxes (3,685,606) (122,619) (456,105) e, o, r (4,264,330) Net income for the year - Attributable to controlling shareholders 8,012,283 - 270,724 8,283,007 Attributable to non-controlling shareholders 24,708 - (6,872) e 17,836 (1) The information presented consider the amounts recorded in accordance with accounting practices adopted in Brazil applicable to financial institutions agregated in accordance with the presentation disclosure standards estabilished by the IFRS. IFRS – International Financial Reporting Standards – December 2010 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Reconciliation of the net income from BR GAAP to IFRS on December 31, 2009: R$ thousand Ref. (note 46.2) Amounts Net income in BR GAAP Non-controlling interests 24,708 Net profit Adjustments to IFRS Adjustment of impairment of loans and advances m 414,539 Establishment of tax credits on rate differences n (178,822) Reversal of hedge accounting I 150,089 Others 127,075 Deferred income and social contribution taxes on adjustments to IFRS o (242,157) Total adjustments Impact of adjustment on participation of non-controlling shareholders e (6,872) Net income in IFRS Reconciliation of equity from BR GAAP to IFRS on December 31, 2009: R$ thousand Ref. (note 46.2) Values Equity in BR GAAP (excluding non-controlling interests) Non-controlling Interests 797,675 Total equity Adjustments to IFRS Adjustment to fair value of financial assets included in consolidated wholly-owned Mutual funds g 2,124,319 Adjustment to fair value of financial assets – equity investments h 489,634 Adjustment of impairment of loans and advances m 403,876 Establishment of tax credits on rate differences n 784,055 Others (199,253) Deferred Income and social contribution taxes on adjustments IFRS o (1,164,928) Total adjustments Impact of adjustments on participation of non-controlling shareholders e (342,422) Equity in IFRS Bradesco For further information: Board of Executive Officers Domingos Figueiredo de Abreu Executive Vice-President and Executive IRO Phone: (#55 11) 3681-4011 4000.abreu@bradesco.com.br Market Relations Department Paulo Faustino da Costa Phone: (#55 11) 2178-6201 Fax: (#55 11) 2178-6215 Avenida Paulista, 1.450 - 1° andar CEP 01310-917 - São Paulo-SP Brazil www.bradesco.com.br/ir SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 15, 2011 BANCO BRADESCO S.A. By: /S/ Domingos Figueiredo de Abreu Domingos Figueiredo de Abreu Executive Vice President and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
